Exhibit 10.3

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of
November 19, 2014

 

among

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC,
as Borrower,

 

LANDMARK INFRASTRUCTURE PARTNERS LP,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

and

 

SUNTRUST BANK
as Administrative Agent

 

--------------------------------------------------------------------------------

 

SUNTRUST ROBINSON HUMPHREY, INC.
as Sole Lead Arranger and Joint Bookrunner

 

TEXAS CAPITAL BANK, N.A.
as Syndication Agent and Joint Bookrunner

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS; CONSTRUCTION

2

 

 

Section 1.1.

Definitions

2

Section 1.2.

Classifications of Loans and Borrowings

35

Section 1.3.

Accounting Terms and Determination

35

Section 1.4.

Terms Generally

35

 

 

 

ARTICLE II AMOUNT AND TERMS OF THE COMMITMENTS

36

 

 

Section 2.1.

General Description of Facilities

36

Section 2.2.

Revolving Loans

36

Section 2.3.

Procedure for Revolving Borrowings

36

Section 2.4.

Swingline Commitment

37

Section 2.5.

Funding of Borrowings

38

Section 2.6.

Interest Elections

38

Section 2.7.

Optional Reduction and Termination of Commitments

39

Section 2.8.

Repayment of Loans

40

Section 2.9.

Evidence of Indebtedness

40

Section 2.10.

Optional Prepayments

40

Section 2.11.

Mandatory Prepayments

41

Section 2.12.

Interest on Loans

41

Section 2.13.

Fees

42

Section 2.14.

Computation of Interest and Fees

43

Section 2.15.

Inability to Determine Interest Rates

43

Section 2.16.

Illegality

43

Section 2.17.

Increased Costs

44

Section 2.18.

Funding Indemnity

45

Section 2.19.

Taxes

45

Section 2.20.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

49

Section 2.21.

Letters of Credit

50

Section 2.22.

Increase of Commitments; Additional Lenders

54

Section 2.23.

Mitigation of Obligations

56

Section 2.24.

Replacement of Lenders

56

Section 2.25.

Defaulting Lenders

57

 

 

 

ARTICLE III CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

60

 

 

 

Section 3.1.

Conditions to Effectiveness

60

Section 3.2.

Conditions to Each Credit Event

63

Section 3.3.

Delivery of Documents

64

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

64

 

 

Section 4.1.

Existence; Power

64

Section 4.2.

Organizational Power; Authorization

64

Section 4.3.

Governmental Approvals; No Conflicts

64

Section 4.4.

Financial Statements

65

 

i

--------------------------------------------------------------------------------


 

Section 4.5.

Litigation and Environmental Matters

65

Section 4.6.

Compliance with Laws and Agreements

65

Section 4.7.

Investment Company Act

65

Section 4.8.

Taxes

65

Section 4.9.

Margin Regulations

66

Section 4.10.

ERISA

66

Section 4.11.

Ownership of Property; Insurance

67

Section 4.12.

Disclosure

67

Section 4.13.

Labor Relations

67

Section 4.14.

Subsidiaries

68

Section 4.15.

Solvency

68

Section 4.16.

Deposit and Disbursement Accounts

68

Section 4.17.

Collateral Documents

68

Section 4.18.

Material Agreements

69

Section 4.19.

Anti-Corruption Laws and Sanctions

69

Section 4.20.

Patriot Act

69

 

 

 

ARTICLE V AFFIRMATIVE COVENANTS

69

 

 

Section 5.1.

Financial Statements and Other Information

69

Section 5.2.

Notices of Material Events

71

Section 5.3.

Existence; Conduct of Business

72

Section 5.4.

Compliance with Laws

72

Section 5.5.

Payment of Obligations

73

Section 5.6.

Books and Records

73

Section 5.7.

Visitation and Inspection

73

Section 5.8.

Maintenance of Properties; Insurance

73

Section 5.9.

Use of Proceeds; Margin Regulations

73

Section 5.10.

Casualty and Condemnation

74

Section 5.11.

Cash Management

74

Section 5.12.

Additional Subsidiaries and Collateral

74

Section 5.13.

MLP Guaranty

77

Section 5.14.

Further Assurances

77

Section 5.15.

Designation and Conversion of Restricted and Unrestricted Subsidiaries

77

Section 5.16.

Interest Rate Protection

78

 

 

 

ARTICLE VI FINANCIAL COVENANTS

78

 

 

Section 6.1.

Leverage Ratio

78

Section 6.2.

Interest Coverage Ratio

78

 

 

 

ARTICLE VII NEGATIVE COVENANTS

79

 

 

Section 7.1.

Indebtedness and Preferred Equity

79

Section 7.2.

Liens

80

Section 7.3.

Fundamental Changes

81

Section 7.4.

Investments, Loans

81

Section 7.5.

Restricted Payments

83

Section 7.6.

Sale of Assets

84

Section 7.7.

Transactions with Affiliates

84

 

ii

--------------------------------------------------------------------------------


 

Section 7.8.

Restrictive Agreements

85

Section 7.9.

Sale and Leaseback Transactions

86

Section 7.10.

Hedging Transactions

86

Section 7.11.

Amendment to Material Documents

86

Section 7.12.

Activities of the MLP

86

Section 7.13.

Accounting Changes

86

Section 7.14.

Unrestricted Subsidiaries

86

Section 7.15.

Government Regulation

87

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

87

 

 

Section 8.1.

Events of Default

87

Section 8.2.

Application of Proceeds from Collateral

90

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

91

 

 

Section 9.1.

Appointment of the Administrative Agent

91

Section 9.2.

Nature of Duties of the Administrative Agent

91

Section 9.3.

Lack of Reliance on the Administrative Agent

92

Section 9.4.

Certain Rights of the Administrative Agent

92

Section 9.5.

Reliance by the Administrative Agent

92

Section 9.6.

The Administrative Agent in its Individual Capacity

93

Section 9.7.

Successor Administrative Agent

93

Section 9.8.

Withholding Tax

93

Section 9.9.

The Administrative Agent May File Proofs of Claim

94

Section 9.10.

Authorization to Execute Other Loan Documents

94

Section 9.11.

Collateral and Guaranty Matters

95

Section 9.12.

Documentation Agent; Syndication Agent

95

Section 9.13.

Right to Realize on Collateral and Enforce Guarantee

95

Section 9.14.

Secured Bank Product Obligations and Hedging Obligations

96

 

 

 

ARTICLE X MISCELLANEOUS

96

 

 

Section 10.1.

Notices

96

Section 10.2.

Waiver; Amendments

98

Section 10.3.

Expenses; Indemnification

99

Section 10.4.

Successors and Assigns

101

Section 10.5.

Governing Law; Jurisdiction; Consent to Service of Process

105

Section 10.6.

WAIVER OF JURY TRIAL

106

Section 10.7.

Right of Set-off

106

Section 10.8.

Counterparts; Integration

106

Section 10.9.

Survival

107

Section 10.10.

Severability

107

Section 10.11.

Confidentiality

107

Section 10.12.

Interest Rate Limitation

108

Section 10.13.

Waiver of Effect of Corporate Seal

108

Section 10.14.

Patriot Act

108

Section 10.15.

No Advisory or Fiduciary Responsibility

108

Section 10.16.

Amendment and Restatement

109

Section 10.17.

No General Partner’s Liability for Facility

109

 

iii

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

—

Applicable Margin and Applicable Percentage

Schedule II

—

Commitment Amounts

 

 

 

Schedule 4.14

—

Subsidiaries

Schedule 4.14(A)

—

Fund A Subsidiaries

Schedule 4.14(D)

—

Fund D Subsidiaries

Schedule 4.16

—

Deposit and Disbursement Accounts

Schedule 4.18

—

Material Agreements

Schedule 5.15

—

Unrestricted Subsidiaries

Schedule 7.1

—

Existing Indebtedness

Schedule 7.2

—

Existing Liens

Schedule 7.4

—

Existing Investments

Schedule 7.7

—

Affiliate Transactions

 

Exhibits

 

Exhibit A

—

Form of Assignment and Acceptance

Exhibit B

—

Form of Guaranty and Security Agreement

Exhibit C

—

Form of Amendment Agreement

Exhibit D

 

Form of Omnibus Mortgage Amendment

 

 

 

Exhibit 2.3

—

Form of Notice of Revolving Borrowing

Exhibit 2.4

—

Form of Notice of Swingline Borrowing

Exhibit 2.6

—

Form of Notice of Conversion/Continuation

Exhibit 2.20

—

Tax Certificates

Exhibit 3.1(b)(vi)

—

Form of Officer’s Certificate

Exhibit 5.1(c)

—

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is made and
entered into as of November 19, 2014, by and among LANDMARK INFRASTRUCTURE
OPERATING COMPANY LLC, a Delaware limited liability company (the “Borrower”),
LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership (the “MLP”),
the several banks and other financial institutions and lenders from time to time
party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
administrative agent for the Lenders (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”), and as swingline lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Landmark Dividend Growth Fund - A LLC, a Delaware limited liability
company (“Fund A”), as administrative borrower, the Direct Subsidiaries (as
defined in the Fund A Credit Agreement) in existence on the date thereof and
each other Person executing a Joinder (as defined in the Fund A Credit
Agreement) thereto as a borrower, as borrowers, the lenders from time to time
party thereto (the “Fund A Exiting Lenders”), and Texas Capital Bank, N.A., as
administrative agent (the “Fund A Administrative Agent”), entered into that
certain credit agreement dated as of April 16, 2012 (as amended prior to the
date hereof, the “Fund A Credit Agreement”), pursuant to which the Fund A
Exiting Lenders made certain loans and other extensions of credit to the
borrowers thereunder;

 

WHEREAS, Landmark Dividend Growth Fund - D LLC, a Delaware limited liability
company (“Fund D”), as administrative borrower, the Direct Subsidiaries (as
defined in the Fund D Credit Agreement) in existence on the date thereof and
each other Person executing a Joinder (as defined in the Fund D Credit
Agreement) thereto as a borrower, as borrowers, the lenders from time to time
party thereto (the “Fund D Exiting Lenders” and together with the Fund A Exiting
Lenders, the “Exiting Lenders”), and Bank of America, N.A., as administrative
agent (the “Fund D Administrative Agent”), entered into that certain credit
agreement dated as of June 21, 2012 (as amended prior to the date hereof, the
“Fund D Credit Agreement” and together with the Fund A Credit Agreement, the
“Existing Credit Agreements”), pursuant to which the Fund D Exiting Lenders made
certain loans and other extensions of credit to the borrowers thereunder;

 

WHEREAS, each of the Fund A Exiting Lenders has informed the Borrower and the
Administrative Agent that it wishes to sell and assign all of its outstanding
loans under the Fund A Credit Agreement owing to it and all of its other rights
and obligations under the Fund A Credit Agreement and the other “Loan Documents”
(as defined in the Fund A Credit Agreement) to the Lenders (the “Fund A
Assignment”);

 

WHEREAS, each of the Fund D Exiting Lenders has informed the Borrower and the
Administrative Agent that it wishes to sell and assign all of its outstanding
loans under the Fund D Credit Agreement owing to it and all of its rights and
obligations under the Fund D Credit Agreement and the other “Loan Documents” (as
defined in the Fund D Credit Agreement) to the Lenders (the “Fund D Assignment”
and, together with the Fund A Assignment, the “Assignments”);

 

WHEREAS, each of the Lenders has informed the Borrower and the Administrative
Agent that it intends to purchase a portion of the Exiting Lenders’ outstanding
“Loans” under and as defined in each of the Existing Credit Agreements and all
other rights and obligations under the Existing Credit Agreements and the other
“Loan Documents” (as defined in each of the Existing Credit Agreements);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower has requested that, after giving effect to the
Assignments, the Borrower, the Lenders and the Administrative Agent shall amend
and restate the Existing Credit Agreements and provide certain loans and other
extensions of credit to the Borrower pursuant to this Agreement;

 

WHEREAS, the parties hereto intend that (a) the loans under the Existing Credit
Agreements outstanding as of the Closing Date shall continue to exist and shall
be Loans under and as defined in this Agreement on the terms set forth herein
and (b) except as specifically provided in this Agreement and in the other Loan
Documents, the “Collateral” (as such term is defined in each of the Existing
Credit Agreements) in existence on the Closing Date and the “Loan Documents” (as
defined in each of the Existing Credit Agreements) shall continue to secure,
guarantee, support and otherwise benefit the Obligations of the Borrower and the
other Loan Parties under this Agreement and the other Loan Documents.

 

NOW, THEREFORE, the parties hereto hereby agree that each of the Existing Credit
Agreements are hereby amended and restated in its entirety as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1.           Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person, whether through purchase, merger or other
business combination or transaction, (b) any acquisition by the Borrower or any
of its Subsidiaries of the assets of any Person (other than a Subsidiary of the
Borrower) that constitute all or substantially all of the assets of such Person
or a division or business unit of such Person, whether in one transaction or a
series of related transactions, and whether through purchase, merger or other
business combination or transaction (and substantially all of such assets,
division or business unit are located in the United States) or (c) the purchase
of any Other Asset, Easement or Fee Owned Property.  With respect to a
determination of the amount of an Acquisition, such amount shall include all
consideration (including any deferred payments) set forth in the applicable
agreements governing such Acquisition as well as the assumption of any
Indebtedness in connection therewith.

 

“Additional Lender” and “Additional Lenders” shall have the meanings set forth
in Section 2.22.

 

“Adjusted Consolidated EBITDA” shall mean, for any period, Consolidated EBITDA
calculated on a Pro Forma Basis.

 

“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or on
any successor or substitute page of such service or any successor to such
service, or such other commercially available source providing such quotations
as may reasonably be designated by the Administrative Agent from time to time)
at approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period, with a maturity comparable to such Interest
Period, divided by (b) a percentage equal to 100% minus the then-stated maximum
rate of all reserve requirements (including any marginal, emergency,
supplemental, special or

 

2

--------------------------------------------------------------------------------


 

other reserves and without benefit of credits for proration, exceptions or
offsets that may be available from time to time) applicable to any member bank
of the Federal Reserve System in respect of Eurocurrency liabilities as defined
in Regulation D (or any successor category of liabilities under Regulation D);
provided that if the rate referred to in clause (a) above shall be less than
zero, the Adjusted LIBO Rate shall be deemed zero for purposes of this
Agreement; provided further that if the rate referred to in clause (a) above is
not available at any such time for any reason, then the rate referred to in
clause (a) shall instead be the interest rate per annum, as determined by the
Administrative Agent, to be the arithmetic average of the rates per annum at
which deposits in Dollars in an amount equal to the amount of such Eurodollar
Loan are offered by major banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time), two (2) Business
Days prior to the first day of such Interest Period.

 

“Administrative Agent” shall have the meaning set forth in the introductory
paragraph hereof, and shall include any successor administrative agent.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlled by” and “under common Control with” have the meanings
correlative thereto.

 

“Affiliate Funds” shall mean the Predecessor Funds and the Permitted Funds.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereto.

 

“Aggregate Revolving Commitment Amount” shall mean the aggregate amount of the
Aggregate Revolving Commitments from time to time.  On the Closing Date, the
Aggregate Revolving Commitment Amount is $190,000,000.

 

“Aggregate Revolving Commitments” shall mean, collectively, at any time all
Revolving Commitments of all Lenders outstanding at such time.

 

“Amendment Agreement” shall mean an Amendment Agreement executed by the Borrower
and the Administrative Agent in substantially the form attached hereto as
Exhibit C.

 

“Annualized Adjusted Consolidated EBITDA” shall mean, with respect to any Fiscal
Quarter, Adjusted Consolidated EBITDA for such Fiscal Quarter multiplied by four
(4).

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Anti-Terrorism Order” shall mean Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

 

3

--------------------------------------------------------------------------------


 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or such Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Revolving Loans outstanding on such date or the letter of credit fee, as the
case may be, the percentage per annum in effect on such date as set forth on
Schedule I.  The provisions of this definition shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.12(c) or
Article VIII.

 

“Applicable Percentage” shall mean, as of any date, with respect to the
commitment fee as of such date, the percentage per annum in effect on such date
as set forth on Schedule I.  The provisions of this definition shall not limit
the rights of the Administrative Agent and the Lenders with respect to
Section 2.12(c) or Article VIII.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Assigned Existing Mortgages” shall mean those Existing Mortgages (a) being
assigned to the Administrative Agent for the benefit of the Secured Parties in
connection with the Formation Transactions or a subsequent Acquisition from an
Affiliate Fund and (b) which encumber Real Estate that does not constitute
Excluded Assets, including the Assigned Fund A Mortgages and the Assigned Fund D
Mortgages.

 

“Assigned Fund A Mortgages” shall mean each Fund A Mortgage being assigned to
the Administrative Agent for the benefit of the Secured Parties pursuant to a
Fund A Mortgage Assignment, as amended by the Fund A Omnibus Mortgage Amendment.

 

“Assigned Fund D Mortgage” shall mean each Fund D Mortgage being assigned to the
Administrative Agent for the benefit of the Secured Parties pursuant to a Fund D
Mortgage Assignment, as amended by the Fund D Omnibus Mortgage Amendment.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.

 

“Assignment Endorsement” shall mean an ALTA 10 endorsement, or equivalent.

 

“Assignments” shall have the meaning assigned such term in the recitals hereto.

 

“Available Cash” has the meaning assigned to such term in the MLP Partnership
Agreement.

 

“Availability Period” shall mean the period from the Closing Date to but
excluding the Maturity Date.

 

4

--------------------------------------------------------------------------------


 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

 

“Bank Product Provider” shall mean any Person that, at the time it provides any
Bank Product to any Loan Party, (a) is a Lender or an Affiliate of a Lender and
(b) except when the Bank Product Provider is SunTrust Bank and its Affiliates,
has provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrower of (i) the existence of such Bank Product, and
(ii) the maximum dollar amount of obligations arising thereunder (the “Bank
Product Amount”).  In no event shall any Bank Product Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to Bank
Products except that each reference to the term “Lender” in Article IX shall be
deemed to include such Bank Product Provider and in no event shall the approval
of any such person in its capacity as Bank Product Provider be required in
connection with the release or termination of any guaranty, security interest or
Lien of the Administrative Agent under any Loan Document.  The Bank Product
Amount may be changed from time to time upon written notice to the
Administrative Agent by the applicable Bank Product Provider.  No Bank Product
Amount may be established at any time that a Default or Event of Default exists.

 

“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services.

 

“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds Rate, as in effect from time to time, plus
0.50% per annum and (c) the Adjusted LIBO Rate determined on a daily basis for
an Interest Period of one (1) month, plus 1.00% per annum (any changes in such
rates to be effective as of the date of any change in such rate).  The
Administrative Agent’s prime lending rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer. 
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above, or below the Administrative Agent’s prime lending rate.

 

“Beneficial Owner” shall mean, with respect to any amount paid hereunder or
under any other Loan Document, the Person that is the beneficial owner, for U.S.
federal income tax purposes, of such payment.

 

“Billboard Properties” shall mean any Other Asset, Easement or Fee Owned
Property owned by the Borrower or a Restricted Subsidiary relating to the
ownership or operation of billboards and all other property interests owned by
or assigned to any Loan Party relating to the ownership or operation (excluding
any operations that are not specifically related to billboards) of such
billboards.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and, in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

 

5

--------------------------------------------------------------------------------


 

“Building” shall have the meaning assigned to such term in the applicable Flood
Insurance Laws.

 

“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia, or New York, New York are
authorized or required by law to close and (b) if such day relates to a
Borrowing of, a payment or prepayment of principal or interest on, a conversion
of or into, or an Interest Period for, a Eurodollar Loan or a notice with
respect to any of the foregoing, any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

 

“Capital Lease Obligations” shall mean, with respect to any Person, all
obligations of such Person to pay rent or other amounts under any lease (or
other arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or non-voting, including common stock,
preferred stock or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the Securities
and Exchange Commission under the Exchange Act).

 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars with the Administrative Agent pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent (and “Cash Collateralized” and “Cash Collateralization”
have the corresponding meanings).

 

“CFC” shall mean a “controlled foreign corporation” as defined in Section 957 of
the Code.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) the MLP at any time ceases to own, directly or indirectly, 100% of
the Capital Stock of the Borrower, (b)(i) the Sponsor ceases to own, or have the
power to vote or direct the voting of, a majority of the voting stock of the
General Partner or (ii) the Sponsor ceases to own Capital Stock representing a
majority of the total economic interests of the Capital Stock of the General
Partner, or (c) the General Partner shall cease to exercise Control over the
MLP.

 

“Change in Law” shall mean (a) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (b) any change in any applicable
law, rule or regulation, or any change in the interpretation, implementation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
any Issuing Bank (or, for purposes of Section 2.17(b), by the Parent Company of
such Lender or such Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that for purposes of
this Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives in connection therewith
and (ii) all requests, rules, guidelines or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case

 

6

--------------------------------------------------------------------------------


 

pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Charges” shall have the meaning set forth in Section 10.12.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment or a Swingline Commitment.

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 3.1 and Section 3.2 have been satisfied or waived in accordance with
Section 10.2.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean all tangible and intangible property, real and personal,
of any Loan Party that is or purports to be the subject of a Lien to the
Administrative Agent to secure the whole or any part of the Obligations or any
Guarantee thereof, and shall include, without limitation, all casualty insurance
proceeds and condemnation awards with respect to any of the foregoing. Except to
the extent expressly provided herein to the contrary, the Loan Parties shall not
be required to grant a Lien on Excluded Assets or perfect a Lien pursuant to the
Excluded Perfections.

 

“Collateral Documents” shall mean, collectively, the Guaranty and Security
Agreement, all Mortgages, all Mortgage Assignments, all Copyright Security
Agreements, all Patent Security Agreements, all Trademark Security Agreements
and all other instruments and agreements now or hereafter securing or perfecting
the Liens securing the whole or any part of the Obligations or any Guarantee
thereof, all UCC-1 financing statements, fixture filings and stock powers, and
all other documents, instruments, agreements and certificates executed and
delivered by any Loan Party to the Administrative Agent and the Lenders in
connection with the foregoing.

 

“Commitment” shall mean a Revolving Commitment or a Swingline Commitment or any
combination thereof (as the context shall permit or require).

 

“Commitment Letter” shall mean that certain commitment letter, dated as of
September 2, 2014, executed by SunTrust Robinson Humphrey, Inc. and SunTrust
Bank and accepted by the MLP.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended and in effect from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a Quarterly Compliance Certificate or a Pro
Forma Compliance Certificate, as applicable.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Conflicts Committee” shall have the meaning assigned to such term in the MLP
Partnership Agreement.

 

“Consolidated Cash Interest Expense” shall mean, for the Borrower and its
Restricted Subsidiaries for any period, determined on a consolidated basis in
accordance with GAAP, Consolidated

 

7

--------------------------------------------------------------------------------


 

Interest Expense for such period, minus, in each case, to the extent included in
Consolidated Interest Expense for such period and without duplication (a) pay in
kind or other non-cash interest expense, including as a result of the effects of
purchase accounting, (b) any debt discounts, one-time financing fees or the
amortization thereof, including such fees paid in connection with the Formation
Transactions, any amendment, consent or waiver to Loan Documents, any
Indebtedness not otherwise prohibited under this Agreement, or any amendment to
such Indebtedness (in each case, to the extent included in Consolidated Interest
Expense for such period), (c) fees in respect of Hedging Transactions for
interest rates, (d) non-cash interest expense attributable to the movement of
mark-to-market valuation of obligations under Hedging Transactions for interest
rates or other derivative instruments for interest rates pursuant to Financial
Accounting Standards Board Statement No. 133, (e) any one-time cash costs
associated with breakage in respect of Hedging Transactions for interest rates,
and (f) any costs associated with payment premiums, breakage costs, make-whole
fees or similar costs or expenses payable in connection with any refinancing,
repurchase, repayment or other satisfaction of Indebtedness.  Notwithstanding
the foregoing, for any amount of Consolidated Interest Expense that represents
an accrual for cash payments in any future period, such amount shall be included
as Consolidated Cash Interest Expense.

 

“Consolidated EBITDA” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, an amount equal to the sum of (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income for such period, and without duplication,
(i) Consolidated Interest Expense, (ii) income tax expense determined on a
consolidated basis in accordance with GAAP, (iii) depreciation and amortization
determined on a consolidated basis in accordance with GAAP (whether or not
included as such in the financial statements then being delivered),
(iv) impairment charges, (v) losses on disposal of assets, (vi) non-cash
expenses, charges or losses (provided that such expenses, charges or losses will
be treated as cash expenses, charges or losses, as applicable, in any subsequent
testing period during which any cash disbursements attributable thereto are
made), (vii) one-time expenses associated with this Agreement and the Formation
Transactions, (viii) fees and expenses incurred in connection with any proposed
or actual issuance of Indebtedness or Capital Stock, or any proposed or actual
Acquisitions, Investments, asset sales or other divestitures permitted under
this Agreement, (ix) charges incurred in respect of restructurings or similar
transactions, (x) any losses attributable to cash payments relating to early
extinguishment of Indebtedness or Hedging Obligations, (xi) unrealized losses
attributable to the application of “mark-to-market” accounting, (xii) general
and administrative expenses reimbursed by the Sponsor in accordance with the
terms of the Omnibus Agreement up to the amount actually deducted in determining
Consolidated Net Income for such period, (xiii) foreign currency losses, and
(xiv) equity-based compensation, minus (c) to the extent included in determining
Consolidated Net Income for such period, and without duplication, (i) interest
income (but excluding from interest income any interest income attributable to
Investments in long-term receivables), (ii) any non-cash amounts included in
revenue (provided that such amounts will be treated as cash income in any
subsequent period during which such cash is received), (iii) gains on disposal
of assets, (iv) gains attributable to early extinguishment of Indebtedness or
Hedging Obligations, (v) unrealized gains attributable to the application of
“mark-to-market” accounting, and (vi) foreign currency gains.  Notwithstanding
the foregoing, for purposes of calculating Consolidated EBITDA for any testing
period, Consolidated EBITDA shall be further adjusted such that (A) the
Consolidated EBITDA attributable to assets located outside of the United States
(or any state or district thereof) shall be excluded to the extent that such
Consolidated EBITDA exceeds 10% of Consolidated Property EBITDA (as defined
below) for such period; (B)  provided, further, that if after giving effect to
such exclusion the Consolidated EBITDA attributable to assets located outside of
the United States, Australia or Canada exceeds 5% of Consolidated Property
EBITDA for such period, then such excess shall be excluded from Consolidated
EBITDA; (C) the Consolidated EBITDA attributable to properties subject to Liens
permitted by clause (h)(i)(B) of the definition of Permitted Encumbrances shall
be excluded to the extent that such Consolidated EBITDA exceeds 15% of
Consolidated Property EBITDA for such period, (D) the Consolidated EBITDA
attributable to Billboard Properties shall be excluded to the extent that

 

8

--------------------------------------------------------------------------------


 

such Consolidated EBITDA exceeds 40% of Consolidated Property EBITDA for such
period and (E) the Consolidated EBITDA attributable to distributions from
Unrestricted Subsidiaries shall be excluded to the extent that such
distributions exceed 5% of Consolidated Property EBITDA for such period.  For
purposes of the previous sentence, “Consolidated Property EBITDA” shall mean,
for the Borrower and its Restricted Subsidiaries for any period, an amount equal
to the sum Consolidated EBITDA for such period (determined without giving effect
to the previous sentence) plus general and administrative expenses of the
Borrower and its Restricted Subsidiaries for such period.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, determined on a consolidated basis in accordance
with GAAP, total interest expense adjusted, to the extent not included, to
include without duplication (a) interest expense attributable to Capital Lease
Obligations; (b) the net amount payable (or minus the net amount receivable)
with respect to the interest component of Hedging Transactions for interest
rates during such period (whether or not actually paid or received during such
period); (c) fees and costs related to letters of credit, bankers’ acceptance
financings, surety bonds and similar financings, and (d) amortization or
write-off of deferred financing fees, debt issuance costs, debt discount or
premium, terminated Hedging Obligations for interest rates and other
commissions, financing fees and expenses.

 

“Consolidated Net Income” shall mean, for the Borrower and its Restricted
Subsidiaries for any period, the net income (or loss) of the Borrower and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, plus cash distributions from any Unrestricted Subsidiary or Person
that is not a Subsidiary, but excluding therefrom (to the extent otherwise
included therein) (a) any extraordinary, unusual or non-recurring gains or
losses, (b) any gains attributable to write-ups of assets or gains and losses
attributable the sale of assets (other than the sale of inventory in the
ordinary course of business), (c) any unremitted earnings of any Person that is
not a Subsidiary and (d) any income (or loss) of any Person accrued prior to the
date it becomes a Restricted Subsidiary or is merged into or consolidated with
the Borrower or any Restricted Subsidiary or the date that such Person’s assets
are acquired by the Borrower or any Restricted Subsidiary.

 

“Consolidated Total Debt” shall mean, as of any date, the balance sheet amount
of all Indebtedness of the Borrower and its Restricted Subsidiaries measured on
a consolidated basis in accordance with GAAP as of such date, but excluding
Indebtedness of the type described in subsection (k) of the definition thereof.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Account Agreement” shall mean any tri-party agreement by and among a
Loan Party, the Administrative Agent and a depositary bank or securities
intermediary at which such Loan Party maintains a Controlled Account, in each
case in form and substance reasonably satisfactory to the Administrative Agent.

 

“Controlled Account” shall have the meaning set forth in Section 5.11.

 

9

--------------------------------------------------------------------------------


 

“Copyright” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Copyright Security Agreement” shall mean any Copyright Security Agreement
executed by a Loan Party owning registered Copyrights or applications for
Copyrights in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“Covered State” shall mean, as of any date, the State of Texas and any other
state (or the District of Columbia) with respect to which the Administrative
Agent shall have previously received an Assignment Endorsement and a
Modification Endorsement.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar Debtor Relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.12(c).

 

“Defaulting Lender” shall mean, subject to Section 2.25(c), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, any Swingline Lender or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two (2) Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s good
faith determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above

 

10

--------------------------------------------------------------------------------


 

shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.25(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, the
Swingline Lender and each Lender.

 

“Disposition” shall have the meanings set forth in Section 7.6.

 

“Disqualified Capital Stock” shall mean, with respect to any Person, preferred
Capital Stock of such Person that (a) matures or is mandatorily redeemable
pursuant to a sinking fund obligation or otherwise, (b) is or may become
redeemable or repurchaseable by such Person or any Restricted Subsidiary such
Person at the option of the holder thereof, in whole or in part, or (c) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred Capital Stock described in this paragraph, on or prior to, in the
case of clause (a), (b) or (c) hereof, one year after the Maturity Date

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States.

 

“Domestic CFC Holdco” shall mean any Subsidiary organized in or under the laws
of the United States, any state thereof or the District of Columbia that has no
material assets other the Capital Stock of one or more Foreign Subsidiaries that
are CFCs, so long as such Subsidiary (a) does not conduct any business or other
activities and (b) does not incur, and is not otherwise liable for, any
Indebtedness or other liabilities.

 

“Easement” shall mean an easement, lease, master lease, ground lease, sublease,
lease assignment, assignment of rents or other equivalent ownership interest in
Real Estate, excluding, for the avoidance of doubt, fee simple ownership.

 

“EBITDA Threshold Period” shall mean any period beginning on the day of delivery
of a Compliance Certificate to the Administrative Agent demonstrating Annualized
Adjusted Consolidated EBITDA in an amount equal to or greater than $25,000,000
and ending on the day of delivery of a Compliance Certificate to the
Administrative Agent demonstrating Annualized Adjusted Consolidated EBITDA in an
amount less than $25,000,000.

 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) any actual or alleged violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute and the regulations
promulgated and rulings issued thereunder.

 

11

--------------------------------------------------------------------------------


 

“ERISA Affiliate” shall mean any person that for purposes of Title I or Title IV
of ERISA or Section 412 of the Code would be deemed at any relevant time to be a
“single employer” or otherwise aggregated with the Borrower or any of its
Subsidiaries under Section 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

 

“ERISA Event” shall mean (a) any “reportable event” as defined in Section 4043
of ERISA with respect to a Plan (other than an event as to which the PBGC has
waived under subsection .22, .23, .25, .27 or .28 of PBGC Regulation
Section 4043 the requirement of Section 4043(a) of ERISA that it be notified of
such event); (b) any failure to make a required contribution to any Plan that
would result in the imposition of a lien or other encumbrance or the provision
of security under Section 430 of the Code or Section 303 or 4068 of ERISA, or
the arising of such a lien or encumbrance, there being or arising any “unpaid
minimum required contribution” or “accumulated funding deficiency” (as defined
or otherwise set forth in Section 4971 of the Code or Part 3 of Subtitle B of
Title 1 of ERISA), whether or not waived, or any filing of any request for or
receipt of a minimum funding waiver under Section 412 of the Code or Section 303
of ERISA with respect to any Plan or Multiemployer Plan, or that such filing may
be made, or any determination that any Plan is, or is expected to be, in at-risk
status under Title IV of ERISA; (c) any incurrence by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates of any liability under
Title IV of ERISA with respect to any Plan or Multiemployer Plan (other than for
premiums due and not delinquent under Section 4007 of ERISA); (d) any
institution of proceedings, or the occurrence of an event or condition which
would reasonably be expected to constitute grounds for the institution of
proceedings by the PBGC, under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan; (e) any incurrence by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, or the receipt by the Borrower, any of its Subsidiaries
or any of their respective ERISA Affiliates of any notice that a Multiemployer
Plan is in endangered or critical status under Section 305 of ERISA; (f) any
receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of any notice, or any receipt by any Multiemployer Plan from
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (g) engaging in a
non-exempt prohibited transaction within the meaning of Section 4975 of the Code
or Section 406 of ERISA; or (h) any filing of a notice of intent to terminate
any Plan if such termination would require material additional contributions in
order to be considered a standard termination within the meaning of
Section 4041(b) of ERISA, any filing under Section 4041(c) of ERISA of a notice
of intent to terminate any Plan, or the termination of any Plan under
Section 4041(c) of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” shall have the meaning set forth in Section 8.1.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended and in
effect from time to time.

 

“Excluded Assets” shall mean that, notwithstanding any other provision herein or
in any of the other Loan Documents to the contrary:

 

(a)                                 the Collateral shall not include Real Estate
(x) owned by an Affiliate Fund that is acquired by any Loan Party, (y) owned by
a Subsidiary of an Affiliate Fund that is

 

12

--------------------------------------------------------------------------------


 

acquired by any Loan Party or (z) acquired directly by a Loan Party from an
Affiliate Fund or a Subsidiary of an Affiliate Fund (i) to the extent such Real
Estate is not covered by an Existing Mortgage or (ii) covered by an Existing
Mortgage, but as to which the Administrative Agent and the Borrower shall
determine in good faith that the burden or cost of obtaining the mortgage Lien
and security interest on such Real Estate pursuant to an assignment of the
relevant Existing Mortgage outweighs the benefit of such mortgage Lien and
security interest; provided that (A) the total Annualized Adjusted Consolidated
EBITDA attributable to Excluded Assets under this clause (a)(ii) shall not
exceed ten percent (10%) of the Annualized Adjusted Consolidated EBITDA
attributable to all Real Estate covered by such Existing Mortgages and
transferred to the Borrower or any Subsidiary either directly or via transfer of
the Capital Stock of the relevant Affiliate Fund or Subsidiary of an Affiliate
Fund owning such Real Estate, and (B) the mortgage Liens and security interests
granted pursuant to the Existing Mortgages subject to this clause (a)(ii) shall
be released and terminated in full as a condition of the Acquisition of the
Capital Stock of the relevant Affiliate Fund or Subsidiary of an Affiliate Fund
or of such Real Estate from an Affiliate Fund or Subsidiary of an Affiliate
Fund, as the case may be;

 

(b)                                 the Collateral shall not include Real Estate
acquired after the Closing Date from Persons other than the Affiliate Funds or
Subsidiaries of the Affiliate Funds;

 

(c)                                  the Collateral shall not include assets to
the extent the grant of a security interest therein would (i) result in the
contravention of any applicable Requirement of Law, unless such applicable
Requirement of Law would be rendered ineffective with respect to the creation of
such security interest by the provisions of Article 9 of the UCC, (ii)
constitute a violation of a valid and enforceable restriction (after giving
effect to applicable anti-assignment provisions of the UCC) in favor of a third
party on such grant (unless and until any and all required consents have been
obtained), (iii) give any other party to such contract, instrument, license or
other document the right to terminate its obligations thereunder, (iv) require
the consent of any governmental authority or third party to the extent such
consent has not been obtained after the applicable Loan Party has used
commercially reasonable efforts to do so, or (v) result in adverse tax
consequences as determined in good faith by the Borrower;

 

(d)                                 any Collateral consisting of personal
property shall not include those properties or assets as to which the
Administrative Agent and the Borrower shall reasonably determine that the burden
or cost of obtaining a security interest therein outweighs the benefit of the
security to be afforded thereby (it being understood that none of the Excluded
Assets specified in clauses (a) through (d) above shall be subject to any Liens
other than Liens permitted by Section 7.2); provided, however, that no such
determination may be made by the Administrative Agent and the Borrower with
respect to the Capital Stock of the Borrower or any Restricted Subsidiary;

 

(e)                                  the Collateral shall not include voting
Capital Stock of a Foreign Subsidiary that is a CFC or voting Capital Stock of a
Domestic CFC Holdco in excess of 65% of such voting Capital Stock; and

 

(f)                                   all Buildings and Manufactured (Mobile)
Homes.

 

“Excluded Perfections” shall mean, notwithstanding any other provision herein or
in the other Loan Documents to the contrary, the Loan Parties shall have no
obligation to perfect (or maintain the perfection of) any security interest in
or Lien on motor vehicles, rail cars, vessels, airplanes and other assets
subject to certificates of title, letter of credit rights (other than to the
extent such rights can be perfected by the filing of a UCC-1 financing
statement), or commercial tort claims.

 

13

--------------------------------------------------------------------------------


 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time the Guarantee of such Guarantor becomes effective with respect to such
related Swap Obligation.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Foreign Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Foreign Lender with respect to an applicable interest
in a Loan or Commitment pursuant to a law in effect on the date on which
(i) such Foreign Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.24) or
(ii) such Foreign Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.19, amounts with respect to such Taxes were
payable either to such Foreign Lender’s assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.19(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Existing Credit Agreements” shall have the meaning assigned such term in the
recitals hereto.

 

“Existing Debt” shall mean all monetary obligations evidenced by the Existing
Credit Agreements.

 

“Existing Lenders” shall mean all lenders parties to the Existing Credit
Agreements on the Closing Date.

 

“Existing Mortgages” shall mean the mortgages or deeds of trust executed and
delivered by an Affiliate Fund granting mortgage Liens on and security interests
in the Real Estate held by such Affiliate Fund for the benefit of such Affiliate
Fund’s lenders, including the Predecessor Fund Mortgages.

 

“Existing Yield” shall have the meaning set forth in Section 2.22.

 

“Exiting Lenders” shall have the meaning assigned such term in the recitals
hereto.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental
agreements entered into in connection with any of the foregoing and any laws,
regulations or practices adopted under any such intergovernmental agreements.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight federal funds transactions with member banks of the
Federal Reserve System arranged by federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or, if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of September 2, 2014,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the MLP, and assumed by the Borrower pursuant to Section 2.13(b).

 

“Fee Owned Property” shall mean a fee simple ownership interest in Real Estate.

 

“Final S-11” shall mean the final Form S-11 of the MLP as filed with the U.S.
Securities and Exchange Commission.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

“Flood Insurance Laws” shall mean, collectively, (a) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (c) the National Flood Insurance Reform
Act of 1994 as now or hereafter in effect or any successor statute thereto, and
(d) the Flood Insurance Reform Act of 2004 and (e) The Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto, in each case, together with all statutory and regulatory
provisions consolidating, amending, replacing, supplementing, implementing or
interpreting any of the foregoing, as amended or modified from time to time.

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” shall mean any Subsidiary that is organized under the laws
of a jurisdiction other than one of the fifty states of the United States or the
District of Columbia.

 

“Formation Transactions” shall mean the transfer by the Predecessor Funds to the
Borrower of all of the Capital Stock of all of the Fund A Subsidiaries and the
Fund D Subsidiaries and the consummation of the other transactions described in
the Final S-11.

 

“Fund A” shall have the meaning assigned such term in the recitals hereto.

 

“Fund A Administrative Agent” shall have the meaning assigned such term in the
recitals hereto.

 

“Fund A Assignment” shall have the meaning assigned such term in the recitals
hereto.

 

“Fund A Credit Agreement” shall have the meaning assigned such term in the
recitals hereto.

 

15

--------------------------------------------------------------------------------


 

“Fund A Exiting Lenders” shall have the meaning assigned such term in the
recitals hereto.

 

“Fund A Mortgage Assignment” shall mean an assignment of the Fund A Mortgages in
appropriate form for recording in each applicable jurisdiction made by the Fund
A Administrative Agent to the Administrative Agent for the benefit of the
Secured Parties.

 

“Fund A Mortgages” shall mean the mortgages made by the Fund A Subsidiaries for
the benefit of the Fund A Exiting Lenders pursuant to the Fund A Credit
Agreement.

 

“Fund A Omnibus Mortgage Amendment” shall mean, collectively, those certain Fund
A Omnibus Mortgage Amendments, each dated as of the Closing Date, made by the
Fund A Subsidiaries in favor of the Administrative Agent for the benefit of the
Secured Parties, amending the Assigned Fund A Mortgages.

 

“Fund A Subsidiaries” shall mean the “Direct Subsidiaries” as defined in the
Fund A Credit Agreement and listed on Schedule 4.14(A) hereto.

 

“Fund D” shall have the meaning assigned such term in the recitals hereto.

 

“Fund D Administrative Agent” shall have the meaning assigned such term in the
recitals hereto.

 

“Fund D Assignment” shall have the meaning assigned such term in the recitals
hereto.

 

“Fund D Credit Agreement” shall have the meaning assigned such term in the
recitals hereto.

 

“Fund D Exiting Lenders” shall have the meaning assigned such term in the
recitals hereto.

 

“Fund D Mortgage Assignment” shall mean an assignment of the Fund D Mortgages in
appropriate form for recording in each applicable jurisdiction made by the Fund
D Administrative Agent to the Administrative Agent for the benefit of the
Secured Parties.

 

“Fund D Mortgages” shall mean the mortgages made by Fund D Subsidiaries for the
benefit of the Fund D Exiting Lenders pursuant to the Fund D Credit Agreement.

 

“Fund D Omnibus Mortgage Amendment” shall mean, collectively, those certain Fund
D Omnibus Mortgage Amendments, each dated as of the Closing Date, made by the
Fund D Subsidiaries in favor of the Administrative Agent for the benefit of the
Secured Parties, amending the Assigned Fund D Mortgages.

 

“Fund D Subsidiaries” shall mean the “Direct Subsidiaries” as defined in the
Fund D Credit Agreement and listed on Schedule 4.14(D) hereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis, subject to the terms of Section 1.3.

 

16

--------------------------------------------------------------------------------


 

“General Partner” shall mean Landmark Infrastructure Partners GP LLC or any
successor or replacement general partner, so long as such successor or
replacement becoming the general partner does not result in a Change in Control.

 

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.

 

“Guarantors” shall mean, collectively, the MLP and each Restricted Subsidiary
that is not a Foreign Subsidiary or a Domestic CFC Holdco.

 

“Guaranty and Security Agreement” shall mean the Guaranty and Security
Agreement, dated as of the date hereof and substantially in the form of
Exhibit B, made by the Loan Parties in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any Person, any and all
obligations of such Person, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired under (a) any and all Hedging
Transactions, (b) any and all cancellations, buy backs, reversals, terminations
or assignments of any Hedging Transactions and (c) any and all renewals,
extensions and modifications of any Hedging Transactions and any and all
substitutions for any Hedging Transactions.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedge
Transactions, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedge Transactions, (a) for any date on or
after the date such Hedge Transactions have been closed out and termination
value(s) determined in accordance therewith, such termination value(s) and
(b) for

 

17

--------------------------------------------------------------------------------


 

any date prior to the date referenced in clause (a) above, the
amount(s) determined as the mark-to-market value(s) for such Hedge Transactions,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Transactions (which
may include a Lender or any Affiliate of a Lender).

 

“Hedging Transaction” shall mean, with respect to any Person, (a) any
transaction (including an agreement with respect to any such transaction) now
existing or hereafter entered into by such Person that is a rate swap
transaction, swap option, basis swap, forward rate transaction, commodity swap,
commodity option, equity or equity index swap or option, bond option, interest
rate option, foreign exchange transaction, cap transaction, floor transaction,
collar transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, spot transaction, credit protection transaction,
credit swap, credit default swap, credit default option, total return swap,
credit spread transaction, repurchase transaction, reverse repurchase
transaction, buy/sell-back transaction, securities lending transaction, or any
other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Increase Effective Date” shall have the meaning set forth in Section 2.22.

 

“Increasing Lender” and “Increasing Lenders” shall have the meanings set forth
in Section 2.22.

 

“Incremental Commitment” shall have the meaning set forth in Section 2.22.

 

“Incremental Commitment Amount” shall have the meaning set forth in
Section 2.22.

 

“Incurrence Test” shall mean compliance with Section 6.1 on a Pro Forma Basis.

 

“Incurrence Test Exception” shall mean, with respect to the condition set forth
in Section 3.2(c), that (a) if the Leverage Ratio set forth in the most recently
delivered Compliance Certificate was less than 8.0:1.0, then the Borrower shall
not be required to meet such condition for Borrowings or issuances, amendments,
extensions or renewals of Letters of Credit up to (i) at a time occurring during
a period that is not an EBITDA Threshold Period, $5,000,000 in the aggregate
during the then-current Fiscal Quarter and (ii) at a time occurring during an
EBITDA Threshold Period, $10,000,000 in the aggregate during the then-current
Fiscal Quarter, and (b) if the Leverage Ratio set forth in the most recently
delivered Compliance Certificate was less than or equal to 7.5:1.0, then the
Borrower shall not be required to meet such condition for Borrowings or
issuances, amendments, extensions or renewals of Letters of Credit up to (i) at
a time occurring during a period that is not an EBITDA Threshold Period,
$10,000,000 in the aggregate during the then-current Fiscal Quarter and (ii) at
a time occurring during an EBITDA Threshold Period, $20,000,000 in the aggregate
during the then-current Fiscal Quarter; provided that in the case of both
clauses (a) and (b) above, the Incurrence Test Exception shall be available only
if at the time of such Borrowing or issuance, amendment, extension or renewal of
a Letter of Credit none of the Borrower nor any of its Restricted Subsidiaries
has made any Triggering Disposition since the date of the most recently
delivered Compliance Certificate, including any Compliance Certificate delivered
at such time (and each Borrowing and each issuance, amendment, renewal or
extension of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower to such effect on the

 

18

--------------------------------------------------------------------------------


 

date thereof).  Notwithstanding anything to the contrary set forth above, the
Incurrence Test Exception shall not be available at any time when the most
recently delivered Compliance Certificate demonstrates Annualized Adjusted
Consolidated EBITDA of less than $10,000,000.

 

“Indebtedness” shall mean, with respect to any Person, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person in respect of the deferred purchase price of
property or services (other than trade payables incurred in the ordinary course
of business; provided that for purposes of Section 8.1(f), trade payables
overdue by more than 120 days shall be included in this definition except to the
extent that any of such trade payables are being disputed in good faith and by
appropriate measures), (d) all obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person, (e) all Capital Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) all Guarantees of such Person
of the type of Indebtedness described in clauses (a) through (f) above, (h) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person,
(i) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any Capital Stock of such Person,
(j) all Off-Balance Sheet Liabilities and (k) all Hedging Obligations of such
Person.  The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean (a) Taxes imposed on or with respect to any
payment made by or on account of any obligation of any Loan Party under any Loan
Document and (b) to the extent not otherwise described in clause (a) above,
Other Taxes, other than, in each case, Excluded Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 10.3(b).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated September 2014 relating to the Borrower and the transactions contemplated
by this Agreement and the other Loan Documents.

 

“Initial Yield” shall have the meaning set forth in Section 2.22.

 

“Interest Coverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated EBITDA for the Fiscal Quarter ending on or immediately prior to
such date for which financial statements are required to have been delivered
pursuant to Section 5.1(a) or Section 5.1(b) of this Agreement to
(b) Consolidated Cash Interest Expense for such Fiscal Quarter.

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three, six, or, if available to all Lenders, twelve months;
provided that:

 

(a)                                 the initial Interest Period for such
Borrowing shall commence on the date of such Borrowing (including the date of
any conversion from a Borrowing of another Type), and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(b)                                 if any Interest Period would otherwise end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless such Business Day falls in another
calendar month, in which case such Interest Period would end on the next
preceding Business Day;

 

19

--------------------------------------------------------------------------------


 

(c)                                  any Interest Period which begins on the
last Business Day of a calendar month or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of such calendar month; and

 

(d)                                 no Interest Period may extend beyond the
Maturity Date.

 

“Investments” shall have the meaning set forth in Section 7.4.

 

“IPO” shall mean the initial public offering of limited partner interests in the
MLP, including a minimum capital raise of $45,000,000.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean SunTrust Bank or another Lender requested by the
Borrower and reasonably acceptable to the Administrative Agent, in each case, in
its capacity as the issuer of Letters of Credit pursuant to Section 2.21.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $20,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time.  The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time.

 

“Lender-Related Hedge Provider” shall mean any Person that, at the time it
enters into a Hedging Transaction with any Loan Party, (a) is a Lender or an
Affiliate of a Lender and (b) except when the Lender-Related Hedge Provider is
SunTrust Bank or any of its Affiliates, has provided prior written notice to the
Administrative Agent which has been acknowledged by the Borrower of the
existence of such Hedging Transaction.  In no event shall any Lender-Related
Hedge Provider acting in such capacity be deemed a Lender for purposes hereof to
the extent of and as to Hedging Obligations except that each reference to the
term “Lender” in Article IX and Section 10.3(b) shall be deemed to include such
Lender-Related Hedge Provider.  In no event shall the approval of any such
Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any guaranty, security interest or
Lien of the Administrative Agent under any Loan Document.

 

“Lenders” shall have the meaning set forth in the introductory paragraph hereof
and shall include, where appropriate, the Swingline Lender and each Additional
Lender that joins this Agreement pursuant to Section 2.22.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.21 by the Issuing Bank for the account of the Borrower pursuant to the
LC Commitment.

 

20

--------------------------------------------------------------------------------


 

“Leverage Ratio” shall mean, as of any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Annualized Adjusted Consolidated EBITDA for the most
recent Fiscal Quarter for which financial statements are required to be
delivered pursuant to Section 5.1(a) or Section 5.1(b).

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

“Loan Documents” shall mean, collectively, this Agreement, the Assignments, the
Collateral Documents, the LC Documents, the Fee Letter, any Amendment Agreement,
any promissory notes issued hereunder and any and all other instruments,
agreements, documents and writings executed in connection with any of the
foregoing.

 

“Loan Parties” shall mean the Borrower and the Guarantors.

 

“Loans” shall mean all Revolving Loans and Swingline Loans in the aggregate or
any of them, as the context shall require, and shall include, where appropriate,
any loan made pursuant to Section 2.22.

 

“Manufactured (Mobile) Home” shall have the meaning assigned to such term in the
applicable Flood Insurance Laws.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Loan Parties, taken as a whole, to perform any of their
obligations under the Loan Documents, (c) the rights and remedies of the
Administrative Agent, the Issuing Banks, the Swingline Lender or the Lenders
under any of the Loan Documents or (d) the legality, validity or enforceability
of any of the Loan Documents.

 

“Material Agreements” shall mean (a) the MLP Partnership Agreement, (b) the
Omnibus Agreement, and (c) all other agreements, documents, contracts,
indentures and instruments pursuant to which (i) any Loan Party or any of its
Subsidiaries are obligated to make payments in any twelve-month period of more
than the greater of (A) $1,000,000 and (B) an amount equal to 5% of the revenue
of the Borrower and its Restricted Subsidiaries for the most recent Fiscal Year
for which financial statements have been delivered pursuant to Section 5.1(a),
(ii) any Loan Party or any of its Subsidiaries expects to receive revenue in any
twelve-month period of more than the greater of (A) $1,000,000 and (B) an amount
equal to 5% of the revenue of the Borrower and its Restricted Subsidiaries for
the most recent Fiscal Year for which financial statements have been delivered
pursuant to Section 5.1(a) or (iii) a default, breach or termination thereof
could reasonably be expected to result in a Material Adverse Effect.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
the Letters of Credit) of the Borrower or any of its Subsidiaries individually
or in an aggregate committed or outstanding principal amount exceeding the
Threshold Amount.  For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.

 

21

--------------------------------------------------------------------------------


 

“Maturity Date” shall mean, with respect to the Loans, the earliest of (a) the
date that is five years from the Closing Date, (b) the date on which the
Revolving Commitments are terminated pursuant to Section 2.7 and (c) the date on
which all amounts outstanding under this Agreement have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).

 

“Maximum Rate” shall have the meaning set forth in Section 10.12.

 

“MLP” shall have the meaning assigned to such term in the introductory paragraph
hereto.

 

“MLP Partnership Agreement” shall mean the First Amended and Restated Agreement
of Limited Partnership of the MLP, dated as of the date hereof.

 

“Modification Endorsement” shall mean an ALTA 11 endorsement, or equivalent.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Assignment” shall mean an assignment of an Existing Mortgage in
appropriate form for recording in each applicable jurisdiction made by the
applicable secured party to the Administrative Agent for the benefit of the
Secured Parties in connection with (a) the Formation Transactions (and shall
include each Fund A Mortgage Assignment and each Fund D Mortgage Assignment
executed in connection with the Formation Transactions) or (b) a subsequent
Acquisition of (i) the Capital Stock of an Affiliate Fund or a Subsidiary of an
Affiliate Fund and/or (ii) Real Estate from an Affiliate Fund or a Subsidiary of
an Affiliate Fund.

 

“Mortgaged Property” shall mean, collectively, the Real Estate subject to the
Mortgages.

 

“Mortgages” shall mean each Existing Mortgage, as modified by a modification to
such Existing Mortgage, including a modification pursuant to an Omnibus Mortgage
Amendment, and each other real estate security document delivered by any Loan
Party to the Administrative Agent from time to time, pursuant to Section 5.12
all in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent, in each case excluding any Existing Mortgage or other real
estate security document that has been released in accordance with this
Agreement.

 

“Multiemployer Plan” shall mean any “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, which is contributed to by (or to which there is or
may be an obligation to contribute of) the Borrower, any of its Subsidiaries or
an ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, any of its Subsidiaries or an
ERISA Affiliate contributed to or had an obligation to contribute to such plan.

 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
shall mean the fair market value of the gain to such Person of replacing such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).

 

“NFIP” shall have the meaning assigned to such term in Section 3.1(b)(xvi).

 

22

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” shall have the meaning set forth in Section 2.24.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Non-Disturbance Agreement” shall mean a subordination, non-disturbance and
attornment or similar agreement pursuant to which the lender with respect to the
underlying fee interest in a particular parcel of Real Estate agrees with the
Affiliate Fund or Subsidiary thereof that is the tenant or other holder of the
Easement that it will not disturb the possession of such tenant or holder upon a
foreclosure or other exercise of such lender’s rights with respect to such
lender’s Lien on the underlying fee interest in such parcel of Real Estate.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

 

“Notices of Borrowing” shall mean, collectively, the Notices of Revolving
Borrowing and the Notices of Swingline Borrowing.

 

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.6(b).

 

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

 

“Obligations” shall mean (a) all amounts owing by the Loan Parties to the
Administrative Agent, the Issuing Bank, any Lender (including the Swingline
Lender) or the Sole Lead Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including, without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) required
to be reimbursed pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, (b) all Hedging
Obligations owed by any Loan Party to any Lender-Related Hedge Provider, and
(c) all Bank Product Obligations, together with all renewals, extensions or
modifications of any of the foregoing; provided, however, that with respect to
any Guarantor, the Obligations shall not include any Excluded Swap Obligations.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet

 

23

--------------------------------------------------------------------------------


 

of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.

 

“Officer’s Certificate” shall mean a certificate executed by a Responsible
Officer on behalf of the MLP, in the MLP’s capacity as the sole member of the
Borrower in his or her official (and not individual) capacity.

 

“Omnibus Agreement” shall mean that certain Omnibus Agreement, dated as of the
date hereof, among the Sponsor, Landmark Dividend Growth Fund - C LLC, a
Delaware limited liability company, Landmark Dividend Growth Fund - E LLC, a
Delaware limited liability company, Landmark Dividend Growth Fund - F LLC, a
Delaware limited liability company, Landmark Dividend Growth Fund - G LLC, a
Delaware limited liability company, Landmark Dividend Growth Fund - H, LLC, a
Delaware limited liability company, the MLP, and the General Partner, as such
agreement may be amended, supplemented or restated from time to time.

 

“Omnibus Mortgage Amendment” shall mean (a) the Fund A Omnibus Mortgage
Amendment, (b) the Fund D Omnibus Mortgage Amendment or (c) another omnibus
mortgage amendment in the form of the attached Exhibit D, as such form may be
reasonably modified by the Administrative Agent, or in another form reasonably
acceptable to the Administrative Agent.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Asset” shall mean any non Real Estate asset, including written management
agreements, written management and fee receivables or other written agreements,
in each case that (a) grant an interest in and to or the right to use property
in the business of the Borrower and its Restricted Subsidiaries as permitted by
Section 7.3(b), (b) are enforceable, and (c) have economics and terms that are
functionally substantially similar to the economics and terms of an Easement.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.24).

 

“Parent Company” shall mean, with respect to a Lender, the “bank holding
company” as defined in Regulation Y, if any, of such Lender, and/or any Person
owning, beneficially or of record, directly or indirectly, a majority of the
shares of such Lender.

 

“Participant” shall have the meaning set forth in Section 10.4(d).

 

“Participant Register” shall have the meaning set forth in Section 10.4(d).

 

24

--------------------------------------------------------------------------------


 

“Patent” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Patent Security Agreement” shall mean any Patent Security Agreement executed by
a Loan Party owning Patents or licenses of Patents in favor of the
Administrative Agent for the benefit of the Secured Parties, both on the Closing
Date and thereafter.

 

“Patriot Act” shall mean the USA PATRIOT Improvement and Reauthorization Act of
2005 (Pub. L. 109-177 (signed into law March 9, 2006)), as amended and in effect
from time to time.

 

“Payment in Full” and “Paid in Full” shall mean the termination of all Revolving
Commitments and all other commitments of the Lenders to lend funds or extend
financial accommodations to the Borrower under the Loan Documents and the
payment in full, in immediately available funds, of all of the Obligations
(other than (a) contingent indemnification and expense reimbursement
Obligations, in each case, to the extent no claim giving rise thereto has been
asserted, (b) Hedging Obligations and Bank Product Obligations to the extent
arrangements satisfactory to the Lender-Related Hedge Provider or Bank Product
Provider, as applicable, shall have been made and (c) contingent Obligations
with respect to which the deposit of Cash Collateral (in the case of LC
Exposure, which shall not be less than 103% of the face amount of the relevant
Letters of Credit and in the case of other Obligations, which shall not be less
than 100% of the amount thereof) (or, as an alternative to Cash Collateral in
the case of any LC Exposure, receipt by the Administrative Agent of a back-up
letter of credit reasonably satisfactory to the Administrative Agent and the
applicable Issuing Bank), in amounts and on terms and conditions and with
parties reasonably satisfactory to the Administrative Agent, each Lender and
each Indemnitee that is, or may be, owed such Obligations has been provided).

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean any Acquisition in connection with which each
of the following conditions is satisfied:

 

(i)                                     before and after giving effect to such
Acquisition, no Default or Event of Default has occurred and is continuing or
would result therefrom, and all representations and warranties of each Loan
Party set forth in the Loan Documents shall be and remain true and correct in
all material respects (other than those representations and warranties that are
expressly qualified by “Material Adverse Effect” or other materiality, which
representations and warranties shall be and remain true and correct in all
respects);

 

(ii)                                  before and after giving effect to such
Acquisition, (A) the Borrower is in compliance with the Incurrence Test and
(B) for any Acquisition in an amount in excess of (x) for any Acquisition
occurring during a period that is not an EBITDA Threshold Period, $10,000,000
and (y) for any Acquisition occurring during an EBITDA Threshold Period,
$20,000,000, the Borrower shall have delivered to the Administrative Agent a Pro
Forma Compliance Certificate certifying to the foregoing at least two
(2) Business Days prior to the date of the consummation of such Acquisition;

 

25

--------------------------------------------------------------------------------


 

(iii)                               before and after giving effect to such
Acquisition, the Borrower is in compliance with the provisions of
Section 7.3(b);

 

(iv)                              if such Acquisition includes the acquisition
of (A) the Capital Stock of an Affiliate Fund or a Subsidiary of an Affiliate
Fund and/or (B) Real Estate from an Affiliate Fund or a Subsidiary of an
Affiliate Fund, then the Borrower and its Restricted Subsidiaries shall have
complied with the provisions of Section 5.12 with respect to such Acquisition;

 

(v)                                 the Board of Directors of the person to be
acquired (or whose assets are to be acquired) shall not have indicated publicly
its opposition to the consummation of such Acquisition (which opposition has not
been publicly withdrawn); and

 

(vi)                              the Borrower has delivered to the
Administrative Agent a certificate executed by a Responsible Officer certifying
that each of the conditions set forth above has been satisfied.

 

“Permitted Encumbrances” shall mean:

 

(a)                                 Liens imposed by law for taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA), in each case, which
are not yet due (or, if due, for which penalties have not yet begun to accrue)
or which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP;

 

(b)                                 statutory Liens of landlords, vendors,
carriers, warehousemen, mechanics, materialmen, repairmen and other similar
Liens imposed by law in the ordinary course of business for amounts which are
not more than 30 days past due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance, social security and other similar laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment and attachment liens not giving
rise to an Event of Default or Liens created by or existing from any litigation
or legal proceeding that are currently being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(f)                                   customary rights of set-off, revocation,
refund or chargeback under deposit agreements or under the Uniform Commercial
Code or common law of banks or other financial institutions where the Borrower
or any of its Subsidiaries maintains deposits (other than deposits intended as
cash collateral) in the ordinary course of business;

 

(g)                                  (i) minor encumbrances, ground leases,
easements or reservations of, or rights of others for, licenses, rights-of-way,
servitudes, sewers, electric lines, drains, telegraph,

 

26

--------------------------------------------------------------------------------


 

telephone and cable television lines and other similar purposes, zoning,
building codes or other restrictions (including minor defects and irregularities
in title and similar encumbrances (and with respect to easement and leasehold
interests, mortgages, obligations, Liens and other encumbrances incurred,
created, assumed or permitted to exist and arising by, through or under a
landlord, ground lessor or owner of the leased property or owned property, with
or without consent of any Loan Party)) and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not materially detract from the value of the
affected property or materially interfere with the ordinary conduct of business
of the Borrower and its Restricted Subsidiaries taken as a whole; and (ii) all
matters shown on the title insurance policies with respect to each Assigned
Existing Mortgage and Mortgage (if any);

 

(h)                                 with respect to any Easement of any Loan
Party, (i) mortgage Liens granted by the fee owner of the underlying Real
Estate, (A) which by law are junior to any Loan Party’s interest in such
Easement; and (B) which are not covered by clause (A), and for which
Non-Disturbance Agreements have not been obtained with respect to such Liens,
and (ii) any other Liens on the interest of the fee owner of the underlying Real
Estate;

 

(i)                                     with respect to any Easement of any Loan
Party, mortgage Liens granted by the fee owner of the underlying Real Estate,
for which Non-Disturbance Agreements have been obtained with respect to such
Liens; and

 

(j)                                    any Lien (x) existing on any asset of any
Person at the time such Person becomes a Restricted Subsidiary of the Borrower,
(y) existing on any asset of any Person at the time such Person is merged with
or into the Borrower or any of its Restricted Subsidiaries, or (z) existing on
any asset prior to the Acquisition thereof by the Borrower or any of its
Restricted Subsidiaries; provided that (i) any such Lien was not created in the
contemplation of any of the foregoing and (ii) any such Lien secures only those
obligations which it secures on the date that such Person becomes a Restricted
Subsidiary or the date of such merger or the date of such Acquisition and any
Permitted Refinancing thereof;

 

provided that for purposes of clauses (a) through (i) above, the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

 

“Permitted Funds” shall mean Landmark Dividend Growth Fund-C, LLC, a Delaware
limited liability company, Landmark Dividend Growth Fund-E, LLC, a Delaware
limited liability company, Landmark Dividend Growth Fund-F, LLC, a Delaware
limited liability company, Landmark Dividend Growth Fund-G, LLC, a Delaware
limited liability company and Landmark Dividend Growth Fund-H, LLC, a Delaware
limited liability company.

 

“Permitted Investments” shall mean:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States), in each case maturing within
one year from the date of acquisition thereof;

 

(b)                                 commercial paper having the highest rating,
at the time of acquisition thereof, of S&P or Moody’s and in either case
maturing within one year from the date of acquisition thereof;

 

27

--------------------------------------------------------------------------------


 

(c)                                  certificates of deposit, bankers’
acceptances and time deposits maturing within 180 days of the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States or any state thereof which
has a combined capital and surplus and undivided profits of not less than
$500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than thirty (30) days for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above; and

 

(e)                                  mutual funds investing primarily in any one
or more of the Permitted Investments described in clauses (a) through (d) above.

 

“Permitted Refinancing” shall mean, with respect to any obligation, any
extensions, renewals, refinancings and replacements of such obligation or any
Permitted Refinancing thereof; provided that (a) the principal amount (or
accreted value, if applicable) of any such obligation is not increased at the
time of such extension, renewal, refinancing or replacement except by an amount
equal to the unpaid accrued interest and premium thereon plus other reasonable
and customary amounts paid and fees and expenses reasonably charged in
connection with such extension, renewal, refinancing or replacement, plus an
amount equal to any existing commitment unutilized and letters of credit undrawn
thereunder; (b) such extension, renewal, refinancing or replacement does not
change the obligors with respect to the obligation being extended, renewed,
refinanced or replaced; (c) such extension, renewal, refinancing or replacement
has a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of the obligation being extended, renewed, refinanced
or replaced; and (d) such extension, renewal, refinancing or replacement has a
final maturity date equal to or later than the final maturity date of the
obligation being extended, renewed, refinanced or replaced.

 

“Permitted Securitization Transaction” shall mean a Securitization Transaction
in connection with which each of the following conditions is satisfied:

 

(a)                                 before and after giving effect to the
consummation of such Securitization Transaction, no Default or Event of Default
has occurred and is continuing or would result therefrom, and all
representations and warranties of each Loan Party set forth in the Loan
Documents shall be and remain true and correct in all material respects (other
than those representations and warranties that are expressly qualified by
“Material Adverse Effect” or other materiality, which representations and
warranties shall be and remain true and correct in all respects);

 

(b)                                 before and after giving effect to the
consummation of such Securitization Transaction, the Borrower is in compliance
with the Incurrence Test as if such Permitted Securitization Transaction had
occurred on the first day of the relevant period for testing compliance, and the
Borrower shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate signed by a Responsible Officer certifying to the foregoing at least
ten (10) Business Days (or such shorter period as the Administrative Agent shall
agree) prior to the date of the consummation of such Permitted Securitization
Transaction;

 

(c)                                  the applicable Securitization Subsidiary
shall (i) pay fair market value for all Real Estate and other assets conveyed to
it by a Loan Party in such Securitization Transaction and (ii) assume or repay
all Indebtedness (other than the Obligations hereunder) relating to the Real
Estate being conveyed to such Subsidiary in such Securitization Transaction and
all such

 

28

--------------------------------------------------------------------------------


 

Indebtedness that is assumed shall be or become non-recourse (other than with
respect to customary recourse carve outs) to the Borrower and its Restricted
Subsidiaries; and

 

(d)                                 the Borrower has delivered to the
Administrative Agent a certificate executed by a Responsible Officer certifying
that each of the conditions set forth above has been satisfied.

 

“Permitted Third Party Bank” shall mean any bank or other financial institution
with whom any Loan Party maintains a Controlled Account and with whom a Control
Account Agreement has been executed.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3 of ERISA
(other than a Multiemployer Plan) maintained or contributed to by the Borrower
or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate has or
may have an obligation to contribute, and each such plan that is subject to
Title IV of ERISA for the five-year period immediately following the latest date
on which the Borrower or any ERISA Affiliate maintained, contributed to or had
an obligation to contribute to (or is deemed under Section 4069 of ERISA to have
maintained or contributed to or to have had an obligation to contribute to, or
otherwise to have liability with respect to) such plan.

 

“Predecessor Funds” shall mean, collectively, Fund A and Fund D.

 

“Predecessor Fund Mortgages” shall mean the Fund A Mortgages and the Fund D
Mortgages.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with Section 6.1 or the Incurrence Test, the determination of EBITDA after
giving effect on a pro forma basis to the change in such calculation required by
the applicable provision hereof, and otherwise on a basis in accordance with
GAAP as used in the preparation of the latest financial statements provided
pursuant to Section 5.1 or otherwise reasonably satisfactory to the
Administrative Agent.  EBITDA shall be calculated on a Pro Forma Basis to give
effect to each Permitted Acquisition (or other Acquisition or Investment
permitted hereunder) and each Disposition, in each case, consummated at any time
on or after the first day of the applicable period ended on or before the
occurrence of such event as if such acquisition or disposition had been
consummated on the first day of such applicable period.

 

“Pro Forma Compliance Certificate” shall mean a certificate from a Responsible
Officer in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c) delivered to the Administrative
Agent demonstrating compliance with the Incurrence Test on a Pro Forma Basis
after giving effect to each applicable Permitted Acquisition (or other
applicable Acquisition or Investment permitted hereunder) and each applicable
Triggering Disposition.

 

“Pro Rata Share” shall mean (a) with respect to any Class of Commitment or Loan
of any Lender at any time, a percentage, the numerator of which shall be such
Lender’s Commitment of such Class (or if such Commitment has been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure), and the denominator of which shall be the sum of all
Commitments of such Class of all Lenders (or if such Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders) and (b) with respect to all Classes of
Commitments and Loans of any Lender at any time, the numerator of which shall be
the sum of such Lender’s Revolving Commitment (or if such Revolving

 

29

--------------------------------------------------------------------------------


 

Commitment has been terminated or expired or the Loans have been declared to be
due and payable, such Lender’s Revolving Credit Exposure) and the denominator of
which shall be the sum of all Lenders’ Revolving Commitments (or if such
Revolving Commitments have been terminated or expired or the Loans have been
declared to be due and payable, all Revolving Credit Exposure of all Lenders
funded under such Commitments.

 

“Quarterly Compliance Certificate” shall mean a certificate from a Responsible
Officer in the form of, and containing the certifications set forth in, the
certificate attached hereto as Exhibit 5.1(c) delivered to the Administrative
Agent delivered pursuant to Section 5.1(c).

 

“Real Estate” shall mean, collectively, all right, title and interest (including
any leasehold, mineral or other estate) of any person in and to any and all
parcels of or interests in real property, whether in fee, by lease, license or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof, including,
without limitation, Easements and Fee Owned Properties.

 

“Recipient” shall mean, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) any Issuing Bank.

 

“Register” shall have the meanings set forth in Section 10.4(c).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than 50% of the
aggregate outstanding Revolving Commitments at such time or, if the Lenders have
no Commitments outstanding, then Lenders holding more than 50% of the aggregate
outstanding Revolving Credit Exposure of the Lenders at such time (and in each
case, at least two Lenders if any one Lender holds

 

30

--------------------------------------------------------------------------------


 

more than 50% of the aggregate outstanding Revolving Commitments or aggregate
outstanding Revolving Credit Exposure, as applicable); provided that to the
extent that any Lender is a Defaulting Lender, such Defaulting Lender and all of
its Revolving Commitments and Revolving Credit Exposure shall be excluded for
purposes of determining Required Lenders.

 

“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” shall mean (a) with respect to certifying compliance with
the financial covenants set forth in Article VI, the chief financial officer or
other principal financial officer, treasurer, or chief executive officer or
other principal executive officer of the General Partner and (b) with respect to
all other provisions, any of the president, the chief executive officer or other
principal executive officer, the chief operating officer, the chief financial
officer or other principal financial officer, the treasurer or a vice president
of the General Partner or such other representative of the Borrower or General
Partner as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed).

 

“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Capital Stock, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of any shares of its Capital Stock,
any Indebtedness subordinated to the Obligations or any Guarantee thereof or any
options, warrants or other rights to purchase such Capital Stock or such
Indebtedness, whether now or hereafter outstanding, or any management fees
payable to an Affiliate of the Borrower or any Subsidiary.

 

“Restricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
not an Unrestricted Subsidiary and (b) with respect to any reference to “the MLP
and its Restricted Subsidiaries”, the Borrower and any Subsidiary of the
Borrower that is not an Unrestricted Subsidiary.  For the avoidance of doubt, on
the Closing Date each Fund A Subsidiary and Fund D Subsidiary shall be
classified as a Restricted Subsidiary of the Borrower.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule II, as such schedule may be amended pursuant to Section 2.22, or, in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to the terms hereof.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans,
such Lender’s LC Exposure and such Lender’s Swingline Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender in its capacity as such) to the Borrower under its Revolving Commitment,
which may either be a Base Rate Loan or a Eurodollar Loan.

 

31

--------------------------------------------------------------------------------


 

“S&P” shall mean Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

 

“Sanctioned Country” shall mean, at any time, a country or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

 

“Secured Parties” shall mean the Administrative Agent, the Lenders, the Issuing
Bank, the Lender-Related Hedge Providers and the Bank Product Providers.

 

“Securitization Subsidiary” shall mean a Subsidiary of the Borrower (a) formed
for the purpose of consummating a Securitization Transaction and (b) that the
Borrower has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 5.15.

 

“Securitization Transaction” shall mean a transaction pursuant to which a
Securitization Subsidiary sells certain pooled Real Estate assets to investors.

 

“Sole Lead Arranger” shall mean SunTrust Robinson Humphrey, Inc., in its
capacity as sole lead arranger in connection with this Agreement.

 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital.  The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

 

“Specified Exception” shall mean a step-up in the Leverage Ratio the Borrower is
required to maintain at all times pursuant to Section 6.1 from a maximum of
8.5:1.0 to a maximum of 9.0:1.0.

 

“Specified Exception Conditions” shall mean, with respect to any Specified
Exception, the satisfaction of the following conditions: (a) in any four
consecutive Fiscal Quarter period, there must be at least two Fiscal Quarters in
which no Specified Exception is taken, (b) no Specified Exception can be taken
in any two consecutive Fiscal Quarters, (c) no more than three Specified
Exceptions in the

 

32

--------------------------------------------------------------------------------


 

aggregate may be taken, and (d) upon the taking of any Specified Exception, the
Applicable Margin shall increase by 0.50% and shall remain at such increased
rate through the applicable Specified Exception Effective Period.

 

“Specified Exception Effective Period” shall mean, with respect to any Specified
Exception, the period beginning on the date of the consummation of the relevant
Permitted Acquisition to and including the earliest of (a) the last day of the
first full Fiscal Quarter occurring thereafter, (b) the date 135 calendar days
after the date of the consummation of the relevant Permitted Acquisition, and
(c) the date on which the Borrower terminates the Specified Exception Effective
Period by delivering written notice thereof and a Compliance Certificate
demonstrating a Leverage Ratio of not greater than 8.5:1.0.

 

“Sponsor” shall mean Landmark Dividend LLC, a Delaware limited liability
company.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, partnership, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, partnership, joint venture, limited liability
company, association or other entity (a) of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.  Unless otherwise indicated, all references to “Subsidiary”
hereunder shall mean a Subsidiary of the Borrower.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $10,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended, and (b) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person

 

33

--------------------------------------------------------------------------------


 

under such Synthetic Leases assuming such Person exercises the option to
purchase the lease property at the end of the lease term.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees, and
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Threshold Amount” shall mean (a) at a time occurring during a period that is
not an EBITDA Threshold Period, $5,000,000 and (b) at a time occurring during an
EBITDA Threshold Period, $10,000,000.

 

“Trademark” shall have the meaning assigned to such term in the Guaranty and
Security Agreement.

 

“Trademark Security Agreement” shall mean any Trademark Security Agreement
executed by a Loan Party owning registered Trademarks or applications for
Trademarks in favor of the Administrative Agent for the benefit of the Secured
Parties, both on the Closing Date and thereafter.

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Triggering Disposition” shall mean any conveyance, sale, lease, assignment,
transfer or otherwise disposition of any Other Asset, Easement or Fee Owned
Property or, in the case of any Restricted Subsidiary, any shares of such
Restricted Subsidiary’s Capital Stock, in each case whether now owned or
hereafter acquired, to any Person other than the Borrower or a Restricted
Subsidiary, in each case where the Annualized Adjusted Consolidated EBITDA
associated therewith is in excess of one percent (1%) of the Annualized Adjusted
Consolidated EBITDA for the most recent Fiscal Quarter prior to such date for
which financial statements are required to have been delivered pursuant to
Section 5.1(a) or Section 5.1(b) of this Agreement.

 

“Type”, when used in reference to a Loan or a Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

 

“Unfunded Pension Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all Plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

“United States” or “U.S.” shall mean the United States of America.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
as such on Schedule 5.15 or which the Borrower has designated in writing to the
Administrative Agent to be an Unrestricted Subsidiary pursuant to and in
accordance with the terms of Section 5.15.

 

“Up-Front Fees” shall have the meaning set forth in Section 2.22.

 

34

--------------------------------------------------------------------------------


 

“U.S. Borrower” shall mean any Borrower that is a U.S. Person.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.19(g)(ii)(B)  (iii)  .

 

“Weighted Average Life to Maturity” shall have the meaning set forth in
Section 2.22.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean the Borrower, any other Loan Party or the
Administrative Agent, as applicable.

 

Section 1.2.                                Classifications of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., “Revolving Loan”) or by Type (e.g., “Eurodollar
Loan” or “Base Rate Loan”) or by Class and Type (e.g., “Revolving Eurodollar
Loan”).  Borrowings also may be classified and referred to by Class (e.g.,
“Revolving Borrowing”) or by Type (e.g., “Eurodollar Borrowing”) or by Class and
Type (e.g., “Revolving Eurodollar Borrowing”).

 

Section 1.3.                                Accounting Terms and Determination. 
Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be (a) construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Accounting Standards Codification Section 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of any Loan Party or any Subsidiary of any Loan Party at
“fair value”, as defined therein and (b) construed and interpreted in accordance
with GAAP, as in effect on the Closing Date unless otherwise agreed to by the
Borrower and the Required Lenders.  If GAAP shall change after the date hereof,
the parties hereto agree to negotiate in good faith to modify the covenants
herein so that they may be construed and interpreted in accordance with GAAP as
then in effect.

 

Section 1.4.                                Terms Generally.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”.  Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (iii) the words
“hereof”, “herein” and “hereunder” and words of similar import shall be
construed to refer to this Agreement as a whole and not to any particular
provision hereof, (iv) all references to Articles, Sections, Exhibits and
Schedules shall be

 

35

--------------------------------------------------------------------------------


 

construed to refer to Articles, Sections, Exhibits and Schedules to this
Agreement and (v) all references to a specific time shall be construed to refer
to the time in the city and state of the Administrative Agent’s principal
office, unless otherwise indicated.

 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1.                                General Description of Facilities. 
Subject to and upon the terms and conditions herein set forth, (i) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which each Lender severally agrees (to the extent of such Lender’s Revolving
Commitment) to make Revolving Loans to the Borrower in accordance with
Section 2.2; (ii) the Issuing Bank may issue Letters of Credit in accordance
with Section 2.21; (iii) the Swingline Lender may make Swingline Loans in
accordance with Section 2.4; and (iv) each Lender agrees to purchase a
participation interest in the Letters of Credit and the Swingline Loans pursuant
to the terms and conditions hereof; provided that in no event shall the
aggregate principal amount of all outstanding Revolving Loans, Swingline Loans
and outstanding LC Exposure exceed the Aggregate Revolving Commitment Amount in
effect from time to time.

 

Section 2.2.                                Revolving Loans.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
Revolving Loans, ratably in proportion to its Pro Rata Share of the Aggregate
Revolving Commitments, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Aggregate Revolving Commitment Amount. 
During the Availability Period, the Borrower shall be entitled to borrow, prepay
and reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement.

 

Section 2.3.                                Procedure for Revolving Borrowings. 
The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing, substantially
in the form of Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”),
(x) prior to 1:00 p.m. one (1) Business Day prior to the requested date of each
Base Rate Borrowing and (y) prior to 1:00 p.m. three (3) Business Days prior to
the requested date of each Eurodollar Borrowing.  Each Notice of Revolving
Borrowing shall be irrevocable and shall specify (i) the aggregate principal
amount of such Borrowing, (ii) the date of such Borrowing (which shall be a
Business Day), (iii) the Type of such Revolving Loan comprising such Borrowing
and (iv) in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto (subject to the provisions of the definition
of Interest Period).  Each Revolving Borrowing shall consist entirely of Base
Rate Loans or Eurodollar Loans, as the Borrower may request, but Borrower may
request more than one Borrowing on the same Business Day.  The aggregate
principal amount of each Eurodollar Borrowing shall not be less than $5,000,000
or a larger multiple of $500,000, and the aggregate principal amount of each
Base Rate Borrowing shall not be less than $1,000,000 or a larger multiple of
$100,000; provided that Base Rate Loans made pursuant to Section 2.4 or
Section 2.21(d) may be made in lesser amounts as provided therein.  At no time
shall the total number of Eurodollar Borrowings outstanding at any time exceed
eight (8).  Promptly following the receipt of a Notice of Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Revolving Loan to be made as
part of the requested Revolving Borrowing.

 

36

--------------------------------------------------------------------------------


 

Section 2.4.                                Swingline Commitment.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender shall make Swingline Loans to the Borrower,
from time to time during the Availability Period, in an aggregate principal
amount outstanding at any time not to exceed the lesser of (i) the Swingline
Commitment then in effect and (ii) the difference between the Aggregate
Revolving Commitment Amount and the aggregate Revolving Credit Exposures of all
Lenders; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan.  The Borrower shall
be entitled to borrow, repay and reborrow Swingline Loans in accordance with the
terms and conditions of this Agreement.

 

(b)                                 The Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Swingline Borrowing, substantially in the form of Exhibit 2.4 attached
hereto (a “Notice of Swingline Borrowing”), prior to 10:00 a.m. on the requested
date of each Swingline Borrowing.  Each Notice of Swingline Borrowing shall be
irrevocable and shall specify (i) the principal amount of such Swingline
Borrowing, (ii) the date of such Swingline Borrowing (which shall be a Business
Day) and (iii) the account of the Borrower to which the proceeds of such
Swingline Borrowing should be credited.  The Administrative Agent will promptly
advise the Swingline Lender of each Notice of Swingline Borrowing.  The
aggregate principal amount of each Swingline Loan shall not be less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swingline Lender and the Borrower.  The Swingline Lender will make the
proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 1:00 p.m. on the
requested date of such Swingline Borrowing.

 

(c)                                  The Swingline Lender, at any time and from
time to time in its sole discretion, may, but in no event no less frequently
than once each calendar week shall, on behalf of the Borrower (which hereby
irrevocably authorizes and directs the Swingline Lender to act on its behalf),
give a Notice of Revolving Borrowing to the Administrative Agent requesting the
Lenders (including the Swingline Lender) to make Base Rate Loans in an amount
equal to the unpaid principal amount of any Swingline Loan.  Each Lender will
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Swingline Lender in accordance
with Section 2.5, which will be used solely for the repayment of such Swingline
Loan.

 

(d)                                 If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Swingline Lender) shall purchase an undivided participating interest in
such Swingline Loan in an amount equal to its Pro Rata Share thereof on the date
that such Base Rate Borrowing should have occurred.  On the date of such
required purchase, each Lender shall promptly transfer, in immediately available
funds, the amount of its participating interest to the Administrative Agent for
the account of the Swingline Lender.

 

(e)                                  Each Lender’s obligation to make a Base
Rate Loan pursuant to subsection (c) of this Section or to purchase
participating interests pursuant to subsection (d) of this Section shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender or any other Person may have or claim
against the Swingline Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by any Loan Party, the Administrative Agent or any
Lender or (v) any other

 

37

--------------------------------------------------------------------------------


 

circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.  If such amount is not in fact made available to the Swingline
Lender by any Lender, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender, together with accrued interest thereon for
each day from the date of demand thereof (x) at the Federal Funds Rate until the
second Business Day after such demand and (y) at the Base Rate at all times
thereafter.  Until such time as such Lender makes its required payment, the
Swingline Lender shall be deemed to continue to have outstanding Swingline Loans
in the amount of the unpaid participation for all purposes of the Loan
Documents.  In addition, such Lender shall be deemed to have assigned any and
all payments made of principal and interest on its Loans and any other amounts
due to it hereunder to the Swingline Lender to fund the amount of such Lender’s
participation interest in such Swingline Loans that such Lender failed to fund
pursuant to this Section, until such amount has been purchased in full.

 

Section 2.5.                                Funding of Borrowings.

 

(a)                                 Each Lender will make available each Loan to
be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 11:00 a.m. to the Administrative Agent at the
Payment Office; provided that the Swingline Loans will be made as set forth in
Section 2.4.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or, at the Borrower’s option, by
effecting a wire transfer of such amounts to an account designated by the
Borrower to the Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
been notified by any Lender prior to 5:00 p.m. one (1) Business Day prior to the
date of a Borrowing in which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest
(x) at the Federal Funds Rate until the second Business Day after such demand
and (y) at the Base Rate at all times thereafter.  If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent together with interest at the rate specified for such Borrowing.  Nothing
in this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.

 

(c)                                  All Revolving Borrowings shall be made by
the Lenders on the basis of their respective Pro Rata Shares.  No Lender shall
be responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

Section 2.6.                                Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing.  Thereafter, the Borrower
may elect to convert such Borrowing into a different Type or to continue such
Borrowing, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated

 

38

--------------------------------------------------------------------------------


 

ratably among the Lenders holding Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall give the Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of each Borrowing that is to be
converted or continued, as the case may be, substantially in the form of
Exhibit 2.6 attached hereto (a “Notice of Conversion/Continuation”) (x) prior to
1:00 p.m. one (1) Business Day prior to the requested date of a conversion into
a Base Rate Borrowing and (y) prior to 1:00 p.m. three (3) Business Days prior
to a continuation of or conversion into a Eurodollar Borrowing.  Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Conversion/Continuation applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) shall be specified for each resulting Borrowing), (ii) the effective date
of the election made pursuant to such Notice of Conversion/Continuation, which
shall be a Business Day, (iii) whether the resulting Borrowing is to be a Base
Rate Borrowing or a Eurodollar Borrowing, and (iv) if the resulting Borrowing is
to be a Eurodollar Borrowing, the Interest Period applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of “Interest Period”.  If any such Notice of Conversion/Continuation
requests a Eurodollar Borrowing but does not specify an Interest Period, the
Borrower shall be deemed to have selected an Interest Period of one month.  The
principal amount of any resulting Borrowing shall satisfy the minimum borrowing
amount for Eurodollar Borrowings and Base Rate Borrowings set forth in
Section 2.3.

 

(c)                                  If, on the expiration of any Interest
Period in respect of any Eurodollar Borrowing, the Borrower shall have failed to
deliver a Notice of Conversion/Continuation, then, unless such Borrowing is
repaid as provided herein, the Borrower shall be deemed to have elected to
convert such Borrowing to a Eurodollar Borrowing with an Interest Period of one
month.  No Borrowing may be converted into, or continued as, a Eurodollar
Borrowing if an Event of Default exists, unless the Administrative Agent and the
Required Lenders shall have otherwise consented in writing.  No conversion of
any Eurodollar Loan shall be permitted except on the last day of the Interest
Period in respect thereof.

 

(d)                                 Upon receipt of any Notice of
Conversion/Continuation, the Administrative Agent shall promptly notify each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

Section 2.7.                                Optional Reduction and Termination
of Commitments.

 

(a)                                 Unless previously terminated, all Revolving
Commitments, Swingline Commitments and LC Commitments shall terminate on the
Maturity Date.

 

(b)                                 Upon at least three (3) Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent (which notice shall be irrevocable; provided the Borrower
shall be permitted to provide in such notice that it is conditional on the
occurrence of another financing or transaction), the Borrower may reduce the
Aggregate Revolving Commitments in part or terminate the Aggregate Revolving
Commitments in whole; provided that (i) any partial reduction shall apply to
reduce proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section shall be in an amount of at
least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitment Amount to an amount less than the aggregate outstanding Revolving
Credit Exposure of all Lenders (after giving effect to any repayment of
Revolving Loans occurring

 

39

--------------------------------------------------------------------------------


 

substantially contemporaneously with such reduction).  Any such reduction in the
Aggregate Revolving Commitment Amount below the principal amount of the
Swingline Commitment and the LC Commitment shall result in a Dollar-for-Dollar
reduction in the Swingline Commitment and the LC Commitment.

 

(c)                                  With the written approval of the
Administrative Agent, the Borrower may terminate (on a non-ratable basis) the
unused amount of the Revolving Commitment of a Defaulting Lender, and in such
event the provisions of Section 2.25 will apply to all amounts thereafter paid
by the Borrower for the account of any such Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity or other
amounts); provided that such termination will not be deemed to be a waiver or
release of any claim that the Borrower, the Administrative Agent, the Issuing
Bank, the Swingline Lender or any other Lender may have against such Defaulting
Lender.

 

Section 2.8.                                Repayment of Loans. The outstanding
principal amount of all Revolving Loans and Swingline Loans shall be due and
payable (together with accrued and unpaid interest thereon) on the Maturity
Date.

 

Section 2.9.                                Evidence of Indebtedness.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice appropriate records evidencing the Indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable thereon and
paid to such Lender from time to time under this Agreement.  The Administrative
Agent shall maintain appropriate records in which shall be recorded (i) the
Revolving Commitment of each Lender, (ii) the amount of each Loan made hereunder
by each Lender, the Class and Type thereof and, in the case of each Eurodollar
Loan, the Interest Period applicable thereto, (iii) the date of any continuation
of any Loan pursuant to Section 2.6, (iv) the date of any conversion of all or a
portion of any Loan to another Type pursuant to Section 2.6, (v) the date and
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder in respect of the Loans and (vi) both
the date and amount of any sum received by the Administrative Agent hereunder
from the Borrower in respect of the Loans and each Lender’s Pro Rata Share
thereof.  The entries made in such records shall be prima facie evidence of the
existence and amounts of the obligations of the Borrower therein recorded;
provided that the failure or delay of any Lender or the Administrative Agent in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.

 

(b)                                 This Agreement evidences the obligation of
the Borrower to repay the Loans and is being executed as a “noteless” credit
agreement.  However, at the request of any Lender (including the Swingline
Lender) at any time, the Borrower agrees that it will prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

Section 2.10.                         Optional Prepayments.  The Borrower shall
have the right at any time and from time to time to prepay any Borrowing, in
whole or in part, without premium or penalty, by giving written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent no
later than (i) in the case of any prepayment of any Eurodollar Borrowing,
1:00 p.m. not less than three (3)

 

40

--------------------------------------------------------------------------------


 

Business Days prior to the date of such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, 1:00 p.m. not less than one (1) Business
Day prior to the date of such prepayment, and (iii) in the case of any
prepayment of any Swingline Borrowing, prior to 11:00 a.m. on the date of such
prepayment.  Each such notice shall be irrevocable and shall specify the
proposed date of such prepayment and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that any such notice in connection with
the repayment of all Loans may be conditioned on the occurrence of another
financing or transaction.  Upon receipt of any such notice, the Administrative
Agent shall promptly notify each affected Lender of the contents thereof and of
such Lender’s Pro Rata Share of any such prepayment.  If such notice is given,
the aggregate amount specified in such notice shall be due and payable on the
date designated in such notice (subject to the conditionality described above),
together with accrued interest to such date on the amount so prepaid in
accordance with Section 2.12(d); provided that if a Eurodollar Borrowing is
prepaid on a date other than the last day of an Interest Period applicable
thereto, the Borrower shall also pay all amounts required pursuant to
Section 2.18.  Each partial prepayment of any Loan shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.2 or, in the case of a Swingline Loan, pursuant
to Section 2.4¸ or the full amount of any Borrowing if less than such amounts. 
Each prepayment of a Borrowing shall be applied ratably to the Loans comprising
such Borrowing.

 

Section 2.11.                         Mandatory Prepayments.  If at any time the
aggregate Revolving Credit Exposure of all Lenders exceeds the Aggregate
Revolving Commitment Amount, as reduced pursuant to Section 2.7 or otherwise,
the Borrower shall immediately repay the Swingline Loans and the Revolving Loans
in an amount equal to such excess, together with all accrued and unpaid interest
on such excess amount and any amounts due under Section 2.18.  Each such
prepayment shall be applied as follows: first, to the Swingline Loans to the
full extent thereof; second, to the Base Rate Loans to the full extent thereof;
and third, to the Eurodollar Loans to the full extent thereof.  If, after giving
effect to the prepayment of all Swingline Loans and Revolving Loans, the
aggregate Revolving Credit Exposure of all Lenders exceeds the Aggregate
Revolving Commitment Amount, the Borrower shall Cash Collateralize its
reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.

 

Section 2.12.                         Interest on Loans.

 

(a)                                 The Borrower shall pay interest on (i) each
Base Rate Loan at the Base Rate plus the Applicable Margin in effect from time
to time and (ii) each Eurodollar Loan at the Adjusted LIBO Rate for the
applicable Interest Period in effect for such Loan plus the Applicable Margin in
effect from time to time.

 

(b)                                 The Borrower shall pay interest on each
Swingline Loan at the Base Rate plus the Applicable Margin in effect from time
to time.

 

(c)                                  Notwithstanding subsections (a) and (b) of
this Section, (i) automatically upon the occurrence and during the continuance
of an Event of Default specified in Section 8.1(a), (b), (g), (h) or (i), and
(ii) at the option of the Required Lenders upon the occurrence and during the
continuance of any other Event of Default, the Borrower shall pay interest
(“Default Interest”), with respect to all Eurodollar Loans at the rate per annum
equal to 2.00% above the otherwise applicable interest rate for such Eurodollar
Loans for the then-current Interest Period until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans and all other
Obligations hereunder (other than Loans), at the rate per annum equal to 2.00%
above the otherwise applicable interest rate for Base Rate Loans.

 

(d)                                 Interest on the principal amount of all
Loans shall accrue from and including the date such Loans are made to but
excluding the date of any repayment thereof.  Interest on all outstanding

 

41

--------------------------------------------------------------------------------


 

Base Rate Loans and Swingline Loans shall be payable quarterly in arrears on the
last day of each March, June, September and December and on the Maturity Date,
as the case may be.  Interest on all outstanding Eurodollar Loans shall be
payable on the last day of each Interest Period applicable thereto, and, in the
case of any Eurodollar Loans having an Interest Period in excess of three
months, on each day which occurs every three months after the initial date of
such Interest Period, and on the Maturity Date.  Interest on any Loan which is
converted into a Loan of another Type or which is repaid or prepaid shall be
payable on the date of such conversion or on the date of any such repayment or
prepayment (on the amount repaid or prepaid) thereof.  All Default Interest
shall be payable on demand.

 

(e)                                  The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrower and the Lenders of such rate in writing (or by telephone, promptly
confirmed in writing).  Any such determination shall be conclusive and binding
for all purposes, absent manifest error.

 

Section 2.13.                         Fees.

 

(a)                                 The Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon in writing by the Borrower and the Administrative Agent.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Percentage per annum (determined daily in
accordance with Schedule I) on the daily amount of the unused Revolving
Commitment of such Lender during the Availability Period.  For purposes of
computing the commitment fee, the Revolving Commitment of each Lender shall be
deemed used to the extent of the outstanding Revolving Loans and LC Exposure,
but not Swingline Exposure, of such Lender.

 

(c)                                  The Borrower agrees to pay (i) to the
Administrative Agent, for the account of each Lender, a letter of credit fee
with respect to its participation in each Letter of Credit, which shall accrue
at a rate per annum equal to the Applicable Margin for Eurodollar Loans then in
effect on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including, without limitation, any LC
Exposure that remains outstanding after the Maturity Date) and (ii) to each
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) with respect
to each Letter of Credit issued by such Issuing Bank, in each case during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to issuance, amendment, renewal or extension of any Letter of Credit
issued by such Issuing Bank or processing of drawings thereunder. 
Notwithstanding the foregoing, if the Required Lenders elect to increase the
interest rate on the Loans to the rate for Default Interest pursuant to
Section 2.12(c), the rate per annum used to calculate the letter of credit fee
pursuant to clause (i) above shall automatically be increased by 2.00%.

 

(d)                                 The Borrower shall pay on the Closing Date
to the Administrative Agent and its affiliates all fees in the Fee Letter that
are due and payable on the Closing Date.  The Borrower hereby assumes all
obligations of the MLP arising under the Fee Letter and agrees to be bound by
the terms of the Fee Letter from and after the date hereof as if the Fee Letter
was originally executed by the Borrower.

 

42

--------------------------------------------------------------------------------


 

(e)                                  Accrued fees under subsections (b) and
(c) of this Section shall be payable quarterly in arrears on the last day of
each March, June, September and December, commencing on December 31, 2014, and
on the Maturity Date (and, if later, the date the Loans and LC Exposure shall be
repaid in their entirety); provided that any such fees accruing after the
Maturity Date shall be payable on demand.

 

Section 2.14.                         Computation of Interest and Fees. 
Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year) and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

 

Section 2.15.                         Inability to Determine Interest Rates. 
If, prior to the commencement of any Interest Period for any Eurodollar
Borrowing:

 

(i)                                     the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower) that, by reason of circumstances affecting the relevant interbank
market, adequate means do not exist for ascertaining the Adjusted LIBO Rate for
such Interest Period, or

 

(ii)                                  the Administrative Agent shall have
received notice from the Required Lenders that the Adjusted LIBO Rate does not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) the obligations of the Lenders to make Eurodollar Revolving
Loans or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then-current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
(1) Business Day before the date of any Eurodollar Borrowing for which a Notice
of Revolving Borrowing or a Notice of has previously been given that it elects
not to borrow, continue or convert to a Eurodollar Borrowing on such date, then
such Revolving Borrowing shall be made as, continued as or converted into a Base
Rate Borrowing.

 

Section 2.16.                         Illegality.  If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund any
Eurodollar Loan and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Revolving Loans, or to
continue or convert outstanding Loans as or into Eurodollar Loans, shall be
suspended.  In the case of the making of a Eurodollar Borrowing, such Lender’s
Revolving Loan shall be made as a Base Rate Loan as part of the same Revolving
Borrowing for the same Interest Period and, if the affected Eurodollar Loan is
then outstanding, such Loan shall be converted to a Base Rate Loan either (i) on
the last day of the then-current Interest Period applicable to such Eurodollar
Loan if such Lender may lawfully continue to maintain such Loan to such date or
(ii) immediately if such Lender shall determine that it may not lawfully
continue to maintain such Eurodollar Loan to such date.  Notwithstanding the
foregoing, the affected Lender shall, prior to giving such notice to the
Administrative

 

43

--------------------------------------------------------------------------------


 

Agent, designate a different Applicable Lending Office if such designation would
avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such Lender in the good faith exercise of its
discretion.

 

Section 2.17.                         Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement that is not otherwise included
in the determination of the Adjusted LIBO Rate hereunder against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing
Bank; or

 

(ii)                                  impose on any Lender, any Issuing Bank or
the eurodollar interbank market any other condition affecting this Agreement or
any Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein (other than Taxes); or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Taxes) on its Loans, loan
principal, Letters of Credit, Commitments or other obligations, or its deposits,
reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting into, continuing or maintaining a
Loan or to increase the cost to such Lender, such Issuing Bank or such other
Recipient of participating in or issuing any Letter of Credit or to reduce the
amount received or receivable by such Lender, such Issuing Bank or such other
Recipient hereunder (whether of principal, interest or any other amount), then,
from time to time, such Lender, such Issuing Bank or such other Recipient may
provide the Borrower (with a copy thereof to the Administrative Agent) with
written notice and demand with respect to such increased costs or reduced
amounts, and within ten (10) Business Days after receipt of such notice and
demand the Borrower shall pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amounts as will compensate such
Lender, such Issuing Bank or such other Recipient for any such increased costs
incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank shall have
determined that on or after the date of this Agreement any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital (or
on the capital of the Parent Company of such Lender or such Issuing Bank) as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender, such Issuing Bank or such Parent
Company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies or the policies of
such Parent Company with respect to capital adequacy and liquidity), then, from
time to time, such Lender or such Issuing Bank may provide the Borrower (with a
copy thereof to the Administrative Agent) with written notice and demand with
respect to such reduced amounts, and within ten (10) Business Days after receipt
of such notice and demand the Borrower shall pay to such Lender or such Issuing
Bank, as the case may be, such additional amounts as will compensate such
Lender, the Issuing Bank or such Parent Company for any such reduction suffered.

 

(c)                                  A certificate of such Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender,
such Issuing Bank or the Parent Company of such Lender

 

44

--------------------------------------------------------------------------------


 

or such Issuing Bank, as the case may be, specified in subsection (a) or (b) of
this Section shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate any
Lender or any Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or such Issuing Bank notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or such
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six (6)-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

Section 2.18.                         Funding Indemnity.  In the event of
(a) the payment of any principal of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, or (c) the failure by
the Borrower to borrow, prepay, convert or continue any Eurodollar Loan on the
date specified in any applicable notice (regardless of whether such notice is
withdrawn or revoked but other than as a result of a notice pursuant to
Section 2.15 or Section 2.16), then, in any such event, the Borrower shall
compensate each Lender, within ten (10) Business Days after written demand from
such Lender, for any loss, cost or expense attributable to such event.  In the
case of a Eurodollar Loan, such loss, cost or expense shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (A) the amount
of interest that would have accrued on the principal amount of such Eurodollar
Loan if such event had not occurred at the Adjusted LIBO Rate applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then-current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
the Adjusted LIBO Rate were set on the date such Eurodollar Loan was prepaid or
converted or the date on which the Borrower failed to borrow, convert or
continue such Eurodollar Loan.  A certificate as to any additional amount
payable under this Section submitted to the Borrower by any Lender (with a copy
to the Administrative Agent) shall be conclusive, absent manifest error.

 

Section 2.19.                         Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 2.19, the term “Lender” includes Issuing Bank and the term “applicable
law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

45

--------------------------------------------------------------------------------


 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within ten (10) Business Days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.4(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or any other Loan Party
to a Governmental Authority pursuant to this Section 2.19, the Borrower or other
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g)                                  Status of Lenders.  (i)  Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.19(g)(ii)(A), Section 2.19(g)(ii)(B) and Section 2.19(g)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

46

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)  any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN (if an individual)
or IRS Form W-8BEN-E (if not an individual) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN (if an individual) or IRS Form W-8BEN-E (if not
an individual) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)  an executed IRS Form W-8ECI;

 

(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.20A to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN (if an individual) or IRS
Form W-8BEN-E (if not an individual); or

 

(iv)  to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN (if an
individual) or IRS Form W-8BEN-E (if not an individual), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 2.20B or Exhibit 2.20C, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S.

 

47

--------------------------------------------------------------------------------


 

Tax Compliance Certificate substantially in the form of Exhibit 2.20D on behalf
of each such direct and indirect partner;

 

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)  if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.19 (including by the payment of additional amounts pursuant to this
Section 2.19), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not

 

48

--------------------------------------------------------------------------------


 

be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.19 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

Section 2.20.                         Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.17,
Section 2.19 or this Section 2.20, or otherwise) prior to 2:00 p.m. on the date
when due, in immediately available funds, free and clear of any defenses, rights
of set-off (except as expressly set forth in Section 2.25) or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at the Payment Office, except payments
to be made directly to any Issuing Bank or the Swingline Lender as expressly
provided herein and except that payments pursuant to Section 2.17, Section 2.19
or this Section 2.20 and Section 10.3 shall be made directly to the Persons
entitled thereto.  The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied as follows: first, to all fees and
reimbursable expenses of the Administrative Agent then due and payable pursuant
to any of the Loan Documents; second, to all reimbursable expenses of the
Lenders and all fees and reimbursable expenses of the Issuing Banks then due and
payable pursuant to any of the Loan Documents, pro rata to the Lenders and the
Issuing Banks based on their respective pro rata shares of such fees and
expenses; third, to all interest and fees then due and payable hereunder, pro
rata to the Lenders based on their respective Pro Rata Shares of such interest
and fees; and fourth, to all principal of the Loans and unreimbursed LC
Disbursements then due and payable hereunder, pro rata to the parties entitled
thereto based on their respective pro rata shares of such principal and
unreimbursed LC Disbursements.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans that would result in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Credit
Exposure and accrued interest and fees thereon than the proportion received by
any other Lender with respect to its Revolving Credit Exposure, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Credit Exposure of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this subsection shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the

 

49

--------------------------------------------------------------------------------


 

application of funds arising from the existence of a Defaulting Lender) or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Revolving Credit Exposure to any assignee or
participant; provided the provisions of this subsection shall not apply to any
assignment or sale of participation to the Borrower or any Subsidiary or
Affiliate thereof unless the Required Lenders have consented to such assignment
or sale of participation).  The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

Section 2.21.                         Letters of Credit.

 

(a)                                 During the Availability Period, each Issuing
Bank, in reliance upon the agreements of the other Lenders pursuant to
subsections (d) and (e) of this Section, shall issue, at the request of the
Borrower, Letters of Credit for the account of the Borrower or a Subsidiary of
the Borrower on the terms and conditions hereinafter set forth; provided that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Maturity Date;
(ii) each Letter of Credit shall be in a stated amount of at least $100,000; and
(iii) the Borrower may not request any Letter of Credit if, after giving effect
to such issuance, (A) the aggregate LC Exposure would exceed the LC Commitment
or (B) the aggregate Revolving Credit Exposure of all Lenders would exceed the
Aggregate Revolving Commitment Amount.  Each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
Issuing Bank without recourse a participation in each Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit on the date of issuance thereof.  Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.

 

(b)                                 To request the issuance of a Letter of
Credit (or any amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give the Issuing Bank and the Administrative Agent
irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such Letter of Credit is to be issued (or amended, renewed or extended, as
the case may be), the expiration date of such Letter of Credit, the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  In addition to the satisfaction of the conditions in
Article III, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the applicable Issuing Bank reasonably shall approve and that the
Borrower shall have executed and delivered any additional

 

50

--------------------------------------------------------------------------------


 

applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided that in the event of any
conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.

 

(c)                                  At least two (2) Business Days prior to the
issuance of any Letter of Credit, the applicable Issuing Bank will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has received such notice, and, if not, such Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless such Issuing Bank has received
notice from the Administrative Agent, on or before the Business Day immediately
preceding the date such Issuing Bank is to issue the requested Letter of Credit,
directing such Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
subsection (a) of this Section or that one or more conditions specified in
Article III are not then satisfied, then, subject to the terms and conditions
hereof, such Issuing Bank shall, on the requested date, issue such Letter of
Credit in accordance with such Issuing Bank’s usual and customary business
practices.

 

(d)                                 Each Issuing Bank shall examine all
documents purporting to represent a demand for payment under a Letter of Credit
issued by such Issuing Bank promptly following its receipt thereof.  Such
Issuing Bank shall notify the Borrower and the Administrative Agent of such
demand for payment and whether such Issuing Bank has made or will make a LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to such LC Disbursement.  The Borrower
shall be irrevocably and unconditionally obligated to reimburse each Issuing
Bank for any LC Disbursements paid by such Issuing Bank in respect of such
drawing, without presentment, demand or other formalities of any kind.  Unless
the Borrower shall have notified the applicable Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse such Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to such Issuing Bank; provided that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.2 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the applicable Issuing
Bank in accordance with Section 2.5.  The proceeds of such Borrowing shall be
applied directly by the Administrative Agent to reimburse such Issuing Bank for
such LC Disbursement.

 

(e)                                  If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the applicable Issuing Bank) shall be obligated to fund the participation
that such Lender purchased pursuant to subsection (a) of this Section in an
amount equal to its Pro Rata Share of such LC Disbursement on and as of the date
which such Base Rate Borrowing should have occurred.  Each Lender’s obligation
to fund its participation shall be absolute and unconditional and shall not be
affected by any circumstance, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have against any Issuing Bank or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  On the date that such participation is
required to be funded, each Lender shall promptly transfer, in immediately
available funds, the amount of its participation to the Administrative Agent for

 

51

--------------------------------------------------------------------------------


 

the account of the applicable Issuing Bank.  Whenever, at any time after any
Issuing Bank has received from any such Lender the funds for its participation
in a LC Disbursement, such Issuing Bank (or the Administrative Agent on its
behalf) receives any payment on account thereof, the Administrative Agent or
such Issuing Bank, as the case may be, will distribute to such Lender its Pro
Rata Share of such payment; provided that if such payment is required to be
returned for any reason to the Borrower or to a trustee, receiver, liquidator,
custodian or similar official in any bankruptcy proceeding, such Lender will
return to the Administrative Agent or such Issuing Bank any portion thereof
previously distributed by the Administrative Agent or such Issuing Bank to it.

 

(f)                                   To the extent that any Lender shall fail
to pay any amount required to be paid pursuant to subsection (d) or (e) of this
Section on the due date therefor, such Lender shall pay interest to the
applicable Issuing Bank (through the Administrative Agent) on such amount from
such due date to the date such payment is made at a rate per annum equal to the
Federal Funds Rate; provided that if such Lender shall fail to make such payment
to such Issuing Bank within three (3) Business Days of such due date, then,
retroactively to the due date, such Lender shall be obligated to pay interest on
such amount at the rate set forth in Section 2.12(c).

 

(g)                                  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding that its reimbursement
obligations with respect to the Letters of Credit be Cash Collateralized
pursuant to this subsection, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Banks and the Lenders, an amount in cash equal to 103% of
the aggregate LC Exposure of all Lenders as of such date plus any accrued and
unpaid fees thereon; provided that such obligation to Cash Collateralize the
reimbursement obligations of the Borrower with respect to the Letters of Credit
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in Section 8.1(g) or
(h).  Such deposit shall be held by the Administrative Agent as collateral for
the payment and performance of the obligations of the Borrower under this
Agreement.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  The Borrower
agrees to execute any documents and/or certificates to effectuate the intent of
this subsection.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest and profits, if any, on such investments
shall accumulate in such account.  Moneys in such account shall be applied by
the Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which it had not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated, with the consent of the Required Lenders, be applied to satisfy
other obligations of the Borrower under this Agreement and the other Loan
Documents.  If the Borrower is required to Cash Collateralize its reimbursement
obligations with respect to the Letters of Credit as a result of the occurrence
of an Event of Default, such cash collateral so posted (to the extent not so
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived.

 

(h)                                 Upon the request of any Lender, but no more
frequently than quarterly, each Issuing Bank shall deliver (through the
Administrative Agent) to each Lender and the Borrower a report describing the
aggregate Letters of Credit then outstanding.  Upon the request of any Lender
from time to time, each Issuing Bank shall deliver to such Lender any other
information reasonably requested by such Lender with respect to each Letter of
Credit issued by such Issuing Bank that is then outstanding.

 

52

--------------------------------------------------------------------------------


 

(i)                                     The Borrower’s obligation to reimburse
LC Disbursements hereunder shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
all circumstances whatsoever and irrespective of any of the following
circumstances:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or this Agreement;

 

(ii)                                  the existence of any claim, set-off,
defense or other right which the Borrower or any Subsidiary or Affiliate of the
Borrower may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such beneficiary or
transferee may be acting), any Lender (including any Issuing Bank) or any other
Person, whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(iii)                               any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(iv)                              payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document to such Issuing Bank
that does not comply with the terms of such Letter of Credit;

 

(v)                                 any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of set-off against, the Borrower’s obligations hereunder; or

 

(vi)                              the existence of a Default or an Event of
Default.

 

Neither the Administrative Agent, any Issuing Bank, any Lender nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of any Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised due care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

53

--------------------------------------------------------------------------------


 

(j)                                    Unless otherwise expressly agreed by the
applicable Issuing Bank and the Borrower when a Letter of Credit is issued by
such Issuing Bank and subject to applicable laws, (i) each standby Letter of
Credit shall be governed by the “International Standby Practices 1998” (ISP98)
(or such later revision as may be published by the Institute of International
Banking Law & Practice on any date any Letter of Credit may be issued),
(ii) each documentary Letter of Credit shall be governed by the Uniform Customs
and Practices for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600 (or such later revision as may be published by the
International Chamber of Commerce on any date any Letter of Credit may be
issued) and (iii) the Borrower shall specify the foregoing in each letter of
credit application submitted for the issuance of a Letter of Credit.

 

Section 2.22.                         Increase of Commitments; Additional
Lenders.

 

(a)                                 From time to time after the Closing Date and
in accordance with this Section, the Borrower and one or more Increasing Lenders
or Additional Lenders may enter into an agreement to increase the aggregate
Revolving Commitments hereunder (each such increase, an “Incremental
Commitment”) so long as the following conditions are satisfied:

 

(i)                                     each of the conditions set forth in
Section 3.2 shall be satisfied;

 

(ii)                                  no Event of Default shall have occurred
and be continuing or would result from the borrowings to be made on the Increase
Effective Date;

 

(iii)                               the aggregate principal amount of all such
Incremental Commitments made pursuant to this Section shall not exceed
$200,000,000 (the principal amount of each such Incremental Commitment, the
“Incremental Commitment Amount”);

 

(iv)                              any Incremental Commitments provided pursuant
to this Section shall have a termination date no earlier than the Maturity Date;

 

(v)                                 the Borrower and its Subsidiaries shall be
in compliance with the Incurrence Test;

 

(vi)                              if the Initial Yield applicable to any such
Incremental Commitment exceeds by more than 0.50% per annum the sum of the
Applicable Margin then in effect for Eurodollar Revolving Loans plus one fourth
of the Up-Front Fees paid in respect of the existing Revolving Commitments (the
“Existing Yield”), then the Applicable Margin of the existing Revolving Loans
shall increase by an amount equal to the difference between the Initial Yield
and the Existing Yield minus 0.50% per annum;  and

 

(vii)                           any Collateral securing any such Incremental
Commitment shall also secure all other Obligations on a pari passu basis.

 

(b)                                 The Borrower shall provide at least ten
(10) Business Days’ (or such shorter period as agreed by the Administrative
Agent) written notice to the Administrative Agent (who shall promptly provide a
copy of such notice to each Lender) of any proposal to establish an Incremental
Commitment.  Each such notice shall specify the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the Incremental Commitment
shall be effective, which shall be a date not less than ten (10) Business Days
(or such shorter period as agreed by the Administrative Agent) after the date on
which such notice is delivered to the Administrative Agent.  The Borrower may,
but is not required to, specify any fees offered to those Lenders that agree to
increase the principal amount of their Revolving Commitments (each, an
“Increasing Lender”, and collectively, the “Increasing Lenders”), which fees may

 

54

--------------------------------------------------------------------------------


 

be variable based upon the amount by which any such Lender is willing to
increase the principal amount of its Revolving Commitment.  No Lender shall have
any obligation, express or implied, to offer to increase the aggregate principal
amount of its Revolving Commitment, and any decision by a Lender to increase its
Revolving Commitment shall be made in its sole discretion independently from any
other Lender.  Only the consent of each Increasing Lender shall be required for
an increase in the aggregate principal amount of the Revolving Commitments
pursuant to this Section.  No Lender which declines to increase the principal
amount of its Revolving Commitment may be replaced with respect to its existing
Revolving Commitment as a result thereof without such Lender’s consent.  The
Borrower may accept some or all of the offered amounts or designate new lenders
that are acceptable to the Administrative Agent and the Issuing Banks (such
approval not to be unreasonably withheld or delayed) as additional Lenders
hereunder in accordance with this Section (each, an “Additional Lender”, and
collectively, the “Additional Lenders”), which Additional Lenders may assume all
or a portion of such Incremental Commitments.  The Borrower and the
Administrative Agent shall have discretion jointly to adjust the allocation of
such Incremental Commitment among the Increasing Lenders and the Additional
Lenders.  The sum of the increase in the Revolving Commitment of the Increasing
Lenders plus the Revolving Commitments of the Additional Lenders shall not in
the aggregate exceed the unsubscribed amount of the Incremental Commitment
Amount.

 

(c)                                  Subject to subsections (a) and (b) of this
Section, any increase requested by the Borrower shall be effective upon delivery
to the Administrative Agent of each of the following documents:

 

(i)                                     an originally executed copy of an
instrument of joinder, in form and substance reasonably acceptable to the
Administrative Agent, executed by the Borrower, by each Additional Lender and by
each Increasing Lender, setting forth the new Revolving Commitments of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement and to be bound by all of the terms and provisions
hereof;

 

(ii)                                  such evidence of appropriate corporate
authorization on the part of the Borrower with respect to such Incremental
Commitment and such opinions of counsel for the Borrower with respect to such
Incremental Commitment as the Administrative Agent may reasonably request;
provided, however, in no event shall the Borrower be required to deliver (A) any
modifications to Mortgages (unless such modification is required by applicable
law to preserve the validity or priority of such Mortgage or in order to ensure
that the Mortgages continue to fully secure the Obligations), or (B) any title
insurance endorsements or new title insurance policies or local counsel opinions
with respect to such Incremental Commitment;

 

(iii)                               a certificate of the Borrower signed by a
Responsible Officer, in form and substance reasonably acceptable to the
Administrative Agent, certifying that each of the conditions in subsection
(a) of this Section has been satisfied;

 

(iv)                              to the extent requested by any Additional
Lender or any Increasing Lender, executed promissory notes evidencing such
Lender’s Incremental Commitment, issued by the Borrower in accordance with
Section 2.9; and

 

(v)                                 any other certificates or documents that the
Administrative Agent shall reasonably request, in form and substance reasonably
satisfactory to the Administrative Agent.

 

Upon the effectiveness of any such Incremental Commitment, the Commitments and
Pro Rata Share of each Lender will be adjusted to give effect to the Incremental
Commitment and Schedule II shall be deemed amended accordingly.

 

55

--------------------------------------------------------------------------------


 

(d)                                 For purposes of this Section, the following
terms shall have the meanings specified below:

 

(i)                                     “Initial Yield” shall mean, with respect
to any Incremental Commitment, the amount (as determined by the Administrative
Agent) equal to the sum of (A) the margin above the Eurodollar Rate on such
Incremental Commitment, as applicable (including as margin the effect of any
“LIBO rate floor” applicable on the date of the calculation), plus (B) (x) the
amount of any Up-Front Fees on such Incremental Commitment (including any fee or
discount received by the Lenders in connection with the initial extension
thereof), divided by (y) the lesser of (1) the Weighted Average Life to Maturity
of such Incremental Commitment, and (2) four.

 

(ii)                                  “Up-Front Fees” shall mean the amount of
any fees or discounts received by the Lenders in connection with the making of
Loans or extensions of credit, expressed as a percentage of such Loan or
extension of credit.  For the avoidance of doubt, “Up-Front Fees” shall not
include any arrangement fee paid to the Sole Lead Arranger or any other arranger
with respect to any such Incremental Commitments.

 

(iii)                               “Weighted Average Life to Maturity” shall
mean, when applied to any Indebtedness at any date, the number of years obtained
by dividing (i) the sum of the products obtained by multiplying (x) the amount
of each then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment by (ii) the
then-outstanding principal amount of such Indebtedness.

 

Section 2.23.                         Mitigation of Obligations.  If any Lender
requests compensation under Section 2.17 or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.19, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.

 

Section 2.24.                         Replacement of Lenders.  If (a) any Lender
give notice under Section 2.16, (b) any Lender requests compensation under
Section 2.17, (c) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.19, (d) any Lender is a Defaulting Lender, or (e) in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 10.2(b), the
consent of Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions set forth in Section 10.4(b)), all of its
interests, rights (other than its existing rights to payments pursuant to
Section 2.17 or 2.19, as applicable) and obligations under this Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender) (a “Replacement Lender”); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent and the Issuing
Banks (to the extent such consent is required for an assignment to such Lender
pursuant to Section 10.4(b)), which consent shall not be

 

56

--------------------------------------------------------------------------------


 

unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal amount of all Loans owed to it, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (in the case of such outstanding principal and accrued
interest) and from the Borrower (in the case of all other amounts), and (iii) in
the case of a notice under Section 2.16, a claim for compensation under
Section 2.17 or payments required to be made pursuant to Section 2.19, such
assignment will result in elimination of the applicable illegality or a
reduction in such compensation or payments.  A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Upon receipt by the
Lender being replaced of all amounts required to be paid to it pursuant to this
Section 2.24, the Administrative Agent shall be entitled, at its option and in
its discretion, and authorized to execute an Assignment and Acceptance on behalf
of such replaced Lender, and any such Assignment and Acceptance so executed by
the Administrative Agent and the applicable Replacement Lender shall be
effective for purposes of this Section 2.24 and Section 10.4.  Any Replacement
Lender shall comply with the provisions of Section 10.4(b)(iv)(A), (C) and (D).

 

Section 2.25.                         Defaulting Lenders.

 

(a)                                 Cash Collateral.

 

(i)                                     At any time that there shall exist a
Defaulting Lender, within one (1) Business Day following the written request of
the Administrative Agent or the Issuing Banks (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ LC Exposure with
respect to such Defaulting Lender (determined after giving effect to
Section 2.25(b)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than 103% of the Issuing Banks’ LC Exposure with respect
to such Defaulting Lender.

 

(ii)                                  The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letters of Credit, to be applied pursuant to clause (iii) below.  If
at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent and the
Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the minimum amount required pursuant to clause
(i) above, the Borrower will, promptly upon demand by the Administrative Agent,
pay or provide to the Administrative Agent additional Cash Collateral in an
amount sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender).

 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this
Section 2.25(a) or Section 2.25(b) in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letters of Credit or LC Disbursements (including,
as to Cash Collateral provided by a Defaulting Lender, any interest accrued on
such obligation) for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

 

(iv)                              Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s LC Exposure shall no longer be
required to be held as Cash Collateral pursuant to this
Section 2.25(a) following (A) the elimination of the applicable LC Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the

 

57

--------------------------------------------------------------------------------


 

determination by the Administrative Agent and the Issuing Banks that there
exists excess Cash Collateral; provided that, subject to Section 2.25(b) through
(d) the Person providing Cash Collateral and each Issuing Bank may agree that
Cash Collateral shall be held to support future anticipated LC Exposure or other
obligations and provided, further, that to the extent that such Cash Collateral
was provided by the Borrower, such Cash Collateral shall remain subject to the
security interest granted pursuant to the Loan Documents.

 

(b)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of Required Lenders
and in Section 10.2.

 

(ii)                                  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Banks or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ LC Exposure with respect to such
Defaulting Lender in accordance with Section 2.25(a); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future LC Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.25(a); sixth, to the payment of any amounts owing to the Lenders, the
Issuing Banks or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Bank or Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments under the applicable Facility
without giving effect to sub-section (iv) below. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.25(b)(ii) shall be

 

58

--------------------------------------------------------------------------------


 

deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(iii)                               (A)                               No
Defaulting Lender shall be entitled to receive any commitment fee pursuant to
Section 2.13(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

 

(B)  Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 2.13(c) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to that portion of its LC
Exposure for which it has provided Cash Collateral pursuant to Section 2.25(a).

 

(C)  With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank’s
LC Exposure or Swingline Lender’s Swingline Exposure with respect to such
Defaulting Lender that has not been Cash Collateralized by the Borrower in
accordance with the procedures set forth in Section 2.25(a), and (z) not be
required to pay the remaining amount of any such fee.

 

(iv)                              All or any part of such Defaulting Lender’s
participation in Letters of Credit and Swingline Loans shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Pro Rata
Shares of the Revolving Commitments (calculated without regard to such
Defaulting Lender’s Revolving Commitment) but only to the extent that (x) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v)                                 If the reallocation described in clause
(iv) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Swingline Exposure with respect to such Defaulting Lender and (y) second, Cash
Collateralize the Issuing Banks’ LC Exposure with respect to such Defaulting
Lender in accordance with the procedures set forth in Section 2.25(a).

 

(c)                                  Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, the Swingline Lender and the Issuing Banks agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect

 

59

--------------------------------------------------------------------------------


 

to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the applicable
Commitments  (without giving effect to Section 2.25(b)(iv), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(d)                                 New Swingline Loans/Letters of Credit.  So
long as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Swingline Exposure to such Defaulting Lender after giving effect to such
Swingline Loan and (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no LC Exposure to such Defaulting Lender after giving effect thereto.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1.                                Conditions to Effectiveness.  The
obligations of the Lenders (including the Swingline Lender) to make Loans and
the obligation of the Issuing Banks to issue any Letters of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 10.2):

 

(a)                                 The Administrative Agent shall have received
payment of all fees, expenses and other amounts due and payable on or prior to
the Closing Date, including, without limitation, reimbursement or payment of all
out-of-pocket expenses of the Administrative Agent, the Sole Lead Arranger and
their respective Affiliates (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by or on behalf of the Borrower hereunder, under any other Loan Document
and under any agreement with the Administrative Agent or the Sole Lead Arranger.

 

(b)                                 The Administrative Agent (or its counsel on
its behalf) shall have received the following, each in form and substance
reasonably satisfactory to the Administrative Agent:

 

(i)                                     a counterpart of (A) this Agreement duly
executed and delivered by or on behalf of each party hereto, (B) the Fund A
Assignment duly executed and delivered by or on behalf of each party thereto and
(C) the Fund D Assignment duly executed and delivered by or on behalf of each
party thereto (in each case including any counterpart delivered by facsimile
transmission or by electronic mail in pdf format pursuant to Section 10.8 or
pursuant to similar provisions in the Assignments);

 

(ii)                                  the Guaranty and Security Agreement, duly
executed and delivered by the Borrower and each of the Guarantors, together with
(A) UCC-1 financing statements and other applicable documents under the laws of
all necessary or appropriate jurisdictions with respect to the perfection of the
Liens granted under the Guaranty and Security Agreement, as requested by the
Administrative Agent in order to perfect such Liens, duly authorized by the Loan
Parties, (B) copies of UCC, tax and judgment lien search reports in all
necessary or appropriate jurisdictions and under all legal and trade names of
the Loan Parties as requested by the

 

60

--------------------------------------------------------------------------------


 

Administrative Agent, indicating that there are no prior Liens on any of the
Collateral other than Permitted Encumbrances and Liens to be released on the
Closing Date, (C) original certificates evidencing all issued and outstanding
shares of Capital Stock of all Subsidiaries owned directly by any Loan Party
(subject in all respects to the definition of Excluded Assets) and (D) stock or
membership interest powers or other appropriate instruments of transfer executed
in blank;

 

(iii)                               the Fund A Omnibus Mortgage Amendment, Fund
D Omnibus Mortgage Amendment, the Fund A Mortgage Assignments and the Fund D
Mortgage Assignments, in each case duly executed and delivered by the applicable
parties thereto;

 

(iv)                              a certificate of a Responsible Officer of each
Loan Party (or of the general partner or managing member of such Loan Party),
attaching and certifying copies of its bylaws, partnership agreement or limited
liability company agreement, as applicable, and of the resolutions of its board
of directors or other equivalent governing body, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer executing the Loan Documents to
which it is a party on behalf of such Loan Party;

 

(v)                                 certified copies of the articles or
certificate of incorporation, certificate of organization, formation or limited
partnership, or other registered organizational documents of each Loan Party,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of such Loan
Party and each other jurisdiction where such Loan Party’s failure to be
qualified to do business as a foreign organization could reasonably be expected
to have a Material Adverse Effect;

 

(vi)                              a certificate in the form of
Exhibit 3.1(b)(vi), dated the Closing Date and signed by a Responsible Officer,
certifying that after giving effect to the funding of any initial Revolving
Borrowing, (x) no Default or Event of Default exists, (y) all representations
and warranties of each Loan Party set forth in the Loan Documents are true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by “Material Adverse Effect” or other
materiality, which representations and warranties shall be true and correct in
all respects) and (z) since the date of the most recent audited financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;

 

(vii)                           certified copies of all Material Agreements;

 

(viii)                        a favorable written opinion of Latham & Watkins
LLP, counsel to the Loan Parties, addressed to the Administrative Agent, the
Issuing Banks and each of the Lenders, and covering such matters relating to the
Loan Parties, the Loan Documents and the transactions contemplated therein as
the Administrative Agent shall reasonably request;

 

(ix)                              [reserved];

 

(x)                                 a duly executed and delivered Notice of
Borrowing for any initial Revolving Borrowing;

 

(xi)                              a duly executed and delivered funds
disbursement agreement, together with a report setting forth the sources and
uses of the proceeds hereof and of the IPO and the Formation Transactions;

 

61

--------------------------------------------------------------------------------


 

(xii)                           (A) copies of the audited financial statements
for the Predecessor Funds and their Subsidiaries for the fiscal years of the
Predecessor Funds ended 2012 and 2013, (B) the internally prepared financial
statements of the Predecessor Funds and their Subsidiaries for the six-month
period ended June 30, 2014, (C) financial projections for the period from
October 1, 2014 through December 31, 2014 and for each of the Fiscal Years
ending 2015, 2016, 2017, 2018 and 2019, and (D) a pro forma balance sheet of the
Borrower and its Restricted Subsidiaries as of the Closing Date;

 

(xiii)                        a duly completed, duly executed and delivered
Compliance Certificate, including calculations of the financial covenants set
forth in Article VI hereof as of the Closing Date, calculated on a Pro Forma
Basis and for the Fiscal Quarter ended on September 30, 2014, in each case, as
if any initial Revolving Borrowing had been funded as of the first day of the
relevant period for testing compliance (and setting forth in reasonable detail
such calculations);

 

(xiv)                       a certificate, dated the Closing Date and duly
executed and delivered by a Responsible Officer, confirming that the Loan
Parties, on a consolidated basis, are Solvent after giving effect to the funding
of any initial Revolving Borrowing and the consummation of the transactions
contemplated to occur on the Closing Date;

 

(xv)                          an Assignment Endorsement and a Modification
Endorsement to one existing title insurance policy, selected by the
Administrative Agent in its sole discretion, in each state (other than the State
of Texas) in which any Mortgaged Property under the Assigned Existing Mortgages
being assigned to the Administrative Agent in connection with the Formation
Transactions is located, insuring that the Assigned Existing Mortgage covered
thereby, as amended by the Fund A Omnibus Mortgage Amendment or the Fund D
Omnibus Mortgage Amendment, as applicable, grants valid and enforceable mortgage
Liens in favor of the Administrative Agent on the Mortgaged Property covered by
such Assigned Existing Mortgage;

 

(xvi)                       access to digital copies of any existing Phase I
Environmental Site Assessment Reports that the Predecessor Funds, the Fund A
Subsidiaries or the Fund D Subsidiaries have and that cover properties subject
to any Existing Mortgage with respect to the Formation Transactions;

 

(xvii)                    copies of the duly executed letters in connection with
the Assignments, in form and substance reasonably satisfactory to the
Administrative Agent, executed by the administrative agent under each Existing
Credit Agreement, together with (a) UCC-3 assignments or other appropriate
termination statements, in form and substance satisfactory to the Administrative
Agent, either assigning or releasing all liens of the Existing Lenders upon any
of the personal property of the Predecessor Funds, the Fund A Subsidiaries and
the Fund D Subsidiaries, (b) assignments, cancellations or releases, in form and
substance reasonably satisfactory to the Administrative Agent, assigning or
releasing all liens of the Existing Lenders upon any of the Real Property of the
Predecessor Funds , the Fund A Subsidiaries and the Fund D Subsidiaries that is
being transferred to the Borrower and its Subsidiaries, and (c) any other
assignments, releases, terminations or other documents reasonably required by
the Administrative Agent to evidence the assignment of the Existing Debt;

 

(xviii)                 certificates of insurance, in form and detail reasonably
acceptable to the Administrative Agent, describing the types and amounts of
insurance (property and liability) maintained by any of the Loan Parties, in
each case naming the Administrative Agent as loss payee or additional insured,
as the case may be, together with a lender’s loss payable endorsement in form
and substance reasonably satisfactory to the Administrative Agent;

 

62

--------------------------------------------------------------------------------


 

(xix)                       certified copies of all consents, approvals,
authorizations, registrations and filings and orders required or advisable to be
made or obtained under any Requirement of Law, or by any Material Agreement of
any Loan Party, in connection with the execution, delivery, performance,
validity and enforceability of the Loan Documents or any of the transactions
contemplated thereby, including the Assignments, the IPO and the Formation
Transactions, and such consents, approvals, authorizations, registrations,
filings and orders shall be in full force and effect and all applicable waiting
periods shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing; and

 

(xx)                          the Administrative Agent and the Lenders shall
have received, at least five (5) Business Days prior to the Closing Date (or
such later date as approved by the Administrative Agent in its sole discretion)
all documentation and other information required by regulatory authorities under
the applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the Patriot Act.

 

(c)                                  All conditions precedent to the IPO and the
Formation Transactions, other than the funding of the Loans, shall have been
satisfied, and the IPO and the Formation Transactions shall be consummated
substantially contemporaneously with the closing and funding of the Loans in
accordance with the initial confidential filing of the Form S-11 of the MLP made
on August 6, 2014 without alteration, amendment, supplement,  modification or
other change adverse to the Lenders except as approved in writing by the
Administrative Agent (such approval not to be unreasonably withheld or
delayed).  The Administrative Agent (or its counsel on its behalf) shall have
received certified copies of all material documentation related to the IPO and
the Formation Transactions, each in form and substance reasonably satisfactory
to the Administrative Agent.

 

Without limiting the generality of the provisions of this Section, for purposes
of determining compliance with the conditions specified in this Section, each
Lender that has signed this Credit Agreement shall be deemed to have consented
to, approved of, accepted or been satisfied with each document or other matter
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

Section 3.2.                                Conditions to Each Credit Event. 
The obligation of each Lender to make a Loan on the occasion of any Borrowing
and of each Issuing Bank to issue, amend, renew or extend any Letter of Credit
is subject to the satisfaction of the following conditions:

 

(a)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall
exist;

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, all representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by “Material Adverse Effect” or other materiality, which
representations and warranties shall be true and correct in all respects);

 

(c)                                  subject to the Incurrence Test Exception,
the Borrower shall be in compliance with the Incurrence Test; and

 

63

--------------------------------------------------------------------------------


 

(d)                                 the Borrower shall have delivered the
required Notice of Borrowing.

 

Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in subsections (a),
(b) and (c) of this Section.

 

Section 3.3.                                Delivery of Documents.  All of the
Loan Documents, certificates, legal opinions and other documents and papers
referred to in this Article, unless otherwise specified, shall be delivered to
the Administrative Agent for the account of the Lenders and in counterparts or
copies as the Administrative Agent shall reasonably request, and shall be in
form and substance reasonably satisfactory in all respects to the Administrative
Agent.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each of the MLP and the Borrower represents and warrants, after giving effect to
the Formation Transactions, to the Administrative Agent, each Lender and each
Issuing Bank with respect to itself and each of its Restricted Subsidiaries
(except as otherwise noted below) as follows:

 

Section 4.1.                                Existence; Power.  The MLP, the
Borrower and each of their respective Restricted Subsidiaries (i) is duly
organized, validly existing and in good standing as a corporation, partnership
or limited liability company under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.2.                                Organizational Power;
Authorization.  The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational and, if required, shareholder, partner or member action.  This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document to which any Loan Party is a party, when executed
and delivered by such Loan Party, will constitute, valid and binding obligations
of the Borrower or such Loan Party (as the case may be), enforceable against it
in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

Section 4.3.                                Governmental Approvals; No
Conflicts.  The execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party (a) do not require any consent or approval
of, registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect and
except for filings necessary to perfect or maintain perfection of the Liens
created under the Loan Documents, (b) will not violate any Requirement of Law
applicable to the MLP, the Borrower or any of their respective Restricted
Subsidiaries or any judgment, order or ruling of any Governmental Authority,
(c) will not violate or result in a default under any Material Agreement of the
MLP, the Borrower or any of their respective Restricted Subsidiaries or any of
such Person’s assets or give rise to a right thereunder to require any payment
to be made by the MLP, the Borrower or any of their respective Restricted
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the MLP, the Borrower or any of their respective Restricted
Subsidiaries, except Liens (if any) created under the Loan Documents.

 

64

--------------------------------------------------------------------------------


 

Section 4.4.                                Financial Statements.  The Borrower
has furnished to each Lender (a) the audited balance sheet of the Predecessor
Funds and their Subsidiaries as of December 31, 2012 and December 31, 2013, and
the related audited statements of income, shareholders’ equity and cash flows
for the fiscal years then ended, audited by independent public accountants,
(b) the unaudited balance sheet of the Predecessor Funds and their Subsidiaries
for the six-month period ended June 30, 2014 and the related unaudited
consolidated statements of income and cash flows for the year-to-date period
then ended, certified by a financial officer of each Predecessor Fund.  Such
financial statements fairly present the financial condition of the Predecessor
Funds and their Subsidiaries as of such dates and the results of operations for
such periods in conformity with GAAP consistently applied, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (b).  As of the Closing Date, since December 31, 2013,
there have been no changes with respect to the Predecessor Funds and their
Subsidiaries that have had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

Section 4.5.                                Litigation and Environmental
Matters.

 

(a)                                 No litigation, investigation or proceeding
of or before any arbitrator or Governmental Authority is pending against or, to
the knowledge of the MLP or the Borrower, threatened against or affecting the
MLP, the Borrower or any of their respective Restricted Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.

 

(b)                                 Except as could not reasonably be expected
to have a Material Adverse Effect, none of the MLP, the Borrower, nor any of
their respective Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received written notice of any claim
against such entity with respect to any Environmental Liability, which notice
has not been delivered to Administrative Agent or (iv) has knowledge of any
facts or circumstances which could reasonably be expected to result in any 
Environmental Liability.

 

Section 4.6.                                Compliance with Laws and
Agreements.  The MLP, the Borrower and each of their respective Restricted
Subsidiaries is in compliance with (a) all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority and (b) all
indentures, agreements or other instruments binding upon it or its properties,
except where non-compliance, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.7.                                Investment Company Act.  None of the
MLP, the Borrower nor any of their respective Restricted Subsidiaries is (a) an
“investment company” or is “controlled” by an “investment company”, as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended and in effect from time to time, or (b) otherwise subject to
any other regulatory scheme limiting its ability to incur debt or requiring any
approval or consent from, or registration or filing with, any Governmental
Authority in connection therewith.

 

Section 4.8.                                Taxes.  The MLP, the Borrower and
their respective Restricted Subsidiaries have timely filed or caused to be filed
all federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other material taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, except where the same are currently
being contested in good faith by appropriate proceedings and for which the MLP,
the Borrower or such Restricted Subsidiary, as the case may be, has set aside on
its books adequate reserves in

 

65

--------------------------------------------------------------------------------


 

accordance with GAAP.  The charges, accruals and reserves on the books of the
MLP, the Borrower and their respective Restricted Subsidiaries in respect of
such taxes are adequate, and no tax liabilities that could be materially in
excess of the amount so provided are anticipated.

 

Section 4.9.                                Margin Regulations.  None of the
proceeds of any of the Loans or Letters of Credit will be used, directly or
indirectly, for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of such terms under Regulation U or for any purpose
that violates the provisions of Regulation T, Regulation U or Regulation X. 
None of the MLP, the Borrower nor any of their Restricted Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock”.

 

Section 4.10.                         ERISA.  Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(i) each Plan is in substantial compliance in form and operation with its terms
and with ERISA and the Code (including, without limitation, the Code provisions
compliance with which is necessary for any intended favorable tax treatment) and
all other applicable laws and regulations; (ii) each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that it meets the requirements of Sections 401(a) and
501(a) of the Code covering all applicable tax law changes, or is comprised of a
master or prototype plan that has received a favorable opinion letter from the
Internal Revenue Service, and nothing has occurred since the date of such
determination that would adversely affect such determination (or, in the case of
a Plan with no determination, nothing has occurred that would adversely affect
the issuance of a favorable determination letter or otherwise adversely affect
such qualification); (iii) no ERISA Event has occurred or is reasonably expected
to occur; (iv) there exists no Unfunded Pension Liability with respect to any
Plan; (v) none of the MLP, the Borrower, any of their respective Restricted
Subsidiaries or any ERISA Affiliate is making or accruing an obligation to make
contributions, or has, within any of the five calendar years immediately
preceding the date this assurance is given or deemed given, made or accrued an
obligation to make, contributions to any Multiemployer Plan; (vi) there are no
actions, suits or claims pending against or involving a Plan (other than routine
claims for benefits) or, to the knowledge of the MLP, the Borrower, any of their
respective Restricted Subsidiaries or any ERISA Affiliate, threatened, which
would be asserted successfully against any Plan and, if so asserted
successfully, would result in liability to the MLP, the Borrower or any of their
respective Restricted Subsidiaries; (vii) the MLP, the Borrower, each of their
respective Restricted Subsidiaries and each ERISA Affiliate have made all
contributions to or under each Plan and Multiemployer Plan required by law
within the applicable time limits prescribed thereby, by the terms of such Plan
or Multiemployer Plan, respectively, or by any contract or agreement requiring
contributions to a Plan or Multiemployer Plan; (viii) no Plan which is subject
to Section 412 of the Code or Section 302 of ERISA has applied for or received
an extension of any amortization period within the meaning of Section 412 of the
Code or Section 303 or 304 of ERISA; (ix) none of the MLP, the Borrower, nor any
of their respective Restricted Subsidiaries, nor any ERISA Affiliate has ceased
operations at a facility so as to become subject to the provisions of
Section 4068(a) of ERISA, withdrawn as a substantial employer so as to become
subject to the provisions of Section 4063 of ERISA or ceased making
contributions to any Plan subject to Section 4064(a) of ERISA to which it made
contributions; (x) each Non-U.S. Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities; (xi) all contributions required to be
made with respect to a Non-U.S. Plan have been timely made; (xii) neither the
MLP, the Borrower nor any of their respective Restricted Subsidiaries has
incurred any obligation in connection with the termination of, or withdrawal
from, any Non-U.S. Plan; and (xiii) the present value of the accrued benefit
liabilities (whether or not vested) under each Non-U.S. Plan, determined as of
the end of the Borrower’s most recently ended Fiscal Year on the basis of
reasonable actuarial assumptions, did not exceed the current value of the assets
of such Non-U.S. Plan allocable to such benefit liabilities.

 

66

--------------------------------------------------------------------------------


 

Section 4.11.                         Ownership of Property; Insurance.

 

(a)                                 Each of the MLP, the Borrower and their
respective Restricted Subsidiaries has (i) good title to, or valid leasehold,
Easement or other interests in all of its real property and (ii) good title to
all of its personal property, including its Other Assets, in each case material
to the operation of its business, including all such properties reflected in the
most recent audited consolidated balance sheet of the Borrower referred to in
Section 4.4 or purported to have been acquired by the MLP, the Borrower or any
of their respective Restricted Subsidiaries after said date (except as sold or
otherwise disposed of in the ordinary course of business or as otherwise
permitted pursuant to this Agreement), in each case free and clear of Liens
prohibited by this Agreement.

 

(b)                                 Each of the MLP, the Borrower and their
respective Restricted Subsidiaries owns, or is licensed or otherwise has the
right to use, all patents, trademarks, service marks, trade names, copyrights
and other intellectual property material to its business, and the use thereof by
the MLP, the Borrower and their respective Restricted Subsidiaries does not
infringe in any material respect on the rights of any other Person.

 

(c)                                  The properties of the MLP, the Borrower and
their respective Restricted Subsidiaries are insured with financially sound and
reputable insurance companies which are not Affiliates of the Borrower (other
than captive insurance companies), in such amounts with such deductibles
(including self insurance and captive insurance companies, to the extent
applicable) and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the MLP, the Borrower or any applicable Restricted Subsidiary operates.

 

(d)                                 Except as disclosed to the Administrative
Agent in writing, none of the MLP, the Borrower nor any of their respective
Restricted Subsidiaries owns any Building or Manufactured (Mobile) Home on any
of its Real Estate that is not Fee Owned Property of such Person.

 

Section 4.12.                         Disclosure.  As of the Closing Date, the
Borrower has disclosed to the Lenders all agreements, instruments, and corporate
or other restrictions to which the MLP, the Borrower or any of their respective
Restricted Subsidiaries is subject, and all other matters known to any of them
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.  The Information Memorandum and the reports
(including, without limitation, all reports that the MLP is required to file
with the Securities and Exchange Commission), financial statements, certificates
or other information (in each case, other than projections and other
forward-looking information and information of a general economic or
industry-specific nature), furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation or
syndication of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by any other information so
furnished), taken as a whole, do not contain any material misstatement of fact
or omits to state any material fact necessary to make the statements therein,
taken as a whole in light of the circumstances under which they were made, not
misleading; provided that, with respect to projected financial information, each
of the MLP and the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time such
projected financial information was prepared.

 

Section 4.13.                         Labor Relations.  Except as could not
reasonably be expected to have a Material Adverse Effect, there are no strikes,
lockouts or other material labor disputes or grievances against the MLP, the
Borrower or any of their respective Restricted Subsidiaries, or, to the MLP’s or
the Borrower’s knowledge, threatened against or affecting the MLP, the Borrower
or any of their respective Restricted Subsidiaries, and no significant unfair
labor practice charges or grievances are pending against

 

67

--------------------------------------------------------------------------------


 

the MLP, the Borrower or any of their respective Restricted Subsidiaries, or, to
the MLP’s or the Borrower’s knowledge, threatened against any of them before any
Governmental Authority.  All payments due from the MLP, the Borrower or any of
their respective Restricted Subsidiaries pursuant to the provisions of any
collective bargaining agreement have been paid or accrued as a liability on the
books of the MLP, the Borrower or any such Subsidiary, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.14.                         Subsidiaries.  Schedule 4.14 sets forth
the name of, the ownership interest of the applicable Loan Party in, the
jurisdiction of incorporation or organization of, and the entity type for each
Subsidiary of the Borrower and the other Loan Parties and identifies each
Subsidiary as either a Restricted Subsidiary or Unrestricted Subsidiary, in each
case as of the Closing Date.

 

Section 4.15.                         Solvency.  After giving effect to the
execution and delivery of the Loan Documents, the making of the Loans under this
Agreement and the consummation of the Formation Transactions, the Loan Parties
are Solvent.

 

Section 4.16.                         Deposit and Disbursement Accounts. 
Schedule 4.16 lists all banks and other financial institutions at which any Loan
Party maintains deposit accounts, lockbox accounts, disbursement accounts,
investment accounts or other similar accounts as of the Closing Date, and such
Schedule correctly identifies the name, address and telephone number of each
financial institution, the name in which the account is held, the type of the
account, and the complete account number therefor.

 

Section 4.17.                         Collateral Documents.

 

(a)                                 The Guaranty and Security Agreement is
effective to create in favor of the Administrative Agent for the ratable benefit
of the Secured Parties a legal, valid and enforceable security interest in the
Collateral (as defined therein), and when UCC-1 financing statements in
appropriate form are filed in the offices specified on Schedule 3 to the
Guaranty and Security Agreement, the Guaranty and Security Agreement shall
constitute a fully perfected Lien (to the extent that such Lien may be perfected
by the filing of a UCC-1 financing statement) on, and security interest in, all
right, title and interest of the grantors thereunder in such Collateral, in each
case prior and superior in right to any other Person, other than with respect to
Liens expressly permitted by Section 7.2.  When the certificates evidencing all
Capital Stock pledged pursuant to the Guaranty and Security Agreement are
delivered to the Administrative Agent, together with appropriate stock powers or
other similar instruments of transfer duly executed in blank, the Liens in such
Capital Stock shall be fully perfected first priority security interests,
perfected by “control” as defined in the UCC.

 

(b)                                 When the filings in subsection (a) of this
Section are made and when, if applicable, the Patent Security Agreements and the
Trademark Security Agreements are filed in the United States Patent and
Trademark Office and the Copyright Security Agreements are filed in the United
States Copyright Office, the Guaranty and Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in the Patents, Trademarks and Copyrights, if any, in which
a security interest may be perfected by filing, recording or registering a
security agreement, financing statement or analogous document in the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, in each case prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 7.2.

 

(c)                                  Each Mortgage, when duly executed and
delivered by the relevant Loan Party, will create in favor of the Administrative
Agent for the ratable benefit of the Secured Parties a valid and enforceable
Lien on all of such Loan Party’s right, title and interest in and to the Real
Estate of such Loan Party described in such Mortgage, and when such Mortgage is
filed in the real estate records where the

 

68

--------------------------------------------------------------------------------


 

respective Mortgaged Property is located, such Mortgage shall publish notice of
and establish of record the rights of the parties thereto and the security
interest in that portion of the Mortgaged Property, to the extent the UCC is
applicable thereto, constituting fixtures shall be perfected (be it by the
filing of such Mortgage or as effected by a separate fixture filing in the
relevant jurisdiction), in each case prior and superior in right to any other
Person, other than with respect to Liens expressly permitted by Section 7.2.

 

Section 4.18.                         Material Agreements.  As of the Closing
Date, (a) all Material Agreements of the MLP, the Borrower and their respective
Restricted Subsidiaries are described on Schedule 4.18, and each such Material
Agreement is in full force and effect, and (b) neither the MLP nor the Borrower
has any knowledge of any pending amendments or threatened termination of any of
the Material Agreements.  As of the Closing Date, the Borrower has delivered to
the Administrative Agent a true, complete and correct copy of each Material
Agreement (including all schedules, exhibits, amendments, supplements,
modifications, assignments and all other documents delivered pursuant thereto or
in connection therewith).

 

Section 4.19.                         Anti-Corruption Laws and Sanctions.  Each
of the MLP and the Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the MLP, the Borrower, their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the MLP, the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the MLP and the Borrower its directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the MLP, the Borrower, any of their respective
Subsidiaries or any of their respective directors, officers or employees, or
(b) to the knowledge of the MLP and the Borrower, any agent of the MLP, the
Borrower or any of their respective Subsidiaries that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by the Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions.

 

Section 4.20.                         Patriot Act.  Neither any Loan Party nor
any of its respective Subsidiaries is an “enemy” or an “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act or any
enabling legislation or executive order relating thereto.  Neither any Loan
Party nor any of its respective Subsidiaries is in violation of (a) the Trading
with the Enemy Act, (b) any of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
or any enabling legislation or executive order relating thereto or (c) the
Patriot Act.  None of the Loan Parties (i) is a blocked person described in
Section 1 of the Anti-Terrorism Order or (ii) to its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that until Payment in Full of the Obligations:

 

Section 5.1.                                Financial Statements and Other
Information.  The Borrower will deliver to the Administrative Agent, for
delivery to each Lender:

 

(a)                                 as soon as available and in any event within
one hundred five (105) days after the end of each Fiscal Year of the MLP, a copy
of the annual audited report for such Fiscal Year for the MLP and its
Subsidiaries, containing a consolidated balance sheet of the MLP and its
Subsidiaries as of the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity and cash

 

69

--------------------------------------------------------------------------------


 

flows (together with all footnotes thereto) of the MLP and its Subsidiaries for
such Fiscal Year, setting forth in each case in comparative form the figures for
the previous Fiscal Year (which comparative figures shall not be required for
any Fiscal Year ending prior to the 2016 Fiscal Year), all in reasonable detail
and reported on by Ernst & Young LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to the
scope of such audit) to the effect that such financial statements present fairly
in all material respects the financial condition and the results of operations
of the MLP and its Subsidiaries for such Fiscal Year on a consolidated basis in
accordance with GAAP and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards;

 

(b)                                 as soon as available and in any event within
sixty (60) days after the end of each Fiscal Quarter (other than the last Fiscal
Quarter in any Fiscal Year) of the MLP, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statements of income and cash flows of the
MLP and its Subsidiaries for such Fiscal Quarter and the then-elapsed portion of
such Fiscal Year, setting forth in each case in comparative form the figures for
the corresponding Fiscal Quarter and the corresponding portion of the MLP’s
previous Fiscal Year (which comparative figures shall not be required for any
Fiscal Quarter prior to first Fiscal Quarter of the 2016 Fiscal Year);

 

(c)                                  concurrently with the delivery of the
financial statements referred to in subsections (a) and (b) of this Section, a
Compliance Certificate signed by a Responsible Officer on behalf of the MLP 
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate and, if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, and (iii) specifying any change in the identity of the Restricted
Subsidiaries as of the end of such Fiscal Year or Fiscal Quarter from the
Restricted Subsidiaries identified to the Lenders on the Closing Date or as of
the most recent Fiscal Year or Fiscal Quarter, as the case may be, and
(iv) stating whether any change in GAAP or the application thereof has occurred
since the date of the mostly recently delivered audited financial statements of
the Borrower and its Subsidiaries, and, if any change has occurred, specifying
the effect of such change on the financial statements accompanying such
Compliance Certificate;

 

(d)                                 as soon as available and in any event within
sixty (60) days after the end of the calendar year, a budget for the succeeding
Fiscal Year, containing an income statement, balance sheet and statement of cash
flow;

 

(e)                                  concurrently with the delivery of the
financial statements referred to in subsections (a) and (b) of this Section, a
report showing the following data on all assets of the Borrower and its
Restricted Subsidiaries:  asset identification numbers, states, tenants,
industry/structure types, current rents, lease terms, easement terms and
escalator details ;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all functions of said Commission, or with any
national securities exchange, or distributed by the MLP to its shareholders
generally, as the case may be; and

 

70

--------------------------------------------------------------------------------


 

(g)                                  promptly following any request therefor,
such other information regarding the results of operations, business affairs and
financial condition of the MLP or any of its Restricted Subsidiaries as the
Administrative Agent or any Lender may reasonably request.

 

Notwithstanding anything herein to the contrary, each document required to be
delivered pursuant to Sections 5.1(a), (b) and (g) may be delivered by
(x) electronic mail or (y) Borrower providing a link to such document that
Borrower has publicly filed with the Securities and Exchange Commission via its
Electronic Data Gathering, Analysis, and Retrieval system, and such document
shall be deemed delivered in the case of clause (y) on the date on which the
Administrative Agent receives written notification of such posting (which
notification may be made by electronic mail).

 

Section 5.2.                                Notices of Material Events.  The
Borrower will furnish to the Administrative Agent, for delivery to each Lender
prompt written notice of the following:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of, or any
material development in, any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any of its Restricted Subsidiaries which, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)                                  the occurrence of any event or any other
development by which the Borrower or any of its Subsidiaries (i) fails to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability, (iii) receives notice of any claim with
respect to any Environmental Liability, or (iv) becomes aware of any basis for
any Environmental Liability, in each case which, either individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;

 

(d)                                 promptly and in any event within fifteen
(15) days after (i) the Borrower, any of its Subsidiaries or any ERISA Affiliate
knows or has reason to know that any ERISA Event has occurred, a certificate of
a Responsible Officer describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by the Borrower, such Subsidiary or such ERISA Affiliate from the PBGC
or any other governmental agency with respect thereto, and (ii) becoming aware
(1) that there has been an increase in Unfunded Pension Liabilities (not taking
into account Plans with negative Unfunded Pension Liabilities) since the date
the representations hereunder are given or deemed given, or from any prior
notice, as applicable, (2) of the existence of any Withdrawal Liability, (3) of
the adoption of, or the commencement of contributions to, any Plan subject to
Section 412 of the Code by the Borrower, any of its Subsidiaries or any ERISA
Affiliate, or (4) of the adoption of any amendment to a Plan subject to
Section 412 of the Code which results in a material increase in contribution
obligations of the Borrower, any of its Subsidiaries or any ERISA Affiliate, a
detailed written description thereof from a Responsible Officer, in each case of
(i) and (ii) above, that would reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect;

 

(e)                                  the occurrence of any default or event of
default, or the receipt by the Borrower or any of its Subsidiaries of any
written notice of an alleged default or event of default, with respect to any
Material Indebtedness of the Borrower or any of its Subsidiaries;

 

(f)                                   any material amendment or modification to
any Material Agreement (together with a copy thereof), and prompt notice of any
termination, expiration or loss of any Material Agreement that, individually or
in the aggregate, could reasonably be expected to result in a reduction in
Annualized

 

71

--------------------------------------------------------------------------------


 

Adjusted Consolidated EBITDA of the Loan Parties of 5% or more on a consolidated
basis from the Annualized Adjusted Consolidated EBITDA for the most recent
Fiscal Quarter for which financial statements are required to have been
delivered pursuant to Section 5.1(a) or Section 5.1(b) of this Agreement; and

 

(g)                                  any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

The Borrower will furnish to the Administrative Agent, for delivery to each
Lender the following:

 

(x)                                 promptly and in any event at least ten
(10) Business Days prior thereto (or such shorter period as the Administrative
Agent shall agree), notice of any change (i) in any Loan Party’s legal name,
(ii) in any Loan Party’s chief executive office, its principal place of
business, any office in which it maintains books or records or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in any Loan Party’s identity or legal
structure, (iv) in any Loan Party’s federal taxpayer identification number or
organizational number or (v) in any Loan Party’s jurisdiction of organization;

 

(y)                                 concurrently with the delivery of the
financial statements pursuant to Section 5.1(a) or Section 5.1(b), a copy of any
environmental report or site assessment obtained by or for the Borrower or any
of its Restricted Subsidiaries during the Fiscal Quarter with respect to which
such financial statements relate on any Real Estate held by any Loan Party.; and

 

(z)                                  concurrently with the delivery of the
financial statements pursuant to Section 5.1(a) or Section 5.1(b) or in
connection with any Permitted Acquisition from an Affiliate Fund, to the extent
Borrower has knowledge of the same, notice of any Change in Law that has
occurred since the date of the last report made pursuant to this subsection
(z) such that any Mortgages to be assigned pursuant to such Permitted
Acquisition or otherwise, as modified by an applicable form of Omnibus Mortgage
Amendment, might not be effective to grant a mortgage Lien to the Secured
Parties securing the Obligations in the same amount as on the Closing Date.

 

Each notice or other document delivered under this Section shall be accompanied
by a written statement of a Responsible Officer setting forth the details of the
event or development requiring such notice or other document and any action
taken or proposed to be taken with respect thereto.

 

Section 5.3.                                Existence; Conduct of Business.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and maintain in full
force and effect its legal existence and its respective rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade names
material to the conduct of its business; provided that nothing in this
Section shall prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 7.3 or any disposition permitted under Section 7.6.

 

Section 5.4.                                Compliance with Laws.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, comply with all
laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including, without limitation, all
Environmental Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

72

--------------------------------------------------------------------------------


 

Section 5.5.                                Payment of Obligations.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, pay and
discharge at or before maturity all of its material obligations and liabilities
(including, without limitation, all material taxes, assessments and other
governmental charges, levies and all other material claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and (b) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP.

 

Section 5.6.                                Books and Records.  The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account in which full, true and correct entries in all material
respects shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower in conformity with GAAP.

 

Section 5.7.                                Visitation and Inspection.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representative of the Administrative Agent or any Lender to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided that
(a) so long as no Event of Default shall have occurred and be continuing, the
Administrative Agent and the Lenders shall not make more than one such visit and
inspection in any Fiscal Year; (b) if an Event of Default has occurred and is
continuing, no prior notice shall be required and the limitation on the number
of visits and inspections shall no longer apply; (c) any such inspection and
examination, copies and discussions shall not be permitted to the extent it
would violate confidentiality agreements or result in a loss of attorney-client
privilege or claim of attorney work product so long as the Borrower notifies the
Administrative Agent of such limitation and the reason therefor; and (d) any
such inspection and examination, copies and discussions shall be subject to the
terms of any applicable lease.  Notwithstanding anything to the contrary
contained in this Agreement, the Borrower shall not be required to pay the
expense of any Person other than the Administrative Agent in connection with any
visits or inspections under this Section 5.7.

 

Section 5.8.                                Maintenance of Properties;
Insurance.  The Borrower will, and will cause each of its Restricted
Subsidiaries to, (a) keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, (b) maintain with financially sound and reputable insurance companies
which are not Affiliates of the Borrower (other than captive insurance
companies) insurance with respect to its properties and business, and the
properties and business of its Restricted Subsidiaries, against loss or damage
of the kinds customarily insured against by companies in the same or similar
businesses operating in the same or similar locations (including, in any event,
flood insurance to the extent required hereby), and will, upon request of the
Administrative Agent, furnish to each Administrative Agent for delivery to each
Lender at reasonable intervals a certificate of a Responsible Officer setting
forth the nature and extent of all insurance maintained by the Borrower and its
Restricted Subsidiaries in accordance with this Section, and (c) at all times
shall name the Administrative Agent as additional insured on all liability
policies of the Borrower and its Restricted Subsidiaries and as loss payee
(pursuant to a loss payee endorsement approved by the Administrative Agent) on
all casualty and property insurance policies of the Borrower and its Restricted
Subsidiaries.

 

Section 5.9.                                Use of Proceeds; Margin
Regulations.  The Borrower will use the proceeds of all Loans to finance the
Formation Transactions, to fund Permitted Acquisitions, for Restricted Payments
permitted pursuant to Section 7.5, for the purchase of the Existing Debt and any
other Indebtedness assumed by the Lenders in connection with Permitted
Acquisitions, to provide for

 

73

--------------------------------------------------------------------------------


 

working capital and capital expenditures and for other general corporate
purposes of the Borrower and its Restricted Subsidiaries.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulation T, Regulation U or Regulation
X.  All Letters of Credit will be used for general corporate purposes.  The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

Section 5.10.                         Casualty and Condemnation.  The Borrower
(a) will furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of any
Collateral or the commencement of any action or preceding for the taking of any
material portion of any Collateral or any part thereof or interest therein under
power of eminent domain or by condemnation or similar proceeding and (b) will
ensure that the net cash proceeds of any such event (whether in the form of
insurance proceeds, condemnation awards or otherwise) are collected and applied
in accordance with the applicable provisions of this Agreement and the
Collateral Documents.

 

Section 5.11.                         Cash Management.  The Borrower shall, and
shall cause its Restricted Subsidiaries to:

 

(a)                                 maintain its primary cash management and
treasury business with SunTrust Bank or a Permitted Third Party Bank, including,
without limitation, all deposit accounts, disbursement accounts, investment
accounts and lockbox accounts (other than (i) zero-balance accounts for the
purpose of managing local disbursements, (ii) payroll, withholding and other
fiduciary accounts, and (iii) petty cash account with aggregate balances not to
exceed $250,000, all of which the Loan Parties may maintain without restriction)
(each such deposit account, disbursement account, investment account and lockbox
account, a “Controlled Account”); each Controlled Account shall be a cash
collateral account, with all cash, checks and other similar items of payment in
such account securing payment of the Obligations, and in which the Borrower and
each of its Restricted Subsidiaries shall have granted a first priority Lien to
the Administrative Agent, on behalf of the Secured Parties, perfected either
automatically under the UCC (with respect to Controlled Accounts at SunTrust
Bank) or subject to Control Account Agreements;

 

(b)                                 deposit promptly, and in any event no later
than ten (10) Business Days after the date of receipt thereof, all cash, checks,
drafts or other similar items of payment relating to or constituting payments
made in respect of any and all accounts and other Collateral into Controlled
Accounts, in each case except for cash and Permitted Investments the aggregate
value of which does not exceed $500,000 at any time; and

 

(c)                                  at any time after the occurrence and during
the continuance of an Event of Default, at the request of the Required Lenders,
the Borrower will, and will cause each other Loan Party to, cause all payments
constituting proceeds of accounts or other Collateral to be directed into
lockbox accounts under agreements in form and substance reasonably satisfactory
to the Administrative Agent.

 

Section 5.12.                         Additional Subsidiaries and Collateral. 
Subject in all respects to the definition of Excluded Assets and Excluded
Perfections,

 

74

--------------------------------------------------------------------------------


 

(a)                                 in the event that, subsequent to the Closing
Date, any Person becomes a Restricted Subsidiary, whether pursuant to formation,
acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) within thirty (30) days
after such Person becomes a Restricted Subsidiary (subject to extension in the
sole discretion of the Administrative Agent), the Borrower shall cause any such
Restricted Subsidiary that is not a Foreign Subsidiary to become a new Guarantor
and to grant Liens in favor of the Administrative Agent in all of its personal
property by executing and delivering to the Administrative Agent a supplement to
the Guaranty and Security Agreement in form and substance reasonably
satisfactory to the Administrative Agent, executing and delivering a Copyright
Security Agreement, Patent Security Agreement and Trademark Security Agreement,
as applicable, and authorizing and delivering, at the request of the
Administrative Agent, such UCC-1 financing statements or similar instruments
required by the Administrative Agent to perfect the Liens in favor of the
Administrative Agent and granted under any of the Loan Documents.  In addition,
within thirty (30) days after the date any Person becomes a Restricted
Subsidiary (subject to extension in the sole discretion of the Administrative
Agent), the Borrower shall, or shall cause the applicable Loan Party to
(i) pledge all of the Capital Stock of such Restricted Subsidiary to the
Administrative Agent as security for the Obligations by executing and delivering
a supplement to the Guaranty and Security Agreement in form and substance
satisfactory to the Administrative Agent, and (ii) deliver the original
certificates evidencing such pledged Capital Stock to the Administrative Agent,
together with appropriate powers executed in blank;

 

(b)                                 in the event that, subsequent to the Closing
Date, any Person becomes a Foreign Subsidiary, whether pursuant to formation,
acquisition or otherwise, (x) the Borrower shall promptly notify the
Administrative Agent and the Lenders thereof and (y) to the extent such Foreign
Subsidiary is owned directly by any Loan Party, within sixty (60) days after
such Person becomes a Foreign Subsidiary (subject to extension in the sole
discretion of the Administrative Agent), the Borrower shall, or shall cause the
applicable Loan Party to (i) pledge all of the Capital Stock of such Foreign
Subsidiary (or, if the Foreign Subsidiary is a CFC, 65% of the voting Capital
Stock and 100% of the non-voting Capital Stock of such Foreign Subsidiary, as
applicable) to the Administrative Agent as security for the Obligations pursuant
to a pledge agreement in form and substance satisfactory to the Administrative
Agent, (ii) deliver the original certificates evidencing such pledged Capital
Stock to the Administrative Agent, together with appropriate powers executed in
blank and (iii) deliver all such other documentation (including, without
limitation, certified organizational documents, resolutions, lien searches and
legal opinions) and to take all such other actions as the Administrative Agent
may reasonably request;

 

(c)                                  in the event that, subsequent to the
Closing Date, the Borrower or any Loan Party shall acquire (x) the Capital Stock
of an Affiliate Fund or a Subsidiary of an Affiliate Fund or (y) any Real Estate
from an Affiliate Fund or a Subsidiary of an Affiliate Fund, the Borrower shall,
or shall cause the relevant Loan Party to, substantially contemporaneously with
the consummation of such Permitted Acquisition (or such later period as the
Administrative Agent shall agree), deliver to the Administrative Agent, each of
the following documents, each either substantially similar in form and substance
to the form of documents delivered connection with the Formation Transactions,
or reasonably satisfactory to the Administrative Agent:

 

(i)                                     a counterpart of an Amendment Agreement
duly executed by or on behalf of each party thereto;

 

(ii)                                  an assignment agreement, in form and
substance substantially similar to the Fund A Assignment or otherwise reasonably
acceptable to the Administrative Agent, assigning any loans of such Affiliate
Fund or Subsidiary of such Affiliate Fund to the Administrative Agent for the
benefit of the Lenders, duly executed and delivered by or on behalf of the
applicable parties thereto;

 

75

--------------------------------------------------------------------------------


 

(iii)                               an Omnibus Mortgage Amendment with respect
to the Assigned Existing Mortgages being assigned to the Administrative Agent in
connection with the applicable Permitted Acquisition, duly executed and
delivered by or on behalf of the applicable parties thereto;

 

(iv)                              Mortgage Assignments with respect to the
Assigned Existing Mortgages being assigned to the Administrative Agent in
connection with the applicable Permitted Acquisition in form and substance
substantially similar to the Fund A Mortgage Assignment or otherwise reasonably
acceptable to the Administrative Agent, duly executed and delivered by or on
behalf of the applicable parties thereto;

 

(v)                                 upon the request of the Administrative
Agent, an Assignment Endorsement and a Modification Endorsement to one existing
title insurance policy, selected by the Administrative Agent in its sole
discretion, in each state in which any Mortgaged Property under the Assigned
Existing Mortgages being assigned to the Administrative Agent in connection with
the applicable Permitted Acquisition is located (including, at the request of
the Administrative Agent, in any Covered State), insuring that the Assigned
Existing Mortgage covered thereby, as amended by the applicable Omnibus Mortgage
Amendment, grants valid and enforceable mortgage Liens in favor of the
Administrative Agent on the Mortgaged Property covered by such Assigned Existing
Mortgage; provided that with respect to any Mortgaged Property in any Covered
State, the Administrative Agent shall not make any such requests if an
Assignment Endorsement and Modification Endorsement has been delivered with
respect to such Covered State during the twelve-month period prior to such
Permitted Acquisition; provided further, that notwithstanding the foregoing
proviso, the Administrative Agent may make any such requests if it reasonably
believes that a Change in Law has occurred such that the Mortgages in such
Covered State that are being assigned in connection with the applicable
Acquisition, as modified by the existing form of Omnibus Mortgage Amendment, may
not be effective to grant a mortgage Lien in such Covered State to the Secured
Parties securing the Obligations in the amount of (A) $390,000,000 or (B) with
respect to Covered States where a mortgage recording tax was paid based on the
secured amount in an Existing Mortgage prior to the assignment of such Existing
Mortgage to the Administrative Agent in connection with the applicable Permitted
Acquisition, the secured amount in such applicable Existing Mortgage.  For the
avoidance of doubt, with respect to any Existing Mortgage to which clause
(B) above applies, once such Existing Mortgage is assigned to the Administrative
Agent hereunder and modified by the existing form of Omnibus Mortgage Amendment,
the secured amount therein will remain the same as in such Existing Mortgage
prior to the assignment and modification thereof;

 

(vi)                              access to digital copies of any existing Phase
I Environmental Site Assessment Reports that such Affiliate Fund or Subsidiary
of an Affiliate Fund has and that cover properties subject to any Existing
Mortgage with respect to the applicable Permitted Acquisition;

 

(vii)                           to the extent not covered by the assignment
delivered pursuant to subsection (ii) above, copies of the duly executed payoff
letters or assignments of existing debt in connection with the applicable
Permitted Acquisition, executed by the administrative agent under the applicable
existing credit agreement being assigned in connection with the applicable
Permitted Acquisition, together with (a) UCC-3 assignments or other appropriate
termination statements, either assigning or releasing all liens of the
applicable existing lenders upon any of the personal property of the applicable
Affiliate Fund or its Subsidiaries, (b) assignments, cancellations or releases,
assigning or releasing all liens of the applicable existing lenders upon any of
the real property of the applicable Affiliate Fund or its Subsidiaries, and
(c) any other

 

76

--------------------------------------------------------------------------------


 

assignments, releases, terminations or other documents reasonably required by
the Administrative Agent to evidence the assignment of the applicable existing
debt; and

 

(d)                                 the Borrower agrees that, following the
delivery of any Collateral Documents required to be executed and delivered by
this Section, the Administrative Agent shall have a valid and enforceable, first
priority perfected Lien on the property required to be pledged pursuant to this
Section (to the extent that such Lien can be perfected by execution, delivery
and/or recording of the Collateral Documents or UCC-1 financing statements, or
possession of such Collateral), free and clear of all Liens other than Liens
expressly permitted by Section 7.2.  All actions to be taken pursuant to this
Section shall be at the expense of the Borrower or the applicable Loan Party,
and shall be taken to the reasonable satisfaction of the Administrative Agent.

 

Section 5.13.                         MLP Guaranty.  The MLP shall at all times
(a) unconditionally guarantee the prompt payment and performance of the
Obligations and (b) grant a perfected, first priority security interest in and
Lien on all of its assets, including the Capital Stock of the Borrower owned by
the MLP, to the Administrative Agent for the benefit of the Secured Parties as
security for the Obligations, in each case pursuant to the Guaranty and Security
Agreement; provided that recourse to the MLP under such Guaranty and Security
Agreement shall extend solely to the assets of the MLP (including the Capital
Stock of the Borrower owned by the MLP) and shall in no case extend to the
General Partner or to any assets of the General Partner.

 

Section 5.14.                         Further Assurances.  The Borrower will,
and will cause each other Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents), which may be required under any
applicable law, or which the Administrative Agent or the Required Lenders may
reasonably request, to effectuate the transactions contemplated by the Loan
Documents or to grant, preserve, protect or perfect the Liens created by the
Collateral Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties.  The Borrower also agrees to provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Collateral Documents.

 

Section 5.15.                         Designation and Conversion of Restricted
and Unrestricted Subsidiaries.

 

(a)                                 Unless designated after the Closing Date in
writing to the Administrative Agent pursuant to this Section 5.15, any Person
that becomes a Subsidiary of the Borrower or any of its Restricted Subsidiaries
after the Closing Date shall be classified as a Restricted Subsidiary.

 

(b)                                 The Borrower may designate any Subsidiary
(including a newly formed or newly acquired Subsidiary) as an Unrestricted
Subsidiary, provided that (i) any such designation shall be deemed to be an
Investment on the date of such designation in an Unrestricted Subsidiary in an
amount equal to the sum of the (A) the fair market value of the outstanding
Investments of the Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary and (B) the aggregate principal amount of any Indebtedness owed by
such Unrestricted Subsidiary to the Borrower and its Restricted Subsidiaries
immediately prior to such designation, all calculated, on a consolidated basis
in accordance with GAAP, (ii) the representations and warranties of the Loan
Parties contained in each of the Loan Documents shall be true and correct in all
material respects on and as of the date of such designation as if made on and as
of such date or, if stated to have been made expressly as of an earlier date,
were true and correct all material respects as of such earlier date (except to
the extent that any such representations are qualified as to “materiality”,
“Material Adverse Effect” or similar language, in which case such
representations and

 

77

--------------------------------------------------------------------------------


 

warranties shall be true and correct in all respects), (iii) after giving effect
to such designation, no Default or Event of Default would exist,
(iv) immediately after giving effect to such designation, the Borrower and its
Restricted Subsidiaries shall be in compliance with the Incurrence Test,
(v) such Subsidiary shall be treated as an “Unrestricted Subsidiary” for
purposes of any indenture or agreement governing notes which is permitted under
the terms of this Agreement and to which any Loan Party is or becomes a party,
(vi) the Investment represented by such designation shall be permitted under
Section 7.4(o) and (vii) the Borrower shall provide to the Administrative Agent
an Officer’s Certificate in form reasonably satisfactory to the Administrative
Agent to the effect that each of the foregoing conditions has been satisfied. 
Except as provided in this Section, no Restricted Subsidiary may be designated
as an Unrestricted Subsidiary.

 

(c)                                  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary if after giving effect to such
designation, (i) the representations and warranties of the Loan Parties
contained in each of the Loan Documents are true and correct all material
respects on and as of the date of such designation as if made on and as of the
date of such designation or, if stated to have been made expressly as of an
earlier date, were true and correct in all material respects as of such earlier
date (except to the extent that any such representations are qualified as to
“materiality”, “Material Adverse Effect” or similar language, in which case such
representations and warranties shall be true and correct in all respects),
(ii) after giving effect to such designation, no Default or Event of Default
would exist and (iii) immediately after giving effect to such designation, the
Borrower and its Restricted Subsidiaries shall be in compliance with the
Incurrence Test.

 

Section 5.16.                         Interest Rate Protection.  Commencing as
promptly as practicable, and in any event within 120 days after the Closing
Date, the Borrower will maintain in effect at all times one or more Hedging
Transactions on such terms and with such parties as shall be reasonably
satisfactory to the Administrative Agent, the effect of which shall be to fix or
limit the interest cost to the Borrower such that either as a result of such
Hedging Transactions or fixed rate Indebtedness of the Borrower and its
Restricted Subsidiaries, at no time will less than 50% of all Indebtedness of
the Borrower and its Restricted Subsidiaries effectively be fixed rate
Indebtedness for any period of ninety (90) consecutive days.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

The Borrower covenants and agrees that until Payment in Full of the Obligations:

 

Section 6.1.                                Leverage Ratio.  The Borrower will
maintain, as of the end of each Fiscal Quarter, commencing with the Fiscal
Quarter ending on December 31, 2014, a Leverage Ratio of not greater than
8.5:1.0; provided that, upon the consummation of a Permitted Acquisition,
subject to compliance with the Specified Exception Conditions, the Borrower may
elect to take a Specified Exception to the Leverage Ratio, with such Specified
Exception to be effective only during the Specified Exception Effective Period.

 

Section 6.2.                                Interest Coverage Ratio.  The
Borrower will maintain, as of the end of each Fiscal Quarter, commencing with
the Fiscal Quarter ending on December 31, 2014, an Interest Coverage Ratio of
not less than 2.0:1.0.

 

78

--------------------------------------------------------------------------------


 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower and, where applicable, the MLP, each covenant and agree that until
Payment in Full of the Obligations:

 

Section 7.1.                                Indebtedness and Preferred Equity. 
Neither the MLP nor the Borrower will, and the Borrower will not permit any of
its Restricted Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(a)                                 Indebtedness created pursuant to the Loan
Documents;

 

(b)                                 Indebtedness of the MLP, the Borrower and
its Restricted Subsidiaries existing on the date hereof and set forth on
Schedule 7.1 and any Permitted Refinancing thereof;

 

(c)                                  Indebtedness of the MLP or the Borrower
owing to any Restricted Subsidiary and of any Restricted Subsidiary owing to the
MLP, the Borrower or any other Restricted Subsidiary;

 

(d)                                 Guarantees by the MLP or the Borrower of
Indebtedness of the MLP, the Borrower or any Subsidiary and by any Restricted
Subsidiary of Indebtedness of the MLP, the Borrower or any other Subsidiary;
provided that Guarantees by any Loan Party of Indebtedness of any Unrestricted
Subsidiary shall be subject to Section 7.4;

 

(e)                                  Hedging Obligations permitted by
Section 7.10;

 

(f)                                   Indebtedness of any Loan Party or
Restricted Subsidiary to any Unrestricted Subsidiary that is permitted pursuant
to Section 7.4;

 

(g)                                  Indebtedness secured by a Lien permitted
pursuant to Section 7.2(g) and any Permitted Refinancing thereof; provided that
after giving effect to the incurrence or assumption of such Indebtedness, the
Borrower shall be in compliance with the Incurrence Test;

 

(h)                                 Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(i)                                     Indebtedness consisting of the financing
of insurance premiums in the ordinary course of business;

 

(j)                                    Indebtedness of the MLP, the Borrower or
its Restricted Subsidiaries in the form of senior unsecured notes in an
aggregate amount not to exceed at any one time outstanding (i) at a time
occurring during a period that is not an EBITDA Threshold Period, $10,000,000
and (ii) at a time occurring during an EBITDA Threshold Period, $20,000,000;
provided that (A) after giving effect to the incurrence of such Indebtedness and
the application of the proceeds thereof, the Borrower shall be in compliance
with the Incurrence Test and (B) the maturity date for and any amortization of
such Indebtedness shall not be or begin earlier than the date that is one year
after the Maturity Date;

 

(k)                                 Indebtedness of the MLP, the Borrower or its
Restricted Subsidiaries in the form of subordinated unsecured notes in an
aggregate amount not to exceed at any one time outstanding (i) at a time
occurring during a period that is not an EBITDA Threshold Period, $10,000,000
and (ii) at a time occurring during an EBITDA Threshold Period, $20,000,000;
provided that (A) after giving effect to the

 

79

--------------------------------------------------------------------------------


 

incurrence of such Indebtedness and the application of the proceeds thereof, the
Borrower shall be in compliance with the Incurrence Test and (B) the maturity
date for and any amortization of such Indebtedness shall not be or begin earlier
than the date that is one year after the Maturity Date;

 

(l)                                     other unsecured Indebtedness of the MLP,
the Borrower or its Restricted Subsidiaries in the form of senior or
subordinated unsecured notes; provided that (i) after giving effect to the
incurrence of such Indebtedness and the application of the proceeds thereof, the
Borrower shall be in compliance with the Incurrence Test, (ii) the maturity date
for and any amortization of such Indebtedness shall not be or begin earlier than
the date that is one year after the Maturity Date, (iii) any such Indebtedness
whether in the form of either senior or subordinated unsecured notes shall
otherwise be on terms and conditions no more restrictive than the terms and
conditions contained herein and (iv) with respect to any subordinated
Indebtedness issued pursuant to this subsection (l), such Indebtedness shall
(A) be subordinated to the Obligations on terms reasonably acceptable to the
Administrative Agent, (B) be on terms and conditions less restrictive than the
terms and conditions contained herein, and (C) any financial covenants contained
in such Indebtedness shall be less restrictive than those contained herein to
the same degree as is customary based on market conditions at the time of the
issuance of such Indebtedness.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, issue
any Disqualified Capital Stock.

 

Section 7.2.                                Liens.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Lien on any of its assets or property now owned or hereafter
acquired, except:

 

(a)                                 Liens securing the Obligations; provided
that no Liens may secure Hedging Obligations or Bank Product Obligations without
securing all other Obligations on a basis at least pari passu with such Hedging
Obligations or Bank Product Obligations and subject to the priority of payments
set forth in Section 2.20 and Section 8.2;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  Liens on any property or asset of the
Borrower or any of its Restricted Subsidiaries existing on the date hereof and
set forth on Schedule 7.2; and Permitted Refinancings with respect to such
obligations; provided that such Liens shall not apply to any other property or
asset of the Borrower or any Subsidiary;

 

(d)                                 Liens arising by virtue of deposits made in
the ordinary course of business to secure liability for premiums to insurance
carriers;

 

(e)                                  Liens on cash and Permitted Investments
deposited to discharge, redeem or defease Indebtedness that was permitted to so
be repaid;

 

(f)                                   (i) Liens solely on any cash earnest money
deposits made by the Borrower or any of its Subsidiaries and (ii) restrictions
on transfers of assets that are subject to sale or transfer pursuant to purchase
and sale arrangements, in each case under this clause (f) in connection with any
letter of intent or purchase agreement in respect of an Acquisition, Investment
or disposition permitted by this Agreement;

 

(g)                                  Liens on or in any equipment to secure the
purchase price or the cost of such equipment or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, of such

 

80

--------------------------------------------------------------------------------


 

equipment (including Liens securing any Capital Lease Obligations); provided
that (i) any such Lien secures Indebtedness permitted by Section 7.1(g),
(ii) any such Lien attaches to such asset concurrently or within ninety (90)
days after the acquisition thereof (or, in the case of a Permitted Refinancing,
at the time of such Permitted Refinancing), (iii) any such Lien does not extend
to any other asset other than accessions to such asset and reasonable extensions
of such asset, and (iv) the Indebtedness secured thereby does not exceed the
cost (including interest costs) of acquiring such fixed or capital assets;

 

(h)                                 licenses and sub-licenses of Intellectual
Property in the ordinary course of business;

 

(i)                                     in the case of any joint ventures, any
put and call arrangements or restrictions on Disposition related to its Capital
Stock set forth in its organizational documents or any related joint venture or
similar agreement; and

 

(j)                                    Liens on insurance policies and proceeds
and premiums thereof or related thereto, securing Indebtedness permitted under
Section 7.1(i).

 

Section 7.3.                                Fundamental Changes.

 

(a)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, merge into or consolidate into any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
stock of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve; provided that if, at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (i) the Borrower may merge or consolidate with
a Person if the Borrower is the surviving Person; (ii) a Restricted Subsidiary
that is a Loan Party may merge or consolidate with a Person if the surviving
Person is or becomes a Loan Party; and (iii) any Restricted Subsidiary that is
not a Loan Party may merge or consolidate with another Restricted Subsidiary
that is not a Loan Party.

 

(b)                                 The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, engage in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date hereof and businesses reasonably related thereto and reasonable
extensions thereof.

 

Section 7.4.                                Investments, Loans.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger) any Capital Stock, evidence of
Indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person that constitute a business unit (all of the foregoing being collectively
called “Investments”), except:

 

(a)                                 Investments (other than Permitted
Investments) existing on the date hereof and set forth on Schedule 7.4
(including Investments in Subsidiaries);

 

(b)                                 Permitted Investments;

 

81

--------------------------------------------------------------------------------


 

(c)                                  Guarantees by the Borrower and its
Restricted Subsidiaries constituting Indebtedness permitted by Section 7.1;
provided that (i) the aggregate amount of Indebtedness of Unrestricted
Subsidiaries that is Guaranteed by any Loan Party or any Restricted Subsidiary
shall be subject to the proviso to subsection (d) of this Section and (ii) the
aggregate amount of Indebtedness of Foreign Subsidiaries that is Guaranteed by
any Loan Party or any other Foreign Subsidiary shall be subject to the proviso
to subsection (e) of this Section;

 

(d)                                 Investments made by the Borrower or any
Restricted Subsidiary in or to any Unrestricted Subsidiary; provided that both
before and after giving effect to any Investment made pursuant to this
subsection (d), the Borrower shall be in compliance with the Incurrence Test;

 

(e)                                  Investments made by the Borrower in or to
any Restricted Subsidiary and by any Restricted Subsidiary to the Borrower or in
or to another Restricted Subsidiary; provided that both before and after giving
effect to any Investment made pursuant to this subsection (e), the Borrower
shall be in compliance with the Incurrence Test;

 

(f)                                   loans or advances to employees, officers
or directors of the MLP, the Borrower or any of its Restricted Subsidiaries in
the ordinary course of business for travel, relocation and related expenses;
provided that the aggregate amount of all such loans and advances does not
exceed $1,000,000 at any time outstanding;

 

(g)                                  Hedging Transactions permitted by
Section 7.10;

 

(h)                                 the Formation Transactions;

 

(i)                                     Permitted Acquisitions;

 

(j)                                    the sale or other disposition of assets
to a Securitization Subsidiary in connection with a Permitted Securitization
Transaction;

 

(k)                                 (i) payroll, travel and similar advances to
cover matters that are expected at the time of such advances ultimately to be
treated as expenses in accordance with GAAP and (ii) moving, entertainment and
travel expenses, drawing accounts and similar expenditures made to officers,
directors and employees in the ordinary course of business, not to exceed
$250,000 in the aggregate at any time outstanding;

 

(l)                                     Investments received in satisfaction of
judgments or in settlements of debt or compromises of obligations incurred in
the ordinary course of business;

 

(m)                             any Investment consisting of prepaid expenses,
negotiable instruments held for collection and lease, endorsements for deposit
or collection in the ordinary course of business, utility or workers
compensation, performance and similar deposits entered into as a result of the
operations of the business in the ordinary course of business;

 

(n)                                 licenses and sublicenses of Intellectual
Property in the ordinary course of business; and

 

(o)                                 other Investments not to exceed $5,000,000
in the aggregate at any time outstanding; provided that both before and after
giving effect to any Investment made pursuant to this subsection (o), the
Borrower shall be in compliance with the Incurrence Test.

 

82

--------------------------------------------------------------------------------


 

For purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment but determined net of all payments
received with respect to such Investment whether constituting sale proceeds
thereof, dividends, distributions, interest, return of capital or otherwise, and
the amount of any Investment constituting a Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

 

Section 7.5.                                Restricted Payments.  The MLP and
the Borrower will not, and will not permit any of their Restricted Subsidiaries
to, declare or make, or agree to pay or make, directly or indirectly, any
Restricted Payment, except:

 

(a)                                 Restricted Payments by the MLP up to the
amount of Available Cash; provided that both before and after giving effect to
any Restricted Payment made pursuant to this subsection (a), (i) no Default or
Event of Default shall have occurred or be continuing and (ii) the Borrower
shall be in compliance with the Incurrence Test, as demonstrated by a Pro Forma
Compliance Certificate delivered to the Administrative Agent;

 

(b)                                 Restricted Payments made by (i) the Borrower
to the MLP, and (ii) any Restricted Subsidiary to the Borrower or to another
Restricted Subsidiary that is a wholly-owned Subsidiary of the Borrower;

 

(c)                                  Restricted Payments made by any Restricted
Subsidiary to the owners of the Capital Stock of such Restricted Subsidiary, pro
rata based on the ownership of Capital Stock of such Restricted Subsidiary;

 

(d)                                 Restricted Payments payable by the MLP, the
Borrower or any Restricted Subsidiary solely in interests of any of its Capital
Stock other than Disqualified Capital Stock;

 

(e)                                  repurchases, redemptions or other
acquisitions or retirements for value of (or Restricted Payment to the MLP to
permit the MLP to repurchase, redeem or otherwise acquire or retire) any Capital
Stock of the MLP, the Borrower or any of its Restricted Subsidiaries held by any
current or former officer, director, consultant, or employee of the MLP, the
Borrower or any Subsidiary of the Borrower or, to the extent such Capital Stock
was issued as compensation for services rendered on behalf of the MLP, the
Borrower or any other Loan Party, any employee of the MLP, pursuant to any
equity subscription agreement, stock option agreement, shareholders’, members’
or partnership agreement or similar agreement, plan or arrangement or any Plan
and the Borrower and Restricted Subsidiaries may declare and pay Restricted
Payments to the MLP, the Borrower or any other Restricted Subsidiary of the
Borrower the proceeds of which are used for such purposes; provided, that the
aggregate amount of such purchases or redemptions in cash under this
Section 7.5(e) shall not exceed in any fiscal year $5,000,000 (plus the amount
of net proceeds received by the MLP or the Borrower during such calendar year
from sales of Capital Stock of the MLP to directors, consultants, officers or
employees of the MLP, the Borrower or any of its Affiliates in connection with
permitted employee compensation and incentive arrangements); provided that both
before and after giving effect to any Restricted Payment made pursuant to this
subsection (e), (i) no Default or Event of Default shall have occurred or be
continuing and (ii) the Borrower shall be in compliance with the Incurrence
Test;

 

(f)                                   payment of management fees permitted to be
paid pursuant to Section 7.7; provided that both before and after giving effect
to any Restricted Payment made pursuant to this

 

83

--------------------------------------------------------------------------------


 

subsection (f), (i) no Default or Event of Default shall have occurred or be
continuing and (ii) the Borrower shall be in compliance with the Incurrence
Test;

 

(g)                                  any payments of principal and interest with
respect to Indebtedness subordinated in right of payment to the Obligations, but
only to the extent that such payments are permitted pursuant to the applicable
subordination agreement and payments of principal, interest, fees and premiums
thereon funded with proceeds of a Permitted Refinancing permitted pursuant to
Section 7.1; and

 

(h)                                 the MLP, the Borrower and the Restricted
Subsidiaries may make Restricted Payments to allow the payment of cash in lieu
of the issuance of fractional shares upon the exercise of options or, warrants
or rights or upon the conversion or exchange of or into Capital Stock of the
MLP.

 

Section 7.6.                                Sale of Assets.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, convey, sell,
lease, assign, transfer or otherwise dispose of any of its assets, business or
property or, in the case of any Restricted Subsidiary, any shares of such
Restricted Subsidiary’s Capital Stock (each a “Disposition”), in each case
whether now owned or hereafter acquired, to any Person other than the Borrower
or a Restricted Subsidiary, except:

 

(a)                                 the Disposition of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

 

(b)                                 the Disposition of Permitted Investments in
the ordinary course of business;

 

(c)                                  the Disposition of Other Assets, Easements
or Fee Owned Properties (or 100% of the Capital Stock of any Restricted
Subsidiary that owns Other Assets, Easements or Fee Owned Properties) for fair
market value; provided that before and after giving effect to such Disposition
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the Borrower shall be in compliance with the Incurrence Test;

 

(d)                                 Dispositions consisting of (i) Investments
permitted pursuant to Section 7.4(d), Section 7.4(e), Section 7.4(j), or
Section 7.4(o) and (ii) Restricted Payments permitted pursuant to
Section 7.5(b), Section 7.5(c) or Section 7.5(d); and

 

(e)                                  the sale or other disposition of assets to
a Securitization Subsidiary in connection with a Permitted Securitization
Transaction.

 

Section 7.7.                                Transactions with Affiliates.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except:

 

(a)                                 at prices and on terms and conditions, taken
as a whole, not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties;

 

(b)                                 the Formation Transactions;

 

(c)                                  the Permitted Acquisitions that are
approved in accordance with the provisions of the MLP Partnership Agreement;

 

(d)                                 transactions between or among the Borrower
and any Restricted Subsidiary not involving any other Affiliates;

 

84

--------------------------------------------------------------------------------


 

(e)                                  any transaction in respect of which the
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing, that is (i) in the
good faith determination of the Borrower, qualified to render such letter and
(ii) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms, taken as a whole, that are no less favorable
to the Borrower or applicable Restricted Subsidiary than would be obtained in a
comparable arm’s-length transaction with a Person that is an unrelated third
party;

 

(f)                                   employment and severance arrangements
between the Borrower or any of its Subsidiaries and their respective officers
and employees in the ordinary course of business and transactions pursuant to
equity incentive plans and employee benefit plans and arrangements;

 

(g)                                  the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, officers, employees and consultants of the MLP, the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership, management or operation of the MLP, the Borrower
and its Subsidiaries;

 

(h)                                 transactions approved by the Conflicts
Committee;

 

(i)                                     transactions contemplated by or
otherwise authorized in accordance with the terms of the MLP Partnership
Agreement or the Omnibus Agreement;

 

(j)                                    transactions existing on the date hereof
and set forth on Schedule 7.7;

 

(k)                                 any Investment permitted by Section 7.4;

 

(l)                                     any Restricted Payment permitted by
Section 7.5; and

 

(m)                             the provision of cash management or other
corporate services to an Unrestricted Subsidiary by the Borrower or a Restricted
Subsidiary.

 

Section 7.8.                                Restrictive Agreements.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into, incur or permit to exist any agreement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any of its Restricted Subsidiaries to create, incur or permit any
Lien as security for the Obligations upon any of its assets or properties,
whether now owned or hereafter acquired, or (b) the ability of any of its
Restricted Subsidiaries to pay dividends or other distributions with respect to
its Capital Stock, to make or repay loans or advances to the Borrower or any
other Restricted Subsidiary thereof, to Guarantee Indebtedness of the Borrower
or any other Restricted Subsidiary thereof or to transfer any of its property or
assets to the Borrower or any other Restricted Subsidiary thereof; provided that
(i) the foregoing shall not apply to restrictions or conditions imposed by law
or by this Agreement or any other Loan Document, (ii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Restricted Subsidiary that is sold
and such sale is permitted hereunder, (iii) the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness and the obligors
with respect to such Indebtedness, (iv) clause (a), and to the extent that it
relates to a dividend or distribution of the lease or any interest therein,
clause (b) above shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof, (v) the foregoing shall not apply
to restrictions contained in any other Indebtedness permitted pursuant to
Section 7.1(b), to the extent the restrictions thereunder are no more
restrictive, in any material respect, than such restrictions

 

85

--------------------------------------------------------------------------------


 

contained in such Indebtedness on the Closing Date; (vi) the foregoing shall not
apply to restrictions contained in any Indebtedness permitted pursuant to
Section 7.1(j), (k) or (l), to the extent the restrictions thereunder are no
more restrictive than such restrictions contained herein; (vii) the foregoing
shall not apply to customary restrictions on the disposition of equity interests
in a joint venture in the agreements governing such joint venture arrangement;
and (viii) the foregoing shall not apply to customary non-assignment provisions
in contracts or other customary restrictions arising under licenses and other
contracts entered into in the ordinary course of business; provided that such
restrictions are limited to assets subject to such licenses and contracts.

 

Section 7.9.                                Sale and Leaseback Transactions. 
The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

 

Section 7.10.                         Hedging Transactions.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
Hedging Transaction, other than (a) Hedging Transactions required by
Section 5.16 and (b) Hedging Transactions entered into in the ordinary course of
business to hedge or mitigate risks to which the Borrower or any of its
Restricted Subsidiaries is exposed in the conduct of its business or the
management of its liabilities.  Solely for the avoidance of doubt, the Borrower
acknowledges that a Hedging Transaction entered into for speculative purposes or
of a speculative nature (which shall be deemed to include any Hedging
Transaction under which the Borrower or any of its Restricted Subsidiaries is or
may become obliged to make any payment (i) in connection with the purchase by
any third party of any Capital Stock or any Indebtedness or (ii) as a result of
changes in the market value of any Capital Stock or any Indebtedness) is not a
Hedging Transaction entered into in the ordinary course of business to hedge or
mitigate risks.

 

Section 7.11.                         Amendment to Material Documents.  Neither
the MLP nor the Borrower will, and the Borrower will not permit any of its
Restricted Subsidiaries to, amend, modify or waive any of its rights under
(a) its certificate of incorporation, bylaws or other organizational documents,
or (b) any Material Agreements, in each case under this Section 7.11 in any
manner that would have a material and adverse effect on the Lenders, the
Administrative Agent and the Issuing Banks.

 

Section 7.12.                         Activities of the MLP.  The MLP shall not
at any time own any material operating assets other than (a) the Capital Stock
of the Borrower, (b) the Capital Stock of any Subsidiary formed and used solely
to act as a corporate co-issuer of Indebtedness permitted by Section 7.1(j) and
(c) indirectly through ownership of the Borrower, Capital Stock of the
Borrower’s Subsidiaries.

 

Section 7.13.                         Accounting Changes.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change the fiscal year of the Borrower or of any of its
Restricted Subsidiaries, except to change the fiscal year of a Restricted
Subsidiary to conform its fiscal year to that of the Borrower.

 

Section 7.14.                         Unrestricted Subsidiaries.  The Borrower
will not, and will not permit any of the Restricted Subsidiaries to, guarantee
any Indebtedness or other obligations of any Unrestricted Subsidiary, other than
(i) to the extent permitted by Section 7.4, (ii) to issue any Letter of Credit
hereunder for the account of or supporting the obligations of an Unrestricted
Subsidiary and (iii) guarantees of performance obligations of any Unrestricted
Subsidiary arising in the ordinary course of business and related to the
operation of such Unrestricted Subsidiary’s business; provided that, for the
avoidance of doubt, no such Guarantee under the forgoing clause (iii) shall,
directly or indirectly,

 

86

--------------------------------------------------------------------------------


 

(A) benefit the holder of Indebtedness of such Unrestricted Subsidiary or
(B) guarantee payment obligations of an Unrestricted Subsidiary, including
accounts payable and capital expenditures, or payment obligations related to the
purchase, construction or development of property.  The Borrower will not permit
any Unrestricted Subsidiary to hold any Capital Stock in, or any Indebtedness
of, any Restricted Subsidiary, other than such Indebtedness that is permitted
under this Agreement.

 

Section 7.15.                         Government Regulation.  The Borrower will
not, and will not permit any of its Subsidiaries to, (a) be or become subject at
any time to any law, regulation or list of any Governmental Authority of the
United States (including, without limitation, the OFAC list) that prohibits or
limits the Lenders or the Administrative Agent from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
the Loan Parties, or (b) fail to provide documentary and other evidence of the
identity of the Loan Parties as may be requested by the Lenders or the
Administrative Agent at any time to enable the Lenders or the Administrative
Agent to verify the identity of the Loan Parties or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
Patriot Act at 31 U.S.C. Section 5318.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1.                                Events of Default.  If any of the
following events (each, an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or of any reimbursement obligation in respect of any LC
Disbursement, when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment or otherwise; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount payable under
subsection (a) of this Section or an amount related to a Bank Product
Obligation) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Loan Party in or in
connection with this Agreement or any other Loan Document (including the
Schedules attached hereto and thereto), or in any amendments or modifications
hereof or waivers hereunder, or in any certificate, report, financial statement
or other document submitted to the Administrative Agent or the Lenders by any
Loan Party or any representative of any Loan Party pursuant to or in connection
with this Agreement or any other Loan Document shall prove to be incorrect in
any material respect (other than any representation or warranty that is
expressly qualified by “Material Adverse Effect” or other materiality, which
representation or warranty shall prove to be incorrect in any respect) when made
or deemed made or submitted; or

 

(d)                                 the Borrower or, where applicable, the MLP,
shall fail to observe or perform any covenant or agreement contained in
Section 5.2(a), Section 5.2(e) or Section 5.3 (with respect to the Borrower’s
legal existence) or Article VI or VII; or

 

(e)                                  (i) any Loan Party shall fail to observe or
perform any covenant or agreement contained in Section 5.1 or Section 5.2 (other
than Section 5.2(a) or Section 5.2(e)) of this Agreement and such failure shall
remain unremedied for ten (10) Business Days after the earlier of (A) any
officer of the Borrower becomes aware of such failure, or (B) notice thereof
shall have been given to the Borrower by

 

87

--------------------------------------------------------------------------------


 

the Administrative Agent or any Lender; or (ii) any Loan Party shall fail to
observe or perform any covenant or agreement contained in this Agreement (other
than those referred to in subsections (a), (b), (d) and (e)(i) of this Section)
or any other Loan Document or related to any Bank Product Obligation, and such
failure shall remain unremedied for thirty (30) days after the earlier of
(A) any officer of the Borrower becomes aware of such failure, or (B) notice
thereof shall have been given to the Borrower by the Administrative Agent or any
Lender; or

 

(f)                                   (i) the Borrower or any of its Restricted
Subsidiaries (whether as primary obligor or as guarantor or other surety) shall
fail to pay any principal of, or premium or interest on, any Material
Indebtedness (other than any Hedging Obligation) that is outstanding, when and
as the same shall become due and payable (whether at scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument evidencing or governing such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any Material Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to accelerate, or permit the acceleration of, the maturity
of such Indebtedness; or any Material Indebtedness shall be declared to be due
and payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof (in each case,
excluding (A) any prepayment or redemption requirements in connection with a
Disposition permitted under this Agreement of assets that secure Material
Indebtedness to the extent such Material Indebtedness is repaid in connection
with such sale and (B) any offer to prepay or redeem Indebtedness of any Person
or securing any assets acquired in an acquisition permitted pursuant to this
Agreement) or (ii) there occurs under any Hedging Transaction an Early
Termination Date (as defined in such Hedge Transaction) resulting from (A) any
event of default under such Hedging Transaction as to which the Borrower or any
of its Restricted Subsidiaries is the Defaulting Party (as defined in such
Hedging Transaction) and the Hedge Termination Value owed by the Borrower or
such Restricted Subsidiary as a result thereof is greater than the Threshold
Amount or (B) any Termination Event (as so defined) under such Hedging
Transaction as to which the Borrower or any Restricted Subsidiary is an Affected
Party (as so defined) and the Hedge Termination Value owed by the Borrower or
such Subsidiary as a result thereof is greater than the Threshold Amount and is
not paid; or

 

(g)                                  the MLP, the Borrower or any of the
Borrower’s Restricted Subsidiaries shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in subsection (h) of this Section, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
MLP, the Borrower or any such Restricted Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, or (vi) take any action for the purpose of effecting any
of the foregoing; or

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the MLP, the Borrower or any of the
Borrower’s Restricted Subsidiaries or its debts, or any substantial part of its
assets, under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the MLP, the
Borrower or any of the Borrower’s Restricted Subsidiaries or for a substantial
part of its assets, and in any

 

88

--------------------------------------------------------------------------------


 

such case, such proceeding or petition shall remain undismissed for a period of
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered; or

 

(i)                                     the Borrower or any of its Restricted
Subsidiaries shall become unable to pay, shall admit in writing its inability to
pay, or shall fail to pay, its debts as they become due; or

 

(j)                                    an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with other ERISA
Events that have occurred, could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect on the Borrower and its Restricted
Subsidiaries; or

 

(k)                                 any judgment or order for the payment of
money in an aggregate amount that is not covered in insurance in excess of the
Threshold Amount shall be rendered against the Borrower or any of its Restricted
Subsidiaries, and either (a) any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of any Loan Party to enforce such
judgment or (b) there shall be a period of thirty (30) consecutive days during
which (i) a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect or (ii) such judgment or
order shall remain undischarged, unvacated or unbonded; or

 

(l)                                     any non-monetary judgment or order shall
be rendered against the Borrower or any of its Restricted Subsidiaries that
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect, and there shall be a period of thirty (30) consecutive
days during which (i) a stay of enforcement of such judgment or order, by reason
of a pending appeal or otherwise, shall not be in effect or (ii) such judgment
or order shall remain undischarged or unvacated; or

 

(m)                             a Change in Control shall occur or exist; or

 

(n)                                 any provision of the Guaranty and Security
Agreement or any other Collateral Document shall for any reason cease to be
valid and binding on, or enforceable against, any Loan Party, or any Loan Party
shall so state in writing, or any Loan Party shall seek to terminate its
obligation under the Guaranty and Security Agreement or any other Collateral
Document (other than the release of any guaranty or collateral to the extent
permitted pursuant to Section 9.11); or

 

(o)                                 any Lien purported to be created under any
Collateral Document shall fail or cease to be, or shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any Collateral, with the priority
required by the applicable Collateral Documents (other than as a result of the
failure by the Administrative Agent to take any action within its control);

 

then, and in every such event (other than an event with respect to the Borrower
or the MLP described in subsection (g) or (h) of this Section) and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and upon the written request of the Required Lenders shall, by notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, whereupon the Commitment of each Lender
shall terminate immediately, (ii) declare the principal of and any accrued
interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; provided that, if an Event of Default specified in either
subsection (g) or (h) with respect to the Borrower or the MLP shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees and all other
Obligations shall

 

89

--------------------------------------------------------------------------------


 

automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

 

Section 8.2.                                Application of Proceeds from
Collateral.  All proceeds from each sale of, or other realization upon, all or
any part of the Collateral by any Secured Party after an Event of Default arises
shall be applied as follows:

 

(a)                                 first, to the reimbursable expenses of the
Administrative Agent incurred in connection with such sale or other realization
upon the Collateral, until the same shall have been paid in full;

 

(b)                                 second, to the fees and other reimbursable
expenses of the Administrative Agent, the Swingline Lender and the Issuing Bank
then due and payable pursuant to any of the Loan Documents, until the same shall
have been paid in full;

 

(c)                                  third, to all reimbursable expenses, if
any, of the Lenders then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;

 

(d)                                 fourth, to the fees and interest then due
and payable under the terms of this Agreement, until the same shall have been
paid in full;

 

(e)                                  fifth, to the aggregate outstanding
principal amount of the Loans, the LC Exposure, the Bank Product Obligations and
the Net Mark-to-Market Exposure of the Hedging Obligations that constitute
Obligations, until the same shall have been paid in full, allocated pro rata
among the Secured Parties based on their respective pro rata shares of the
aggregate amount of such Loans, LC Exposure, Bank Product Obligations and Net
Mark-to-Market Exposure of such Hedging Obligations;

 

(f)                                   sixth, to additional cash collateral for
the aggregate amount of all outstanding Letters of Credit until the aggregate
amount of all cash collateral held by the Administrative Agent pursuant to this
Agreement is at least 103% of the LC Exposure after giving effect to the
foregoing clause fifth; and

 

(g)                                  seventh, to the extent any proceeds remain,
to the Borrower or as otherwise provided by a court of competent jurisdiction.

 

All amounts allocated pursuant to the foregoing clauses third through fifth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Lenders as cash collateral for the
LC Exposure, such account to be administered in accordance with
Section 2.21(g).  All cash collateral for LC Exposure shall be applied to
satisfy drawings under the Letters of Credit as they occur; if any amount
remains on deposit on cash collateral after all letters of credit have either
been fully drawn or expired, such remaining amount shall be applied to other
Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, (a) no amount received from any Guarantor
(including any proceeds of any sale of, or other realization upon, all or any
part of the Collateral owned by such Guarantor) shall be applied to any Excluded
Swap Obligation of such Guarantor and (b) Bank Product

 

90

--------------------------------------------------------------------------------


 

Obligations and Hedging Obligations shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the Bank Product Provider or the Lender-Related Hedge
Provider, as the case may be.  Each Bank Product Provider or Lender-Related
Hedge Provider that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1.                                Appointment of the Administrative
Agent.

 

(a)                                 Each Lender irrevocably appoints SunTrust
Bank as the Administrative Agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto.  The Administrative
Agent may perform any of its duties hereunder or under the other Loan Documents
by or through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent, attorney-in-fact or
Related Party and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

(b)                                 Each Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required Lenders to act for
such Issuing Bank with respect thereto; provided that each Issuing Bank shall
have all the benefits and immunities (i) provided to the Administrative Agent in
this Article with respect to any acts taken or omissions suffered by such
Issuing Bank in connection with Letters of Credit issued by it or proposed to be
issued by it and the application and agreements for letters of credit pertaining
to the Letters of Credit as fully as if the term “Administrative Agent” as used
in this Article included such Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
such Issuing Bank.

 

Section 9.2.                                Nature of Duties of the
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 10.2), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the

 

91

--------------------------------------------------------------------------------


 

failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it, its sub-agents or its
attorneys-in-fact with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.2) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall not be deemed to have knowledge of any Default or Event of Default unless
and until written notice thereof (which notice shall include an express
reference to such event being a “Default” or “Event of Default” hereunder) is
given to the Administrative Agent by the Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  The Administrative Agent may consult with legal counsel
(including counsel for the Borrower) concerning all matters pertaining to such
duties.

 

Section 9.3.                                Lack of Reliance on the
Administrative Agent.  Each of the Lenders, the Swingline Lender and the Issuing
Banks acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Issuing Bank or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each of the Lenders, the
Swingline Lender and the Issuing Banks also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, continue to make its own decisions in taking or not
taking any action under or based on this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Section 9.4.                                Certain Rights of the Administrative
Agent.  If the Administrative Agent shall request instructions from the Required
Lenders with respect to any action or actions (including the failure to act) in
connection with this Agreement, the Administrative Agent shall be entitled to
refrain from such act or taking such act unless and until it shall have received
instructions from such Lenders, and the Administrative Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.

 

Section 9.5.                                Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

 

92

--------------------------------------------------------------------------------


 

Section 9.6.                                The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, “Required Lenders”, or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity.  The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

 

Section 9.7.                                Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to approval by the Borrower; provided that no
Default or Event of Default shall exist at such time.  If no successor
Administrative Agent shall have been so appointed, and if required approved, and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a commercial bank organized under the laws
of the United States or any state thereof or a bank which maintains an office in
the United States.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  If, within forty-five (45) days
after written notice is given of the retiring Administrative Agent’s resignation
under this Section, no successor Administrative Agent shall have been appointed
and shall have accepted such appointment, then on such 45th day (i) the retiring
Administrative Agent’s resignation shall become effective, (ii) the retiring
Administrative Agent shall thereupon be discharged from its duties and
obligations under the Loan Documents and (iii) the Required Lenders shall
thereafter perform all duties of the retiring Administrative Agent under the
Loan Documents until such time as the Required Lenders appoint (and if the
Borrower’s approval is required, the Borrower approves) a successor
Administrative Agent as provided above.  After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article shall continue in
effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.

 

(c)                                  In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, and if any
Default has arisen from a failure of the Borrower to comply with
Section 2.25(b), then any Issuing Bank and the Swingline Lender may, upon prior
written notice to the Borrower and the Administrative Agent, resign as an
Issuing Bank or as the Swingline Lender, as the case may be, effective at the
close of business Atlanta, Georgia time on a date specified in such notice
(which date may not be less than five (5) Business Days after the date of such
notice).

 

Section 9.8.                                Withholding Tax.  To the extent
required by any applicable law, the Administrative Agent may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax.  If the IRS or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that

 

93

--------------------------------------------------------------------------------


 

rendered the exemption from, or reduction of, withholding tax ineffective, or
for any other reason), such Lender shall indemnify the Administrative Agent (to
the extent that the Administrative Agent has not already been reimbursed by the
Borrower and without limiting any obligation of the Borrower to do so) fully for
all amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.

 

Section 9.9.                                The Administrative Agent May File
Proofs of Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Revolving Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans or
Revolving Credit Exposure and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank and the Administrative Agent and
its agents and counsel and all other amounts due the Lenders, the Issuing Bank
and the Administrative Agent under Section 10.3) allowed in such judicial
proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

(b)                                 Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and each Issuing Bank to make
such payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 10.3.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

Section 9.10.                         Authorization to Execute Other Loan
Documents.

 

(a)                                 Each Lender hereby authorizes the
Administrative Agent to execute on behalf of all Lenders all Loan Documents
(including, without limitation, the Collateral Documents and any subordination
agreements) other than this Agreement.

 

(b)                                 In connection the acquisition by the
Borrower of (i) the Capital Stock of an Affiliate Fund or a Subsidiary of an
Affiliate Fund or (ii) any Real Estate from an Affiliate Fund or a Subsidiary of
an Affiliate Fund, in connection with which an Amendment Agreement is required
by

 

94

--------------------------------------------------------------------------------


 

Section 5.12(c)(i), each Lender hereby (x) authorizes and instructs the
Administrative Agent to enter into such Amendment Agreement on behalf of all
Lenders, and to take all actions (and execute all documents) required (or deemed
advisable) by it in accordance with the terms of such Amendment Agreement and
(y) agrees to be bound by the terms of such Amendment Agreement.

 

Section 9.11.                         Collateral and Guaranty Matters.  The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion (and the Administrative Agent hereby agrees for the benefit of the
Loan Parties):

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
Payment in Full of all Obligations, (ii) that is Disposed of or to be Disposed
of as part of or in connection with any Disposition permitted hereunder or under
any other Loan Document, or (iii) if approved, authorized or ratified in writing
in accordance with Section 10.2; and

 

(b)                                 to release any Loan Party from its
obligations under the applicable Collateral Documents if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this Section. 
In each case as specified in this Section, the Administrative Agent is
authorized, at the Borrower’s expense, to execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the Liens granted under the
applicable Collateral Documents, or to release such Loan Party from its
obligations under the applicable Collateral Documents, in each case in
accordance with the terms of the Loan Documents and this Section.

 

Section 9.12.                         Documentation Agent; Syndication Agent. 
Each Lender hereby designates Cadence Bank, ViewPoint Bank and Raymond James
Bank, N.A. as a Co-Documentation Agent and agrees that no Co-Documentation Agent
shall have any duties or obligations under any Loan Documents to any Lender or
any Loan Party.  Each Lender hereby designates Texas Capital Bank, N.A. as
Syndication Agent and agrees that the Syndication Agent shall have no duties or
obligations under any Loan Documents to any Lender or any Loan Party.

 

Section 9.13.                         Right to Realize on Collateral and Enforce
Guarantee.  Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Borrower, the Administrative Agent and each Lender hereby
agree that (i) no Lender shall have any right individually to realize upon any
of the Collateral or to enforce the Collateral Documents, it being understood
and agreed that all powers, rights and remedies hereunder and under the
Collateral Documents may be exercised solely by the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Administrative Agent at such sale or other
disposition.

 

95

--------------------------------------------------------------------------------


 

Section 9.14.                         Secured Bank Product Obligations and
Hedging Obligations.  No Bank Product Provider or Lender-Related Hedge Provider
that obtains the benefits of Section 8.2, the Collateral Documents or any
Collateral by virtue of the provisions hereof or of any other Loan Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations and Hedging Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Bank Product Provider or Lender-Related Hedge Provider, as the
case may be.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1.                         Notices.

 

(a)                                 Written Notices.

 

(i)                                     Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

 

To the Borrower:

 

Landmark Infrastructure Operating Company LLC

 

 

 

2141 Rosecrans Ave, Ste 2100

 

 

 

El Segundo, CA 90245

 

 

 

Attention: George Doyle, Chief Financial Officer and Treasurer

 

 

 

Telecopy Number: 310-361-5791

 

 

 

 

 

With a copy to (for informational purposes only):

 

Latham & Watkins, LLP
355 South Grand Avenue

 

 

Los Angeles, California 90071

 

 

Attn: Glen B. Collyer, Esq.

 

 

Fax No.: 213-891-8763

 

 

 

 

To the Administrative Agent:

 

SunTrust Bank

 

 

c/o SunTrust Robinson Humphrey, Inc.

 

 

3333 Peachtree Road, NE

 

 

A-Atlanta-2020

 

 

Atlanta, Georgia 30326

 

 

Attention: Cynthia Burton

 

 

Telecopier: (404) 439-7409

 

96

--------------------------------------------------------------------------------


 

 

With a copy to (for informational purposes only):

 

SunTrust Bank
Agency Services

 

 

 

303 Peachtree Street, N.E. / 25th Floor

 

 

 

Atlanta, Georgia 30308

 

 

 

Attention: Doug Weltz

 

 

 

Telecopy Number: (404) 221-2001

 

 

 

 

 

To SunTrust Banks as an Issuing Bank:

 

SunTrust Bank
245 Peachtree Center Avenue/ Mail Code 3706 / 17th Floor

 

 

 

Atlanta, Georgia 30303

 

 

 

Attention: Standby Letter of Credit Dept.

 

 

 

Telecopy Number: (404) 588-8129

 

 

 

 

 

To the Swingline Lender:

 

SunTrust Bank

 

 

 

Agency Services

 

 

 

303 Peachtree Street, N.E. / 25th Floor

 

 

 

Atlanta, Georgia 30308

 

 

 

Attention: Doug Weltz

 

 

 

Telecopy Number: (404) 221-2001

 

 

 

 

 

To any other Lender:

 

the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by telecopy, upon transmittal in legible form by
facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent, the Issuing Banks or the
Swingline Lender shall not be effective until actually received by such Person
at its address specified in this Section.

 

(ii)                                  Any agreement of the Administrative Agent,
any Issuing Bank or any Lender herein to receive certain notices by telephone or
facsimile is solely for the convenience and at the request of the Borrower.  The
Administrative Agent, each Issuing Bank and each Lender shall be entitled to
rely on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Banks and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, any
Issuing Bank or any Lender in reliance upon such telephonic or facsimile
notice.  The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, any Issuing Bank or any Lender to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, any Issuing Bank or any Lender of a confirmation which is
at variance with the terms understood by

 

97

--------------------------------------------------------------------------------


 

the Administrative Agent, such Issuing Bank and such Lender to be contained in
any such telephonic or facsimile notice.

 

(b)                                 Electronic Communications.

 

(i)                                     Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or any Issuing Bank pursuant
to Article II unless such Lender, such Issuing Bank, as applicable, and the
Administrative Agent have agreed to receive notices under any Section thereof by
electronic communication and have agreed to the procedures governing such
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(ii)                                  Unless the Administrative Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

Section 10.2.                         Waiver; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document, and no course of dealing between the Borrower
and the Administrative Agent or any Lender, shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power hereunder or thereunder.  The rights and remedies of the Administrative
Agent, the Issuing Banks and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies
provided by law.  No waiver of any provision of this Agreement or of any other
Loan Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by subsection (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or the issuance of a Letter of Credit
shall not be construed as a waiver of any Default or Event of Default,
regardless of whether the Administrative Agent, any Lender or any Issuing Bank
may have had notice or knowledge of such Default or Event of Default at the
time.

 

(b)                                 No amendment or waiver of any provision of
this Agreement or of the other Loan Documents (other than the Fee Letter), nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Borrower and the
Required Lenders, or the Borrower and the Administrative Agent with the consent
of the Required Lenders, and then such amendment, waiver or consent shall be
effective only in the specific instance and for the

 

98

--------------------------------------------------------------------------------


 

specific purpose for which given; provided that, in addition to the consent of
the Required Lenders, no amendment, waiver or consent shall:

 

(i)                                     increase the Commitment of any Lender
without the written consent of such Lender;

 

(ii)                                  reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby;

 

(iii)                               postpone the date fixed for any payment of
any principal of, or interest (other than Default Interest) on, any Loan or LC
Disbursement or any fees hereunder or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date for the termination or reduction of
any Commitment, without the written consent of each Lender directly affected
thereby;

 

(iv)                              change Section 2.20(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender directly affected thereby;

 

(v)                                 change any of the provisions of this
subsection (b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender directly affected
thereby;

 

(vi)                              release all or substantially all of the
guarantors, or limit the liability of such guarantors, under any guaranty
agreement guaranteeing any of the Obligations, without the written consent of
each Lender directly affected thereby; or

 

(vii)                           release all or substantially all collateral (if
any) securing any of the Obligations, without the written consent of each Lender
directly affected thereby;

 

provided, further, that no such amendment, waiver or consent shall amend, modify
or otherwise affect the rights, duties or obligations of the Administrative
Agent, the Swingline Lender or any Issuing Bank without the prior written
consent of such Person.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended, and
amounts payable to such Lender hereunder may not be permanently reduced, without
the consent of such Lender (other than reductions in fees and interest in which
such reduction does not disproportionately affect such Lender).  Notwithstanding
anything contained herein to the contrary, this Agreement may be amended and
restated without the consent of any Lender (but with the consent of the Borrower
and the Administrative Agent) if, upon giving effect to such amendment and
restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated (but
such Lender shall continue to be entitled to the benefits of Sections 2.17,
2.18, 2.19 and 10.3), such Lender shall have no other commitment or other
obligation hereunder and such Lender shall have been paid in full all principal,
interest and other amounts owing to it or accrued for its account under this
Agreement.

 

Section 10.3.                         Expenses; Indemnification.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket costs and expenses of the Administrative Agent, the Sole Lead
Arranger and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of one primary outside counsel and
one local counsel in

 

99

--------------------------------------------------------------------------------


 

each applicable jurisdiction not covered by the primary outside counsel for the
Administrative Agent and its Affiliates, in connection with the syndication of
the credit facilities provided for herein, the preparation and administration of
the Loan Documents and the Commitment Letter and any amendments, modifications
or waivers thereof (whether or not the transactions contemplated in this
Agreement or any other Loan Document shall be consummated); provided that if any
counsel other than the primary outside counsel for the Administrative Agent and
its Affiliates is consulted in connection with any Incremental Commitment, the
Borrower shall not be required to pay any such fees, charges or disbursements of
such counsel unless a Change in Law shall have occurred such that the Mortgages
assigned in connection with any applicable Acquisition as modified by the
applicable existing form of Omnibus Mortgage Amendment may not be effective to
grant a mortgage Lien to the Secured Parties securing the Obligations in the
same amount as on the Closing Date, (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit issued by such Issuing Bank or any demand
for payment thereunder and (iii) all reasonable out-of-pocket costs and expenses
of the Administrative Agent, any Issuing Bank or any Lender (including, without
limitation, the reasonable fees, charges and disbursements of legal counsel) in
connection with the enforcement or protection of any such Person’s rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit;
provided that the reasonable fees, charges and disbursements of legal counsel
shall be limited to the reasonable fees, charges and disbursements of (x) one
primary outside counsel and one local counsel in each applicable jurisdiction
not covered by the primary outside counsel for the Administrative Agent and its
Affiliates, and (y) solely in circumstances in which there is an actual or
potential conflict of interest between the Administrative Agent and/or its
Affiliates and one or more of the Lenders, one additional counsel for all
similarly situated Lenders and one local counsel in each applicable jurisdiction
not covered by the primary counsel for such Lenders.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Sole Lead Arranger, each
Lender and each Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (which, in the case of counsel, shall be limited to the
reasonable and documented fees, charges and disbursements of (x) one primary
counsel and one local counsel in each applicable jurisdiction not covered by the
primary counsel for the Indemnitees, and (y) solely in circumstances in which
there is an actual or potential conflict of interest between the Administrative
Agent and one or more of the other Indemnitees, one additional primary counsel
and one local counsel in each applicable jurisdiction not covered by the primary
counsel for such Indemnitees), incurred by, or asserted against, any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, the Commitment Letter or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any claim asserted
against an Indemnitee arising from any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability otherwise arising in any
way from the operations or, acts or omissions of the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other

 

100

--------------------------------------------------------------------------------


 

theory, whether brought by a third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (A) the bad faith, gross negligence or willful
misconduct of such Indemnitee or (B) a claim brought by the Borrower or any
other Loan Party against an Indemnitee for material breach of such Indemnitee’s
obligations hereunder or under any other Loan Document.  No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through Syndtrak, Intralinks or any other Internet or
intranet website, except as a result of such Indemnitee’s bad faith, gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid to the Administrative Agent, the Sole Lead
Arranger, any Issuing Bank or the Swingline Lender under subsection (a), or
(b) hereof, each Lender severally agrees to pay to the Administrative Agent,
such Issuing Bank or the Swingline Lender, as the case may be, such Lender’s pro
rata share (in accordance with its respective Revolving Commitment (or Revolving
Credit Exposure, as applicable) determined as of the time that the unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, such Issuing Bank or the Swingline Lender in its capacity
as such.

 

(d)                                 To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
therein, any Loan or any Letter of Credit or the use of proceeds thereof.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

Section 10.4.                         Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender, and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                                 Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments, Loans and

 

101

--------------------------------------------------------------------------------


 

other Revolving Credit Exposure at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitments, Loans and other
Revolving Credit Exposure at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund (in each
case, other than a Defaulting Lender), no minimum amount need be assigned; and

 

(B)                               in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans and Revolving Credit Exposure outstanding
thereunder) or, if the applicable Commitment is not then in effect, the
principal outstanding balance of the Loans and Revolving Credit Exposure of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Acceptance, as of the Trade Date) shall not be less than $5,000,000 with respect
to Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans, other Revolving Credit Exposure or the Commitments assigned.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of such Lender or an Approved
Fund of such Lender (in each case other than a Defaulting Lender);

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required unless
such assignment is to a Lender, an Affiliate of such Lender or an Approved Fund
of such Lender (in each case other than a Defaulting Lender); and

 

(C)                               the consent of each Issuing Bank (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding), and the consent
of the Swingline Lender (such consent not to be unreasonably withheld or
delayed) shall be required for any assignment in respect of the Revolving
Commitments, in each case unless such assignment is to a Lender, an Affiliate of
such Lender or an Approved Fund of such Lender (in each case other than a
Defaulting Lender).

 

102

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Acceptance.  The parties to
each assignment shall (A) execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement platform or manually, if
previously confirmed, together with a processing and recordation fee of $3,500
unless waived in the sole discretion of the Administrative Agent, (B) deliver an
Administrative Questionnaire unless the assignee is already a Lender and
(C) deliver the documents required under Section 2.19.

 

(v)                                 No Assignment to the certain Persons.  No
such assignment shall be made to (A) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (B) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, each Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans.  Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.17, 2.18, 2.19 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.  If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment which does not meet
the minimum assignment thresholds specified above), the Borrower shall be deemed
to have given its consent unless it shall object

 

103

--------------------------------------------------------------------------------


 

thereto by written notice to the Administrative Agent within ten (10) Business
Days after notice thereof has actually been delivered by the assigning Lender
(through the Administrative Agent) to the Borrower.

 

(c)                                  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in Atlanta, Georgia a copy of each Assignment and Acceptance delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amount (and stated interest) of the Loans and
Revolving Credit Exposure owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  Information contained in the Register with
respect to any Lender shall be available for inspection by such Lender at any
reasonable time and from time to time upon reasonable prior notice; information
contained in the Register shall also be available for inspection by the Borrower
at any reasonable time and from time to time upon reasonable prior notice.  In
establishing and maintaining the Register, the Administrative Agent shall serve
as the Borrower’s agent solely for tax purposes and solely with respect to the
actions described in this Section, and the Borrower hereby agrees that, to the
extent SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees” vis-à-vis the Lenders.

 

(d)                                 Any Lender may at any time, without the
consent of, or notice to, the Borrower, the Administrative Agent, the Swingline
Lender or the Issuing Bank, sell participations to any Person (other than a
natural person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Banks, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of such Lender;
(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder; (iii) postpone
the date fixed for any payment of any principal of, or interest (other than
Default Interest) on, any Loan or LC Disbursement or any fees hereunder or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date for the termination or reduction of any Commitment; (iv) change
Section 2.20(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby; (v) change any of the provisions of
Section 10.2(b) or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder; (vi) release all or substantially all of the guarantors,
or limit the liability of such guarantors, under any guaranty agreement
guaranteeing any of the Obligations; or (vii) release all or substantially all
collateral (if any) securing any of the Obligations.  Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of, and subject to the obligations under, Section 2.17,
Section 2.18, and Section 2.19 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to subsection (b) of this Section;
provided that such Participant agrees to be subject to Section 2.23 as though it
were a Lender.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.7 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.20 as though it were a
Lender.

 

104

--------------------------------------------------------------------------------


 

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register in the United States on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”).  The entries
in the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  The Borrower and the Administrative
Agent shall have inspection rights to such Participant Register (upon reasonable
prior notice to the applicable Lender) solely for purposes of demonstrating that
such Loans or other obligations under the Loan Documents are in “registered
form” for purposes of the Code.

 

(e)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.17, Section 2.18 and Section 2.19
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent and
acknowledgement of such greater payment.  A Participant shall not be entitled to
the benefits of Section 2.19 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.19 as though it were a Lender.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including, without limitation,
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

Section 10.5.                         Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
and any claims, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
construed in accordance with and be governed by the law (without giving effect
to the conflict of law principles thereof except for Sections 5-1401 and 5-1402
of the New York General Obligations Law) of the State of New York.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, and of the Supreme Court of the State of New York sitting in New York
county, and of any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or such New York
state court or, to the extent permitted by applicable law, such appellate
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Each of the parties hereto irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described

 

105

--------------------------------------------------------------------------------


 

in subsection (b) of this Section and brought in any court referred to in
subsection (b) of this Section.  Each of the parties hereto irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

 

Section 10.6.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.7.        Right of Set-off.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, each Lender and each Issuing Bank shall have the right, at any time or
from time to time upon the occurrence and during the continuance of an Event of
Default, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, to set off and
apply against all deposits (general or special, time or demand, provisional or
final) of the Borrower at any time held or other obligations at any time owing
by such Lender or such Issuing Bank to or for the credit or the account of the
Borrower against any and all Obligations held by such Lender or such Issuing
Bank, as the case may be, irrespective of whether such Lender or such Issuing
Bank shall have made demand hereunder and although such Obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.25(b) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
Each Lender and each Issuing Bank agrees promptly to notify the Administrative
Agent and the Borrower after any such set-off and any application made by such
Lender or such Issuing Bank, as the case may be; provided that the failure to
give such notice shall not affect the validity of such set-off and application. 
Each Lender and each Issuing Bank agrees to apply all amounts collected from any
such set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or such Issuing Bank.

 

Section 10.8.        Counterparts; Integration.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  This Agreement, the Fee Letter, the
other Loan Documents, and any separate letter agreements relating to any fees
payable to the Administrative Agent and its Affiliates constitute the entire
agreement among the parties hereto and thereto and their affiliates regarding
the subject matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.  Delivery of an
executed

 

106

--------------------------------------------------------------------------------


 

counterpart to this Agreement or any other Loan Document by facsimile
transmission or by electronic mail in pdf format shall be as effective as
delivery of a manually executed counterpart hereof.

 

Section 10.9.        Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates, reports, notices
or other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.17, 2.18, 2.19, and 10.3 and Article IX shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

 

Section 10.10.      Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 10.11.      Confidentiality.  Each of the Administrative Agent, the
Issuing Banks and the Lenders agrees to take normal and reasonable precautions
to maintain the confidentiality of any information relating to the Borrower or
any of its Subsidiaries or any of their respective businesses, provided to it by
the Borrower or any of its Subsidiaries, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent, any such Issuing Bank or any such Lender
including, without limitation, accountants, legal counsel and other advisors who
need to know such information in connection with the Transactions and either
have a legal obligation or agree to keep such information confidential, (ii) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case such disclosing party agrees to inform the
Borrower reasonably promptly thereof and prior to such disclosure to the extent
not prohibited by law, rule or regulation), (iii) to the extent requested by any
regulatory agency or authority purporting to have jurisdiction over it
(including any self-regulatory authority such as the National Association of
Insurance Commissioners), (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section, or which
becomes available to the Administrative Agent, any Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower or any of its Subsidiaries, (v) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (vi) subject to
execution by such Person of an agreement containing provisions substantially the
same as those of this Section, to (A) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, or (B) any actual or prospective party (or its Related
Parties) to any swap or derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (vii) to any rating agency in connection with a rating of
the Credit Facility, (viii) to the CUSIP Service Bureau or any similar
organization, or (ix) with the prior written

 

107

--------------------------------------------------------------------------------


 

consent of the Borrower.  Any Person required to maintain the confidentiality of
any information as provided for in this Section shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such information as such
Person would accord its own confidential information.  In the event of any
conflict between the terms of this Section and those of any other Contractual
Obligation entered into with any Loan Party (whether or not a Loan Document),
the terms of this Section shall govern.

 

Section 10.12.      Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.

 

Section 10.13.      Waiver of Effect of Corporate Seal.  The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by the Borrower
under seal and waives any shortening of the statute of limitations that may
result from not affixing the corporate seal to this Agreement or such other Loan
Documents.

 

Section 10.14.      Patriot Act.  The Administrative Agent and each Lender
hereby notifies the Loan Parties that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

 

Section 10.15.      No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that (i) (A) the services regarding
this Agreement provided by the Administrative Agent and/or the Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, (B) each of the Borrower and the other Loan
Parties have consulted their own legal, accounting, regulatory and tax advisors
to the extent they have deemed appropriate, and (C) the Borrower and each other
Loan Party is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent and
the Lenders is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, any other
Loan Party or any of their respective Affiliates, or any other Person, and
(B) neither the Administrative Agent nor any Lender has any obligation to the
Borrower, any other Loan Party or any of their Affiliates with respect to the
transaction contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective

 

108

--------------------------------------------------------------------------------


 

Affiliates, and each of the Administrative Agent and the Lenders has no
obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates.  To the fullest extent permitted by
law, each of the Borrower and the other Loan Parties hereby waives and releases
any claims that it may have against the Administrative Agent or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 10.16.      Amendment and Restatement.

 

(a)           Fund A Credit Agreement.  On the Closing Date (i) this Agreement
renews and extends (and does not release or novate) the indebtedness and
obligations outstanding under the Fund A Credit Agreement, (ii) the commitments
under the Fund A Credit Agreement are renewed and replaced by the commitments to
the Borrower hereunder and all other covenants and provisions of the Fund A
Credit Agreement are terminated, except provisions that expressly survive such
termination pursuant to the terms of the Fund A Credit Agreement, including
indemnification provisions, (iii) except as otherwise provided in this
Agreement, all Liens and guarantee agreements securing or benefiting the
commitments, obligations and liabilities under the Fund A Credit Agreement shall
continue and shall secure and benefit the Loans and other obligations and
liabilities of the Loan Parties under this Agreement, (iv) the Collateral
Documents delivered pursuant to this Agreement shall amend and restate the Liens
securing or benefiting the commitments, obligations and liabilities under the
Fund A Credit Agreement whether or not any such Collateral Document so expressly
states, and (v) this Agreement shall amend and restate the guarantees securing
or benefiting the commitments, obligations and liabilities under the Fund A
Credit Agreement.

 

(b)           Fund D Credit Agreement.  On the Closing Date (i) this Agreement
renews and extends (and does not release or novate) the indebtedness and
obligations outstanding under the Fund D Credit Agreement, (ii) the commitments
under the Fund D Credit Agreement are renewed and replaced by the commitments to
the Borrower hereunder and all other covenants and provisions of the Fund D
Credit Agreement are terminated, except provisions that expressly survive such
termination pursuant to the terms of the Fund D Credit Agreement, including
indemnification provisions, (iii) except as otherwise provided in this
Agreement, all Liens and guarantee agreements securing or benefiting the
commitments, obligations and liabilities under the Fund D Credit Agreement shall
continue and shall secure and benefit the Loans and other obligations and
liabilities of the Loan Parties under this Agreement, (iv) the Collateral
Documents delivered pursuant to this Agreement shall amend and restate the Liens
securing or benefiting the commitments, obligations and liabilities under the
Fund D Credit Agreement whether or not any such Collateral Document so expressly
states, and (v) this Agreement shall amend and restate the guarantees securing
or benefiting the commitments, obligations and liabilities under the Fund D
Credit Agreement.

 

Section 10.17.      No General Partner’s Liability for Facility.  It is hereby
understood and agreed that the General Partner shall have no personal liability,
as general partner or otherwise, for the payment of any amount owing or to be
owing hereunder or under any other Loan Document with respect to the
Commitments, Loans or Letters of Credit.  In furtherance of the foregoing, the
Administrative Agent, the Issuing Banks and the Lenders agree for themselves and
their respective successors and assigns that no claim arising against the
Borrower or any of the other Loan Parties under any Loan Document with respect
to the Commitments, Loans or Letters of Credit shall be asserted against the
General Partner (in its individual capacity), any claim arising against the
Borrower or any of the other Loan Parties under any Loan Document with respect
to the Commitments, Loans or Letters of Credit shall be made only against and
shall be limited to the assets of the Borrower and the other Loan Parties, and
no judgment, order or execution entered in any suit, action or proceeding,
whether legal or equitable, on this Agreement or any of the other Loan Documents
with respect to the Commitments, Loans or Letters of Credit shall be obtained or
enforced against the General Partner (in its individual capacity) or its assets
for

 

109

--------------------------------------------------------------------------------


 

the purpose of obtaining satisfaction and payment of the Obligations with
respect to the Commitments, Loans or Letters of Credit or any claims arising
under this Agreement or any other Loan Document with respect to the Commitments,
Loans or Letters of Credit, any right to proceed against the General Partner
individually or its respective assets being hereby expressly waived by the
Administrative Agent, the Issuing Banks and the Lenders for themselves and their
respective successors and assigns.

 

110

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as Borrower

 

 

 

 

 

 

 

 

By:

/s/ Keith M. Drucker

 

 

Name:

Keith M. Drucker

 

 

Title:

Senior Vice President — Investments

 

 

 

 

 

 

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS LP, as the MLP

 

 

 

 

 

By:

Landmark Infrastructure Partners GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Keith M. Drucker

 

 

Name:

Keith M. Drucker

 

 

Title:

Senior Vice President — Investments

 

Signature Page to
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as Administrative Agent, as an Issuing Bank, as Swingline Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Kelley

 

 

Name: Mark Kelley

 

 

Title: Mananging Director

 

Signature Page to
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

TEXAS CAPITAL BANK, N.A.

 

as a Lender

 

 

 

 

 

 

By:

/s/ Kurt Goeringer

 

 

Name: Kurt Goeringer

 

 

Title: Senior Vice President

 

Signature Page to
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.

 

as a Lender

 

 

 

 

 

 

By:

/s/ Ross L. Vaughan

 

 

Name:

Ross L. Vaughan

 

 

Title:

Senior Vice President

 

Signature Page to
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

VIEWPOINT BANK, N.A.

 

as a Lender

 

 

 

 

 

 

By:

/s/ Brian Walsh

 

 

Name:

Brian Walsh

 

 

Title:

Senior Vice President

 

Signature Page to
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GREEN BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Gregory Christmann

 

 

Gregory Christmann

 

 

Senior Vice President

 

Signature Page to
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CITY NATIONAL BANK,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jennifer Velez

 

 

Name: Jennifer Velez

 

 

Title: Vice President

 

Signature Page to
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

 

Name: Alexander L. Rody

 

 

Title: Senior Vice President

 

Signature Page to
Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Applicable Margin and Applicable Percentage

 

Applicable
Margin for
Eurodollar
Loans

 

Applicable
Margin for
Base Rate
Loans

 

Applicable
Percentage for
Commitment
Fee

 

2.50

%

1.50

%

0.25

%

 per annum

 

per annum

 

per annum

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Commitment Amounts

 

Lender

 

Allocations

 

% Total

 

 

 

 

 

 

 

SunTrust Bank

 

$

50.0

 

26.3

%

Texas Capital Bank

 

50.0

 

26.3

%

Cadence Bank

 

25.0

 

13.2

%

ViewPoint Bank

 

20.0

 

10.5

%

Raymond James

 

20.0

 

10.5

%

Green Bank

 

15.0

 

7.9

%

City National

 

10.0

 

5.3

%

 

 

 

 

 

 

Total

 

$

190.0

 

100.0

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14

 

Subsidiaries

 

Loan Party

 

Subsidiary

 

Loan
Party’s
Interest

 

Jurisdiction of
Incorporation /
Organization

 

Type of
Entity

 

Restricted /
Unrestricted

Landmark Infrastructure Partners LP

 

Landmark Infrastructure Operating Company LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 2 LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 5 LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 6 LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

Verus Management Two, LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

Md7 Funding One, LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

Md7 Capital Three, LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 7 LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 9 LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

Landmark Infrastructure Operating Company LLC

 

Landmark Infrastructure Asset OpCo LLC

 

100%

 

Delaware

 

Limited liability company

 

Restricted

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14(A)

 

Fund A Subsidiaries

 

LD Acquisition Company LLC

 

LD Acquisition Company 2 LLC

 

LD Acquisition Company 5 LLC

 

LD Acquisition Company 6 LLC

 

Verus Management Two, LLC

 

Md7 Funding One, LLC

 

Md7 Capital Three, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.14(D)

 

Fund D Subsidiaries

 

LD Acquisition Company 7 LLC

 

LD Acquisition Company 9 LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.16

 

Deposit and Disbursement Accounts

 

Loan Party

 

Account Number

 

Type of Account

 

Name and Contact
Information of Financial
Institution

 

Landmark Infrastructure Partners LP

 

#############

 

Operating/Disbursement Account

 

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: ###-###-####

 

Landmark Infrastructure Operating Company LLC

 

#############

 

Operating/Disbursement Account

 

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: ###-###-####

 

Landmark Infrastructure Operating Company LLC

 

#############

 

Lockbox Account

 

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: ###-###-####

 

Landmark Infrastructure Asset Opco LLC

 

#############

 

Operating/Disbursement Account

 

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: ###-###-####

 

Landmark Infrastructure Asset Opco LLC

 

#############

 

Lockbox Account

 

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: ###-###-####

 

Landmark Infrastructure Asset Opco LLC

 

#############

 

ACH Lease Payments Account

 

SunTrust Bank

 

c/o SunTrust Banks, Inc.

303 PeachTree Street NE

Atlanta, GA 30308

Tel. No.: ###-###-####

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.18

 

Material Agreements

 

1.              First Amended and Restated Agreement of Limited Partnership of
Landmark Infrastructure Partners LP, dated as of November 19, 2014.

 

2.              Omnibus Agreement, dated as of November 19, 2014, among Landmark
Dividend LLC, Landmark Dividend Growth Fund - C LLC, Landmark Dividend Growth
Fund - E LLC, Landmark Dividend Growth Fund - F LLC, Landmark Dividend Growth
Fund - G LLC, Landmark Dividend Growth Fund - H LLC, Landmark Infrastructure
Partners LP, and Landmark Infrastructure Partners GP LLC.

 

3.              Patent License Agreement, dated as of November 19, 2014, by and
between Landmark Infrastructure Partners LP and American Infrastructure Funds,
LLC.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

Unrestricted Subsidiaries

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.1

 

Existing Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.4

 

Existing Investments

 

Loan Party

 

Investment

Landmark Infrastructure Partners LP

 

Landmark Infrastructure Operating Company LLC

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company LLC

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 2 LLC

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 5 LLC

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 6 LLC

Landmark Infrastructure Operating Company LLC

 

Verus Management Two, LLC

Landmark Infrastructure Operating Company LLC

 

Md7 Funding One, LLC

Landmark Infrastructure Operating Company LLC

 

Md7 Capital Three, LLC

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 7 LLC

Landmark Infrastructure Operating Company LLC

 

LD Acquisition Company 9 LLC

Landmark Infrastructure Operating Company LLC

 

Landmark Infrastructure Asset OpCo LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.7

 

Affiliate Transactions

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

[date to be supplied]

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]  Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]  Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.] 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”).  Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

 

3.

 

Borrower:

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY

 

 

 

 

LLC, a Delaware limited liability company

 

 

 

 

 

4.

 

Administrative Agent:

 

SUNTRUST BANK, as the administrative agent under the Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Amended and Restated Credit Agreement dated as of November 19, 2014 among
the Borrower, Landmark Infrastructure Partners LP, a Delaware limited
partnership, the Administrative Agent and the other lenders and agents from time
to time party thereto

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate Amount of
Commitment/Loans/
Revolving Credit
Exposure for all
Lenders

 

Amount of
Commitment/Loans/
Revolving Credit
Exposure Assigned(8)

 

Percentage
Assigned of
Commitment/
Loans/
Revolving Credit
Exposure

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                 

 

Trade Date:                                             ]

 

Effective Date:                                    , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth above are hereby agreed to:

 

 

 

ASSIGNOR[S]

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE[S]

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and] Accepted:

 

 

 

 

 

[NAME OF ADMINISTRATIVE AGENT], as

 

 

Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:]

 

 

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

 

1.                                      Representations and Warranties.

 

1.1                               Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.4(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.4(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance and to purchase [the][each] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, and
(vii) attached to the Assignment and Acceptance is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------


 

2.                                      Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignee whether such amounts have accrued prior
to, on or after the Effective Date.  The Assignor and the Assignee shall make
all appropriate adjustments in payments by the Administrative Agent for periods
prior to the Effective Date or with respect to the making of this assignment
directly between themselves.  Notwithstanding the foregoing, the Administrative
Agent shall make all payments of interest, fees or other amounts paid or payable
in kind from and after the Effective Date to [the][the relevant] Assignee.

 

3.                                      General Provisions.  This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance. 
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF GUARANTY AND SECURITY AGREEMENT

 

GUARANTY AND SECURITY AGREEMENT

 

dated as of November 19, 2014

 

made by

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC
as Borrower

 

and

 

THE OTHER GRANTORS FROM TIME TO TIME PARTY HERETO

 

in favor of

 

SUNTRUST BANK
as Administrative Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Other Definitional Provisions; References

5

 

 

 

ARTICLE II GUARANTEE

5

 

 

 

Section 2.1

Guarantee

5

Section 2.2

Taxes

8

Section 2.3

Payments

8

 

 

 

ARTICLE III GRANT OF SECURITY INTEREST

8

 

 

 

Section 3.1

Grant of Security Interest

8

Section 3.2

Transfer of Pledged Securities

9

Section 3.3

Grantors Remain Liable under Accounts, Chattel Paper and Payment Intangibles

9

 

 

 

ARTICLE IV ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

10

 

 

 

Section 4.1

Acknowledgments, Waivers and Consents

10

Section 4.2

No Subrogation, Contribution or Reimbursement

12

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES

13

 

 

 

Section 5.1

Confirmation of Representations in Credit Agreement

13

Section 5.2

Benefit to the Guarantors

13

Section 5.3

Title, Authorization, Validity and Enforceability

13

Section 5.4

Conflicting Laws and Contracts

13

Section 5.5

No Financing Statements, Security Agreements

14

Section 5.6

Pledged Securities and Other Investment Property

14

Section 5.7

First Priority Liens

14

Section 5.8

Legal Name, Organizational Status, Chief Executive Office

14

Section 5.9

Prior Names, Prior Chief Executive Offices

15

Section 5.10

Chattel Paper

15

Section 5.11

Truth of Information; Accounts

15

Section 5.12

Governmental Obligors

15

Section 5.13

Intellectual Property

15

Section 5.14

Deposit Accounts and Securities Accounts

16

 

 

 

ARTICLE VI COVENANTS

16

 

 

 

Section 6.1

Covenants in Credit Agreement

16

Section 6.2

Maintenance of Perfected Security Interest; Further Documentation

16

Section 6.3

Maintenance of Records

17

Section 6.4

Right of Inspection

17

 

i

--------------------------------------------------------------------------------


 

Section 6.5

Further Identification of Collateral

17

Section 6.6

Changes in Names, Locations

18

Section 6.7

Compliance with Contractual Obligations

18

Section 6.8

Limitations on Dispositions of Collateral

18

Section 6.9

Pledged Securities

18

Section 6.10

Limitations on Modifications, Waivers, Extensions of Agreements Giving Rise to
Accounts

19

Section 6.11

Analysis of Accounts

18

Section 6.12

Instruments and Tangible Chattel Paper

20

Section 6.13

Intellectual Property

20

 

 

 

ARTICLE VII REMEDIAL PROVISIONS

21

 

 

 

Section 7.1

Pledged Securities

21

Section 7.2

Collections on Accounts

22

Section 7.3

Proceeds

23

Section 7.4

UCC and Other Remedies

23

Section 7.5

Private Sales of Pledged Securities

25

Section 7.6

Waiver; Deficiency

25

Section 7.7

Non-Judicial Enforcement

25

 

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

26

 

 

 

Section 8.1

The Administrative Agent’s Appointment as Attorney-in-Fact

26

Section 8.2

Duty of the Administrative Agent

27

Section 8.3

Filing of Financing Statements

28

Section 8.4

Authority of the Administrative Agent

28

 

 

 

ARTICLE IX SUBORDINATION OF INDEBTEDNESS

29

 

 

 

Section 9.1

Subordination of All Guarantor Claims

29

Section 9.2

Claims in Bankruptcy

29

Section 9.3

Payments Held in Trust

29

Section 9.4

Liens Subordinate

30

Section 9.5

Notation of Records

30

 

 

 

ARTICLE X MISCELLANEOUS

30

 

 

 

Section 10.1

Waiver

30

Section 10.2

Notices

30

Section 10.3

Payment of Expenses, Indemnities

30

Section 10.4

Amendments in Writing

31

Section 10.5

Successors and Assigns

31

Section 10.6

Severability

32

Section 10.7

Counterparts

32

Section 10.8

Survival

32

Section 10.9

Captions

32

Section 10.10

No Oral Agreements

32

 

ii

--------------------------------------------------------------------------------


 

Section 10.11

Governing Law; Submission to Jurisdiction

32

Section 10.12

WAIVER OF JURY TRIAL

33

Section 10.13

Acknowledgments

33

Section 10.14

Additional Grantors

34

Section 10.15

Set-Off

34

Section 10.16

Termination; Release

35

Section 10.17

Reinstatement

36

Section 10.18

Acceptance

36

 

 

 

ARTICLE XI KEEPWELL

36

 

Schedules

 

 

 

 

 

Schedule 1

-

Notice Addresses

Schedule 2

-

Pledged Securities

Schedule 3

-

Filings and Other Actions Required to Perfect Security Interests

Schedule 4

-

Legal Name, Organizational Status, Chief Executive Office

Schedule 5

-

Prior Names and Prior Chief Executive Offices

Schedule 6

-

Intellectual Property

Schedule 7

-

Deposit Accounts

 

 

 

Annexes

 

 

 

 

 

Annex I

-

Form of Assumption Agreement

Annex II

-

Form of Intellectual Property Security Agreement

Annex III

-

Form of Supplement

Annex IV

-

Form of Acknowledgment and Consent

 

iii

--------------------------------------------------------------------------------


 

GUARANTY AND SECURITY AGREEMENT

 

THIS GUARANTY AND SECURITY AGREEMENT, dated as of November 19, 2014 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is made by LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, a
Delaware limited liability company (the “Borrower”), LANDMARK INFRASTRUCTURE
PARTNERS L.P., a Delaware limited partnership (the “MLP”), and certain
Subsidiaries of the Borrower identified on the signature pages hereto as
“Guarantors” (together with the Borrower, the MLP and any other Subsidiary of
the Borrower that becomes a party hereto from time to time after the date
hereof, each, a “Grantor” and, collectively, the “Grantors”), in favor of
SUNTRUST BANK, as administrative agent (in such capacity, together with its
successors in such capacity, the “Administrative Agent”) for the Secured Parties
(as defined in the Credit Agreement (as defined below)).

 

WHEREAS, the Borrower, as borrower, is entering into that certain Amended and
Restated Credit Agreement, dated as of the date hereof, with the MLP, the
Lenders from time to time party thereto, the Administrative Agent and SunTrust
Bank, as Issuing Bank and Swingline Lender (as amended, restated, supplemented,
replaced, increased, refinanced or otherwise modified from time to time, the
“Credit Agreement”), providing for a revolving credit facility; and

 

WHEREAS, it is a condition precedent to the obligations of the Lenders, the
Issuing Bank, the Swingline Lender and the Administrative Agent under the Loan
Documents that the Grantors enter into this Agreement, pursuant to which the
Grantors (other than the Borrower) shall guaranty all Obligations of the
Borrower and the Grantors (including the Borrower) shall grant Liens on certain
of their personal property to the Administrative Agent for the benefit of the
Secured Parties to secure the Obligations;

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender to
enter into the Credit Agreement and to induce the Lenders, the Issuing Bank and
the Swingline Lender to make their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                   Definitions.  Each term defined
above shall have the meaning set forth above for all purposes of this
Agreement.  Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings assigned to such terms in the
Credit Agreement, and the terms “Account Debtor”, “Accounts”, “Chattel Paper”,
“Commercial Tort Claims”, “Deposit Accounts”, “Documents”, “Electronic Chattel
Paper”, “Equipment”, “Fixtures”, “General Intangibles”, “Goods”, “Instruments”,
“Inventory”, “Investment Property”, “Letter-of-Credit Rights”, “Payment
Intangibles”, “Proceeds”, “Securities Accounts”, “Supporting Obligations”, and
“Tangible Chattel Paper” shall have the meanings assigned to

 

--------------------------------------------------------------------------------


 

such terms in the UCC (as defined below) (and, if defined in more than one
article of the UCC, shall have the meaning given in Article 9 thereof) as in
effect on the date hereof:

 

(a)                                 The following terms shall have the following
meanings:

 

“Agreement” shall have the meaning assigned such term in the introductory
paragraph hereto.

 

“Bankruptcy Code” shall have the meaning set forth in Section 2.1(c)(i).

 

“Collateral” shall have the meaning set forth in Section 3.1.

 

“Copyrights” shall mean all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
copyrights and all mask work, database and design rights, whether or not
registered or published, all registrations and recordations thereof and all
applications in connection therewith.

 

“Excluded Accounts” shall mean, collectively, any Deposit Account and any
Security Account permitted pursuant to Section 5.11(a) of the Credit Agreement
that is not a Controlled Account.

 

“Excluded Property” shall mean the following:

 

(a)  assets to the extent a grant of a security interest therein would
(i) result in the contravention of any applicable Requirement of Law, unless
such applicable Requirement of Law would be rendered ineffective with respect to
the creation of such security interest by the provisions of Article 9 of the
UCC, (ii) constitute a violation of a valid and enforceable restriction (after
giving effect to applicable anti-assignment provisions of the UCC) in favor of a
third party on such grant (unless and until any and all required consents have
been obtained), (iii) give any other party to such contract, instrument, license
or other document the right to terminate its obligations thereunder,
(iv) require the consent of any governmental authority or third party to the
extent such consent has not been obtained after the applicable Loan Party has
used commercially reasonable efforts to obtain such consent, or (v) result in
adverse tax consequences as determined in good faith by the Borrower;

 

(b)  those properties or assets as to which the Administrative Agent and the
Borrower shall reasonably determine that the burden or cost of obtaining a
security interest therein outweighs the benefit of the security to be afforded
thereby; provided, however, that no Capital Stock of the Borrower or any
Restricted Subsidiary shall in any case constitute “Excluded Property” for
purposes of this clause (b);

 

(c)  voting Capital Stock of a Foreign Subsidiary that is a CFC in excess of 65%
of such voting Capital Stock;

 

(d) voting Capital Stock of a Domestic CFC Holdco in excess of 65% of such
voting Capital Stock; and

 

(e)  all Buildings and Manufactured (Mobile) Homes;

 

2

--------------------------------------------------------------------------------


 

provided, that “Excluded Property” shall not include any proceeds, products,
substitutions or replacements of Excluded Property (unless such proceeds,
products, substitutions or replacements would otherwise constitute Excluded
Property).

 

“First Priority” shall mean, with respect to any Lien purported to be created in
any Collateral pursuant to this Agreement or any other Collateral Document, that
such Lien is the most senior Lien to which such Collateral is subject, subject
only to Permitted Liens.

 

“Guaranteed Obligations” shall have the meaning set forth in Section 2.1(a).

 

“Guarantors” shall mean, collectively, each Grantor other than the Borrower.

 

“Intellectual Property” shall mean all rights, title and interests in or
relating to intellectual property and industrial property arising under any
Requirement of Law and all IP Ancillary Rights relating thereto, including all
Copyrights, Patents, Software, Trademarks, Internet Domain Names, Trade Secrets
and IP Licenses.

 

“Internet Domain Name” shall mean all rights, title and interests (and all
related IP Ancillary Rights) arising under any Requirement of Law in or relating
to Internet domain names.

 

“IP Ancillary Rights” shall mean, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisional, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and liabilities at any time due or
payable or asserted under or with respect to any of the foregoing or otherwise
with respect to such Intellectual Property, including all rights to sue or
recover at law or in equity for any past, present or future infringement,
misappropriation, dilution, violation or other impairment thereof and, in each
case, all rights to obtain any other IP Ancillary Right.

 

“IP License” shall mean all Contractual Obligations (and all related IP
Ancillary Rights), whether written or oral, granting any right, title or
interest in or relating to any Intellectual Property.

 

“Issuers” shall mean, collectively, each issuer of a Pledged Security.

 

“Material Intellectual Property” shall mean any Intellectual Property that is
owned by or licensed to a Grantor and material to the conduct of any Grantor’s
business.

 

“Monetary Obligation” shall mean a monetary obligation secured by Goods or owed
under a lease of Goods and includes a monetary obligation with respect to
software used in Goods.

 

“Note” shall mean an instrument that evidences a promise to pay a Monetary
Obligation and any other instrument within the description of “promissory note”
as defined in Article 9 of the UCC.

 

3

--------------------------------------------------------------------------------


 

“Patents” shall mean all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to letters
patent or applications thereof.

 

“Permitted Lien” shall mean any Lien permitted by Section 7.2 of the Credit
Agreement.

 

“Pledged Certificated Stock” shall mean all certificated securities and any
other Capital Stock or Stock Equivalent of any Person, other than Excluded
Property, evidenced by a certificate, instrument or other similar document, in
each case owned by any Grantor,  including those interests set forth on Schedule
2 to the extent such interests are certificated.

 

“Pledged Securities” shall mean, collectively, all Pledged Certificated Stock
and all Pledged Uncertificated Stock.

 

“Pledged Uncertificated Stock” shall mean any Capital Stock or Stock Equivalent
of any Person, other than Pledged Certificated Stock and Excluded Property, in
each case owned by any Grantor, including all right, title and interest of any
Grantor as a limited or general partner in any partnership or as a member of any
limited liability company not constituting Pledged Certificated Stock, all
right, title and interest of any Grantor in, to and under any organizational
document of any partnership or limited liability company to which it is a party,
including those interests set forth on Schedule 2 to the extent such interests
are not certificated.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Secured Obligations” shall have the meaning set forth in Section 3.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended and in effect
from time to time.

 

“Software” shall mean (a) all computer programs, including source code and
object code versions, (b) all data, databases and compilations of data, whether
machine readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

 

“Stock Equivalents” shall mean all securities convertible into or exchangeable
for Capital Stock or any other Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.

 

“Trademarks” shall mean all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
trademarks, trade names,

 

4

--------------------------------------------------------------------------------


 

corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers and, in
each case, all goodwill associated therewith, all registrations and recordations
thereof and all applications in connection therewith.

 

“Trade Secrets” shall mean all rights, title and interests (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York.

 

“Vehicles” shall mean all vehicles covered by a certificate of title law of any
state and, in any event, shall include all tires and other appurtenances to any
of the foregoing.

 

Section 1.2                                   Other Definitional Provisions;
References.  The definition of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits,
Schedules and Annexes shall, unless otherwise stated, be construed to refer to
Articles and Sections of, and Exhibits, Schedules and Annexes to, this Agreement
and (e) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.  Where
the context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.

 

ARTICLE II

 

GUARANTEE

 

Section 2.1                                   Guarantee.

 

(a)                                 Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, as a primary obligor and not
merely as a surety, (i) the due and punctual payment of all Obligations
including, without limitation, (A) the principal of and premium, if any, and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon

 

5

--------------------------------------------------------------------------------


 

one or more dates set for prepayment or otherwise, (B) each payment required to
be made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement or
disbursements, interest thereon and obligations to provide cash collateral, and
(C) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties to the
Administrative Agent, the Lenders and the Issuing Bank under the Credit
Agreement and the other Loan Documents; (ii) the due and punctual performance of
all covenants, agreements, obligations and liabilities of the other Loan Parties
under or pursuant to the Credit Agreement and the other Loan Documents;
(iii) the due and punctual payment of all Bank Product Obligations; and (iv) the
due and punctual payment and performance of all Hedging Obligations that
constitute Obligations, excluding, in each case above, for the avoidance of
doubt, Excluded Swap Obligations (all the monetary and other obligations
referred to in the preceding clauses (i) through (iv), being collectively called
the “Guaranteed Obligations”).  Each Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from such Guarantor, and that such Guarantor will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Guaranteed Obligations.

 

(b)                                 Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any Secured Party to any of the security held for payment of the Guaranteed
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any Secured Party in favor of the Borrower or any
other Guarantor.

 

(c)                                  It is the intent of each Guarantor and the
Administrative Agent that the maximum obligations of the Guarantors hereunder
shall be, but not in excess of:

 

(i)                                     in a case or proceeding commenced by or
against any Guarantor under the provisions of Title 11 of the United States
Code, 11 U.S.C. §§101 et seq., as amended and in effect from time to time (the
“Bankruptcy Code”), on or within one year from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to the Administrative Agent or the Secured Parties) to be
avoidable or unenforceable against such Guarantor under (i) Section 548 of the
Bankruptcy Code or (ii) any state fraudulent transfer or fraudulent conveyance
act or statute applied in any such case or proceeding by virtue of Section 544
of the Bankruptcy Code; or

 

(ii)                                  in a case or proceeding commenced by or
against any Guarantor under the Bankruptcy Code subsequent to one year from the
date on which any of the Guaranteed Obligations are incurred, the maximum amount
which would not otherwise cause the Guaranteed Obligations (or any other
obligations of such Guarantor to the Administrative Agent or the Secured
Parties) to be avoidable or unenforceable against such Guarantor under any state
fraudulent transfer or fraudulent conveyance act or statute

 

6

--------------------------------------------------------------------------------


 

applied in any such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or

 

(iii)                               in a case or proceeding commenced by or
against any Guarantor under any law, statute or regulation other than the
Bankruptcy Code (including, without limitation, any other bankruptcy,
reorganization, arrangement, moratorium, readjustment of debt, dissolution,
liquidation or similar debtor relief laws), the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to the Administrative Agent or the Secured Parties) to be avoidable or
unenforceable against such Guarantor under such law, statute or regulation,
including, without limitation, any state fraudulent transfer or fraudulent
conveyance act or statute applied in any such case or proceeding.

 

(d)                                 The substantive laws under which the
possible avoidance or unenforceability of the Guaranteed Obligations (or any
other obligations of such Guarantor to the Administrative Agent or the Secured
Parties) as may be determined in any case or proceeding shall hereinafter be
referred to as the “Avoidance Provisions”.  To the extent set forth in
subsections (c)(i), (ii) and (iii) of this Section, but only to the extent that
the Guaranteed Obligations would otherwise be subject to avoidance or found
unenforceable under the Avoidance Provisions, if any Guarantor is not deemed to
have received valuable consideration, fair value or reasonably equivalent value
for the Guaranteed Obligations, or if the Guaranteed Obligations would render
such Guarantor insolvent, or leave such Guarantor with an unreasonably small
capital to conduct its business, or cause such Guarantor to have incurred debts
(or to have intended to have incurred debts) beyond its ability to pay such
debts as they mature, in each case as of the time any of the Guaranteed
Obligations are deemed to have been incurred under the Avoidance Provisions and
after giving effect to the contribution by such Guarantor, the maximum
Guaranteed Obligations for which such Guarantor shall be liable hereunder shall
be reduced to that amount which, after giving effect thereto, would not cause
the Guaranteed Obligations (or any other obligations of such Guarantor to the
Administrative Agent or the Secured Parties), as so reduced, to be subject to
avoidance or unenforceability under the Avoidance Provisions.

 

(e)                                  This Section is intended solely to preserve
the rights of the Administrative Agent and the Secured Parties hereunder to the
maximum extent that would not cause the Guaranteed Obligations of such Guarantor
to be subject to avoidance or unenforceability under the Avoidance Provisions,
and neither the Grantors nor any other Person shall have any right or claim
under this Section as against the Administrative Agent or any Secured Party that
would not otherwise be available to such Person under the Avoidance Provisions.

 

(f)                                   Each Guarantor agrees that if the maturity
of any of the Guaranteed Obligations is accelerated by bankruptcy or otherwise,
such maturity shall also be deemed accelerated for the purpose of this guarantee
without demand or notice to such Guarantor.  The guarantee contained in this
Article shall remain in full force and effect until all Guaranteed Obligations
are Paid in Full, notwithstanding that, from time to time during the term of the
Credit Agreement, no Obligations may be outstanding.

 

7

--------------------------------------------------------------------------------


 

Section 2.2                                   Taxes.   Each payment of the
Guaranteed Obligations will be subject to the provisions of Section 2.19 of the
Credit Agreement.

 

Section 2.3                                   Payments.  Each Guarantor hereby
agrees and guarantees that payments hereunder will be paid to the Administrative
Agent without set off or counterclaim in Dollars at the Payment Office in the
manner specified pursuant to Section 2.20 of the Credit Agreement.

 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

Section 3.1                                   Grant of Security Interest.  Each
Grantor hereby pledges to the Administrative Agent, for the ratable benefit of
the Secured Parties, and grants to the Administrative Agent, for the ratable
benefit of the Secured Parties, a security interest in all of such Grantor’s
right, title and interest in the following assets and property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest and whether
now existing or hereafter coming into existence (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations (collectively, the “Secured Obligations”):

 

(a)                                 all Accounts and Chattel Paper;

 

(b)                                 all Commercial Tort Claims;

 

(c)                                  all contracts;

 

(d)                                 all Deposit Accounts;

 

(e)                                  all Documents;

 

(f)                                   all General Intangibles;

 

(g)                                  all Goods (including, without limitation,
all Inventory, all Equipment and all Fixtures);

 

(h)                                 all Instruments;

 

(i)                                     all Intellectual Property;

 

(j)                                    all Investment Property;

 

(k)                                 all Letter-of-Credit Rights;

 

(l)                                     all Notes and all intercompany
obligations between the Loan Parties;

 

(m)                             all Pledged Securities;

 

(n)                                 all Vehicles;

 

8

--------------------------------------------------------------------------------


 

(o)                                 all books and records, Supporting
Obligations and related letters of credit or other claims and causes of action,
in each case to the extent pertaining to the Collateral; and

 

(p)                                 to the extent not otherwise included,
substitutions, replacements, accessions, products and other Proceeds (including,
without limitation, insurance proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of suit) of any or all of the foregoing and all
collateral security, guarantees and other Supporting Obligations given with
respect to any of the foregoing;

 

provided that, notwithstanding the foregoing, no Lien or security interest is
hereby granted on and the term “Collateral” shall not include, any Excluded
Property, and, to the extent that any Collateral later becomes an Excluded
Property, the Lien granted hereunder will automatically be deemed to have been
released; provided, further, that if and when any property of any Grantor shall
cease to be an Excluded Property, a Lien on and security interest in such
property shall automatically be deemed granted therein.

 

Section 3.2                                   Transfer of Pledged Securities. 
All certificates and instruments representing or evidencing the Pledged
Certificated Stock shall be delivered to and held pursuant hereto by the
Administrative Agent or a Person designated by the Administrative Agent and, in
the case of an instrument or certificate in registered form, shall be duly
indorsed to the Administrative Agent or in blank by an effective endorsement
(whether on the certificate or instrument or on a separate writing), and
accompanied by any required transfer tax stamps to effect the pledge of the
Pledged Securities to the Administrative Agent.

 

Section 3.3                                   Grantors Remain Liable under
Accounts, Chattel Paper and Payment Intangibles.  Anything herein to the
contrary notwithstanding, each Grantor shall remain liable under each of the
Accounts, Chattel Paper and Payment Intangibles to observe and perform all of
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise to each such
Account, Chattel Paper or Payment Intangible.  Neither the Administrative Agent
nor any other Secured Party shall have any obligation or liability under any
Account, Chattel Paper or Payment Intangible (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any such other Secured Party of any payment relating to
such Account, Chattel Paper or Payment Intangible pursuant hereto, nor shall the
Administrative Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account,
Chattel Paper or Payment Intangible (or any agreement giving rise thereto) to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
under any Account, Chattel Paper or Payment Intangible (or any agreement giving
rise thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

9

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ACKNOWLEDGMENTS, WAIVERS AND CONSENTS

 

Section 4.1                                   Acknowledgments, Waivers and
Consents.  (a) Each Guarantor acknowledges and agrees that the obligations
undertaken by it under this Agreement involve the guarantee of, and each Grantor
acknowledges and agrees that the obligations undertaken by it under this
Agreement involve the provision of collateral security for, obligations of
Persons other than such Grantor and that such Grantor’s guarantee and provision
of collateral security for the Secured Obligations are absolute, irrevocable and
unconditional under any and all circumstances.  In full recognition and
furtherance of the foregoing, each Grantor understands and agrees, to the
fullest extent permitted under applicable law and except as may otherwise be
expressly and specifically provided in the Loan Documents, that such Grantor
shall remain obligated hereunder (including, without limitation, with respect to
such Guarantor the guarantee made by it herein and, with respect to such
Grantor, the collateral security provided by such Grantor herein), and the
enforceability and effectiveness of this Agreement and the liability of such
Grantor, and the rights, remedies, powers and privileges of the Administrative
Agent and the other Secured Parties under this Agreement and the other Loan
Documents, shall not be affected, limited, reduced, discharged or terminated in
any way:

 

(i)                                     notwithstanding that, without any
reservation of rights against any Grantor and without notice to or further
assent by any Grantor, (A) any demand for payment of any of the Secured
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such other Secured Party and any of the
Secured Obligations continued; (B) the Secured Obligations, the liability of any
other Person upon or for any part thereof or any collateral security or
guarantee therefor or right of offset with respect thereto may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, the Administrative Agent or any other
Secured Party; (C) subject to express provisions therein, the Credit Agreement,
the other Loan Documents and all other documents executed and delivered in
connection therewith or in connection with Hedging Obligations and Bank Product
Obligations included as Obligations may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, all Lenders, or the other parties thereto, as the case may be) may deem
advisable from time to time; (D) the Borrower, any Guarantor or any other Person
may from time to time accept or enter into new or additional agreements,
security documents, guarantees or other instruments in addition to, in exchange
for or relative to any Loan Document, all or any part of the Secured Obligations
or any Collateral now or in the future serving as security for the Secured
Obligations; (E) any collateral security, guarantee or right of offset at any
time held by the Administrative Agent or any other Secured Party for the payment
of the Secured Obligations may be sold, exchanged, waived, surrendered or
released; and (F) any other event shall occur which constitutes a defense or
release of sureties generally; and

 

(ii)                                  regardless of, and each Grantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising by reason of, (A) the

 

10

--------------------------------------------------------------------------------


 

illegality, invalidity or unenforceability of the Credit Agreement, any other
Loan Document, any of the Secured Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any other Secured Party;
(B) any defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by any Grantor
or any other Person against the Administrative Agent or any other Secured Party;
(C) the insolvency, bankruptcy arrangement, reorganization, adjustment,
composition, liquidation, disability, dissolution or lack of power of any
Grantor or any other Person at any time liable for the payment of all or part of
the Secured Obligations or the failure of the Administrative Agent or any other
Secured Party to file or enforce a claim in bankruptcy or other proceeding with
respect to any Person, or any sale, lease or transfer of any or all of the
assets of any Grantor, or any changes in the shareholders of any Grantor;
(D) the fact that any Collateral or Lien contemplated or intended to be given,
created or granted as security for the repayment of the Secured Obligations
shall not be properly perfected or created, or shall prove to be unenforceable
or subordinate to any other Lien, it being recognized and agreed by each of the
Grantors that it is not entering into this Agreement in reliance on, or in
contemplation of the benefits of, the validity, enforceability, collectability
or value of any of the Collateral for the Secured Obligations; (E) any failure
of the Administrative Agent or any other Secured Party to marshal assets in
favor of any Grantor or any other Person, to exhaust any collateral for all or
any part of the Secured Obligations, to pursue or exhaust any right, remedy,
power or privilege it may have against any Grantor or any other Person or to
take any action whatsoever to mitigate or reduce any Grantor’s liability under
this Agreement or any other Loan Document; (F) any law which provides that the
obligation of a surety or guarantor must neither be larger in amount nor in
other respects more burdensome than that of the principal or which reduces a
surety’s or guarantor’s obligation in proportion to the principal obligation;
(G) the possibility that the Secured Obligations may at any time and from time
to time exceed the aggregate liability of such Grantor under this Agreement; or
(H) any other circumstance or act whatsoever, including any action or omission
of the type described in subsection (a)(i) of this Section (with or without
notice to or knowledge of any Grantor), which constitutes, or might be construed
to constitute, an equitable or legal discharge or defense of the Borrower for
the Obligations, or of such Guarantor under the guarantee contained in
ARTICLE II, or with respect to the collateral security provided by such Grantor
herein, or which might be available to a surety or guarantor, in bankruptcy or
in any other instance.

 

(b)                                 Each Grantor hereby waives to the extent
permitted by law (i) except as expressly provided otherwise in any Loan
Document, all notices to such Grantor, or to any other Person, including, but
not limited to, notices of the acceptance of this Agreement, the guarantee
contained in ARTICLE II or the provision of collateral security provided herein,
or the creation, renewal, extension, modification or accrual of any Secured
Obligations, or notice of or proof of reliance by the Administrative Agent or
any other Secured Party upon the guarantee contained in ARTICLE II or upon the
collateral security provided herein, or of default in the payment or performance
of any of the Secured Obligations owed to the Administrative Agent or any other
Secured Party and enforcement of any right or remedy with respect thereto, or
notice of any other matters relating thereto; the Secured Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived,

 

11

--------------------------------------------------------------------------------


 

in reliance upon the guarantee contained in ARTICLE II and the collateral
security provided herein and no notice of creation of the Secured Obligations or
any extension of credit already or hereafter contracted by or extended to the
Borrower need be given to any Grantor, and all dealings between the Borrower and
any of the Grantors, on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in
ARTICLE II and on the collateral security provided herein; (ii) diligence and
demand of payment, presentment, protest, dishonor and notice of dishonor;
(iii) any statute of limitations affecting any Grantor’s liability hereunder or
the enforcement thereof; (iv) all rights of revocation with respect to the
Secured Obligations, the guarantee contained in ARTICLE II and the provision of
collateral security herein; and (v) all principles or provisions of law which
conflict with the terms of this Agreement and which can, as a matter of law, be
waived.

 

(c)                                  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, the
Administrative Agent or any other Secured Party may, but shall be under no
obligation to, join or make a similar demand on or otherwise pursue or exhaust
such rights and remedies as it may have against the Borrower, any other Grantor
or any other Person or against any collateral security or guarantee for the
Secured Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent or any other Secured Party to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Borrower, any other Grantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Borrower, any other Grantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any Grantor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent or any other Secured Party against any Grantor.  For
the purposes hereof, “demand” shall include the commencement and continuance of
any legal proceedings.  Neither the Administrative Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Secured Obligations or for the
guarantee contained in ARTICLE II or any property subject thereto.

 

Section 4.2                                   No Subrogation, Contribution or
Reimbursement.  Until all Secured Obligations are Paid in Full, notwithstanding
any payment made by any Grantor hereunder or any set-off or application of funds
of any Grantor by the Administrative Agent or any other Secured Party, no
Grantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any other Secured Party against the Borrower or any
other Grantor or any collateral security or guarantee or right of offset held by
the Administrative Agent or any other Secured Party for the payment of the
Secured Obligations, nor shall any Grantor seek or be entitled to seek any
indemnity, exoneration, participation, contribution or reimbursement from the
Borrower or any other Grantor in respect of payments made by such Grantor
hereunder, and each Grantor hereby expressly waives, releases and agrees not to
exercise any or all such rights of subrogation, reimbursement, indemnity and
contribution.  Each Grantor further agrees that to the extent that such waiver
and release set forth herein is found by a court of competent jurisdiction to be
void or voidable for any reason, any rights of subrogation, reimbursement,
indemnity and contribution such Grantor may have against the Borrower or any
other Grantor or against any collateral or security or guarantee or right of
offset held by the Administrative Agent or any other Secured Party shall be
junior and subordinate to any rights the Administrative Agent

 

12

--------------------------------------------------------------------------------


 

and the other Secured Parties may have against the Borrower and such Grantor and
to all right, title and interest the Administrative Agent and the other Secured
Parties may have in such collateral or security or guarantee or right of
offset.  The Administrative Agent, for the benefit of the Secured Parties, may
use, sell or dispose of any item of Collateral or security as it sees fit
without regard to any subrogation rights any Grantor may have, and upon any
disposition or sale, any rights of subrogation any Grantor may have shall
terminate.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the other Secured Parties to enter into
the Credit Agreement and the other Loan Documents, to induce the Lenders and the
Issuing Bank to make their respective extensions of credit to the Borrower
thereunder and to induce the Lender-Related Hedge Providers and the Bank Product
Providers to enter into Hedging Obligations and Bank Product Obligations with
the Grantors, each Grantor represents and warrants to the Administrative Agent
and each other Secured Party as follows:

 

Section 5.1                                   Confirmation of Representations in
Credit Agreement.  The representations and warranties set forth in Article IV of
the Credit Agreement as they relate to such Grantor (in its capacity as a Loan
Party) or to the Loan Documents to which such Grantor is a party are true and
correct in all material respects; provided that each reference in each such
representation and warranty to the Borrower’s knowledge shall, for the purposes
of this Section, be deemed to be a reference to such Guarantor’s knowledge.

 

Section 5.2                                   Benefit to the Guarantors.  As of
the Closing Date, such Grantor is the Borrower or a member of an affiliated
group of companies that includes the Borrower and each Guarantor, and the
Borrower and the Guarantors are engaged in related businesses permitted pursuant
to Section 7.3(b) of the Credit Agreement.  Each Guarantor other than the MLP is
a Subsidiary of the Borrower, and the guaranty and surety obligations of each
Guarantor pursuant to this Agreement reasonably may be expected to benefit,
directly or indirectly, each Guarantor; and each Guarantor has determined that
this Agreement is necessary and convenient to the conduct, promotion and
attainment of the business of such Guarantor and the Borrower.

 

Section 5.3                                   Title, Authorization, Validity and
Enforceability.  Such Grantor has good and valid rights in or the power to
transfer the Collateral owned by it and title to the Collateral with respect to
which it has purported to grant a security interest hereunder, free and clear of
all Liens except for Permitted Liens. This Agreement creates a security interest
that is enforceable against such Grantor in all Collateral it now owns or shall
hereafter acquire.

 

Section 5.4                                   Conflicting Laws and Contracts. 
The execution and delivery by such Grantor of this Agreement, the creation and
perfection of the security interest in the Collateral granted hereunder by such
Grantor, and the performance by such Grantor of the terms and provisions hereof
(a) do not require any consent or approval of, registration or filing with, or
any action by, any Governmental Authority, except those as have been obtained or
made and are in full force and effect and except for filings necessary to
perfect or maintain perfection of the Liens created under the Loan Documents,
(b) will not violate any Requirement of Law

 

13

--------------------------------------------------------------------------------


 

applicable to such Grantor or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any Material
Agreement of such Grantor or any of such Grantor’s assets or give rise to a
right thereunder to require any payment to be made by such Grantor and (d) will
not result in the creation or imposition of any Lien on any asset of such
Grantor, except Liens (if any) created under the Loan Documents.

 

Section 5.5                                   No Financing Statements, Security
Agreements.  No financing statement or security agreement describing all or any
portion of the Collateral which has not lapsed or been terminated naming such
Grantor as debtor has been filed or is of record in any jurisdiction except
financing statements (a) naming the Administrative Agent on behalf of the
Secured Parties as the secured party and (b) in respect of Permitted Liens;
provided, that nothing herein shall be deemed to constitute an agreement to
subordinate any of the Liens of the Administrative Agent under the Loan
Documents to any Liens constituting Permitted Liens.

 

Section 5.6                                   Pledged Securities and Other
Investment Property.  Schedule 2 sets forth a complete and accurate list of the
Pledged Securities.  Each Grantor is the direct and beneficial owner of each
Pledged Security listed in Schedule 2 as being owned by it, free and clear of
any Liens, except for (a) the security interest granted to the Administrative
Agent for the benefit of the Secured Parties hereunder or (b) Permitted Liens. 
Each Grantor further represents and warrants that (i) all Pledged Securities
owned by it have been duly authorized and validly issued, are fully paid and
non-assessable and constitute the percentage of the issued and outstanding
shares of Capital Stock of the respective issuers thereof indicated in Schedule
2 hereto and (ii) with respect to any certificates delivered to the
Administrative Agent representing a Pledged Security, either such certificates
are “Securities” as defined in Article 8 of the UCC of the applicable
jurisdiction as a result of actions by the issuer or otherwise, or, if such
certificates are not “Securities” as so defined, such steps as are necessary for
the Administrative Agent to perfect its security interest therein as a “General
Intangible” have been taken.  No approval or consent of the directors, partners
or members of any issuer of the Pledge Securities is required as a condition to
the validity and enforceability of the security interest created hereby or the
consummation of the transactions contemplated hereby that has not been duly
obtained by the relevant Grantor.

 

Section 5.7                                   First Priority Liens.  Other than
with respect to Collateral in respect of which perfection of the Administrative
Agent’s security interest therein would require actions constituting Excluded
Perfections, the security interests granted pursuant to this Agreement, upon
completion of the filings and other actions specified on Schedule 3 (which, in
the case of all filings and other documents referred to on said Schedule have
been delivered to the Administrative Agent in completed and, where applicable,
duly executed form), will at all times constitute valid, perfected, First
Priority, continuing security interests in all of the Collateral (other than
Excluded Accounts) in favor of the Administrative Agent, for the ratable benefit
of the Secured Parties, as collateral security for the Obligations, enforceable
in accordance with the terms hereof against all creditors of such Grantor and
any Persons purporting to purchase any Collateral from such Grantor, subject
only to Permitted Liens.

 

Section 5.8                                   Legal Name, Organizational Status,
Chief Executive Office.  On the Closing Date, the correct legal name of such
Grantor, such Grantor’s jurisdiction of organization, organizational
identification number, federal (and, if applicable, state) taxpayer
identification

 

14

--------------------------------------------------------------------------------


 

number and the location of such Grantor’s chief executive office or sole place
of business are specified on Schedule 4.

 

Section 5.9                                   Prior Names, Prior Chief Executive
Offices.  Schedule 5 (as the same has been updated or may be updated from time
to time pursuant hereto) correctly sets forth (a) all names and trade names that
such Grantor has used in the last five years and (b) the chief executive office
of such Grantor over the last five years (if different from that which is set
forth in Section 5.4) are specified on Schedule 5.

 

Section 5.10                            Chattel Paper.  No Collateral
constituting Chattel Paper or Instruments contains any statement therein to the
effect that such Collateral has been assigned to an identified party other than
the Administrative Agent.

 

Section 5.11                            Truth of Information; Accounts.  On the
Closing Date, the place where each Grantor keeps its records concerning the
Accounts, Chattel Paper and Payment Intangibles comprising a portion of the
Collateral is 2141 Rosecrans Ave., Ste 2100, El Segundo, CA 90245.

 

Section 5.12                            Governmental Obligors.  None of the
Account Debtors on such Grantor’s Accounts, Chattel Paper or Payment Intangibles
is a Governmental Authority, except to the extent such Accounts, Chattel Paper
or Payment Intangibles have an aggregate value of less than $5,000,000.

 

Section 5.13                            Intellectual Property.   (a)  
Schedule 6 (as the same has been updated or may be updated from time to time
pursuant hereto) sets forth a true and complete list of the following
Intellectual Property such Grantor owns, licenses or otherwise has the right to
use:  (i) Material Intellectual Property that is registered or subject to
applications for registration, (ii) material Internet Domain Names and
(iii) Material Intellectual Property and material Software, separately
identifying that owned and licensed to such Grantor and including for each of
the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in which
such item has been registered or otherwise arises or in which an application for
registration has been filed, (4) as applicable, the registration or application
number and registration or application date and (5) any IP Licenses or other
rights (including franchises) granted by such Grantor with respect thereto.

 

(b)  On the Closing Date, all Material Intellectual Property owned by such
Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned.  No
breach or default of any material IP License shall be caused by any of the
following, and none of the following shall limit or impair the ownership, use,
validity or enforceability of, or any rights of such Grantor in, any Material
Intellectual Property:  (i) the consummation of the transactions contemplated by
any Loan Document or (ii) any holding, decision, judgment or order rendered by
any Governmental Authority.  There are no pending (or, to the knowledge of such
Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor.  To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Material Intellectual Property of such Grantor.  Such Grantor, and to such
Grantor’s knowledge each other party thereto, is not in material breach or
default of any material IP License.

 

15

--------------------------------------------------------------------------------


 

Section 5.14                            Deposit Accounts and Securities
Accounts.  All of such Grantor’s Deposit Accounts and Securities Accounts are
listed on Schedule 7 (as the same has been updated or may be updated from time
to time pursuant hereto).

 

ARTICLE VI

 

COVENANTS

 

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Secured Obligations shall have been Paid in Full:

 

Section 6.1                                   Covenants in Credit Agreement.  In
the case of each Guarantor, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

 

Section 6.2                                   Maintenance of Perfected Security
Interest; Further Documentation. (a)  Such Grantor shall defend the security
interest created by this Agreement against the claims and demands of all Persons
whomsoever, subject only to Permitted Liens.

 

(b)                                 Subject to the limitations set forth herein
and the other Loan Documents and to the extent required herein and therein, at
any time and from time to time, upon the reasonable request of the
Administrative Agent or any other Secured Party, and at the sole expense of such
Grantor, such Grantor will promptly and duly give, execute, deliver, indorse,
file or record any and all financing statements, continuation statements,
amendments, notices (including, without limitation, notifications to financial
institutions and any other Person), contracts, agreements, assignments,
certificates, stock powers or other instruments, obtain any and all governmental
approvals and consents and take or cause to be taken any and all steps or acts
that may be necessary or advisable or as the Administrative Agent may reasonably
request to create, perfect, establish the priority of, or to preserve the
validity, perfection or priority of, the Liens granted by this Agreement or to
enable the Administrative Agent or any other Secured Party to enforce its
rights, remedies, powers and privileges under this Agreement with respect to
such Liens or to otherwise obtain or preserve the full benefits of this
Agreement and the rights, powers and privileges herein granted.

 

(c)                                  Without limiting the obligations of the
Grantors under subsection (b) of this Section, upon the reasonable request of
the Administrative Agent, such Grantor shall use commercially reasonable efforts
to take or cause to be taken all actions (other than any actions required to be
taken by the Administrative Agent) reasonably requested by the Administrative
Agent to cause the Administrative Agent to have “control” (within the meaning of
Sections 9-104, 9-105, 9-106, and 9-107 of the UCC) over any Collateral
constituting Deposit Accounts or Securities Accounts (other than Excluded
Accounts), Electronic Chattel Paper with a value greater than $250,000 in the
aggregate, or Investment Property (including the Pledged Securities but
excluding other Investment Property which is held in a Securities Account) with
a value greater than $250,000 in the aggregate, including, without limitation,
executing and delivering

 

16

--------------------------------------------------------------------------------


 

any agreements, in form and substance reasonably satisfactory to the
Administrative Agent, with securities intermediaries, issuers or other Persons
in order to establish “control”, and each Grantor shall promptly notify the
Administrative Agent and the other Secured Parties of such Grantor’s acquisition
of any such Collateral.

 

(d)                                 This Section and the obligations imposed on
each Grantor by this Section shall be interpreted as broadly as possible in
favor of the Administrative Agent and the other Secured Parties in order to
effectuate the provisions of this Agreement.

 

Section 6.3                                   Maintenance of Records.  Such
Grantor will keep and maintain at its own cost and expense records of the
Collateral in a manner consistent with industry practice, including, without
limitation, a record of all payments received and all credits granted with
respect to the Accounts comprising any part of the Collateral.

 

Section 6.4                                   Right of Inspection.  Upon
reasonable request (with reasonable notice, unless an Event of Default has
occurred and is continuing), the Administrative Agent and the other Secured
Parties and their respective representatives shall at all reasonable times,
during regular business hours, have full and free access to all the books,
correspondence and records of such Grantor, and the Administrative Agent and the
other Secured Parties and their respective representatives may examine the same,
take extracts therefrom and make photocopies thereof and shall upon request
(with reasonable notice, unless an Event of Default has occurred and is
continuing) at all reasonable times, during regular business hours, also have
the right to enter into and upon any premises where any of the Collateral
(including, without limitation, Inventory or Equipment) is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein, and such Grantor agrees to render to the Administrative Agent
and the other Secured Parties and their respective representatives such clerical
and other assistance as may be reasonably requested with regard to any of the
foregoing; provided that (a) so long as no Event of Default shall have occurred
and be continuing, the Administrative Agent and the Lenders shall not make more
than one such visit and inspection under this Section 6.4 and Section 5.7 of the
Credit Agreement in any Fiscal Year; (b) if an Event of Default has occurred and
is continuing, no prior notice shall be required and the limitation on the
number of visits and inspections shall no longer apply; (c) any such inspection
and examination, copies and discussions shall not be permitted to the extent it
would violate confidentiality agreements or result in a loss of attorney-client
privilege or claim of attorney work product so long as the Borrower notifies the
Administrative Agent of such limitation and the reason therefor; and (d) any
such inspection and examination, copies and discussions shall be subject to the
terms of any applicable lease.  Notwithstanding anything to the contrary
contained in this Agreement, the Borrower shall not be required to pay the
expense of any Person other than the Administrative Agent in connection with any
visits or inspections under this Section 6.4. The Administrative Agent and the
other Secured Parties shall be bound by the provisions of Section 10.11 of the
Credit Agreement with respect to information obtained pursuant to this Section.

 

Section 6.5                                   Further Identification of
Collateral.  Such Grantor will furnish to the Administrative Agent from time to
time, at such Grantor’s sole cost and expense, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Administrative Agent may reasonably request, all in
reasonable detail.

 

17

--------------------------------------------------------------------------------


 

Section 6.6                                   Changes in Names, Locations. 
Without limitation of any other covenant herein, such Grantor will, within 10
Business Days of (a) any change made in its legal name, identity or corporate,
limited liability company, or limited partnership or (b) any change to such
Grantor’s jurisdiction of organization, (i) notify the Administrative Agent and
(ii) take all action reasonably requested by the Administrative Agent for the
purpose of maintaining the perfection and priority of the Administrative Agent’s
security interests under this Agreement.  In any notice furnished pursuant to
this Section, such Grantor will expressly state that such notice is given
pursuant to this Section 6.6.

 

Section 6.7                                   Compliance with Contractual
Obligations.  Such Grantor will perform and comply in all material respects with
all of its contractual obligations relating to the Collateral.

 

Section 6.8                                   Limitations on Dispositions of
Collateral.  The Administrative Agent and the other Secured Parties do not
authorize the Grantors to, and such Grantor agrees not to, sell, transfer, lease
or otherwise dispose of any of the Collateral, or attempt, offer or contract to
do so, except to the extent permitted by the Credit Agreement.

 

Section 6.9                                   Pledged Securities (a)  If such
Grantor shall become entitled to receive or shall receive any stock certificate
or other instrument (including, without limitation, any certificate or
instrument representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate or
instrument issued in connection with any reorganization), option or rights in
respect of the Capital Stock or other equity interests of any nature of any
Issuer, whether in addition to, in substitution of, as a conversion of, or in
exchange for, any shares (or such other interests) of the Pledged Securities, or
otherwise in respect thereof, except as otherwise provided herein or in the
Credit Agreement, such Grantor shall accept the same as the agent of the
Administrative Agent and the other Secured Parties, hold the same in trust for
the Administrative Agent and the other Secured Parties and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power or other equivalent instrument of transfer acceptable to the
Administrative Agent covering such certificate or instrument duly executed in
blank by such Grantor, to be held by the Administrative Agent, subject to the
terms hereof, as additional collateral security for the Secured Obligations.

 

(b)                                 Without the prior written consent of the
Administrative Agent and except as permitted pursuant to the Credit Agreement,
such Grantor will not (i) vote to enable, or take any other action to permit,
any Issuer to issue any Capital Stock or other equity interests of any nature or
to issue any other securities or interests convertible into or granting the
right to purchase or exchange for any Capital Stock or other equity interests of
any nature of any Issuer, (ii) sell, assign, transfer, exchange or otherwise
dispose of, or grant any option with respect to, the Pledged Securities or
Proceeds thereof, (iii) create, incur or permit to exist any Lien or option in
favor of, or any claim of any Person with respect to, any of the Pledged
Securities or Proceeds thereof, or any interest therein, except for the security
interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof.

 

18

--------------------------------------------------------------------------------


 

(c)                                  In the case of each Grantor which is an
Issuer, and each other Issuer that executes the Acknowledgment and Consent in
the form of Annex IV (which the applicable Grantor shall use its commercially
reasonable efforts to obtain from each such other Issuer), such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in subsection (a) of
this Section with respect to the Pledged Securities issued by it and (iii) the
terms of Section 7.1(c) and Section 7.5 shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 7.1(c) or Section 7.5 with respect to the Pledged Securities issued by
it.

 

(d)                                 Such Grantor shall furnish to the
Administrative Agent such powers and other equivalent instruments of transfer as
may be required by the Administrative Agent to assure the transferability of and
the perfection of the security interest in the Pledged Securities when and as
often as may be reasonably requested by the Administrative Agent.

 

(e)                                  The Pledged Securities will constitute not
less than 100% of the Capital Stock or other equity interests of the Issuer
thereof owned by any Grantor, except Pledged Securities of any (i) Foreign
Subsidiary that is a CFC or (ii) Domestic CFC Holdco shall be limited to not
more than 65% of the voting Capital Stock and 100% of the non-voting Capital
Stock of such Foreign Subsidiary.

 

(f)                                   If any Grantor acquires any Pledged
Securities after executing this Agreement, it shall execute a Supplement to this
Agreement in the form of Annex III with respect to such Pledged Securities and
deliver such Supplement to the Administrative Agent promptly thereafter.

 

Section 6.10                            Limitations on Modifications, Waivers,
Extensions of Agreements Giving Rise to Accounts.  Such Grantor will not
(i) amend, modify, terminate or waive any provision of any Chattel
Paper, Instrument or any agreement giving rise to an Account or Payment
Intangible comprising a portion of the Collateral other than in the ordinary
course of business, or (ii) fail to exercise in a commercially reasonable manner
each and every right which it may have under any Chattel Paper, Instrument and
each agreement giving rise to an Account or Payment Intangible comprising a
portion of the Collateral (other than any right of termination), in each case
except to the extent permitted by the Loan Documents or where such action or
failure to act, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 6.11                            Analysis of Accounts.  The
Administrative Agent shall have the right at any time and from time to time upon
reasonable prior notice and in cooperation with the Grantors to make test
verifications of the Accounts, Chattel Paper and Payment Intangibles comprising
a portion of the Collateral in any manner and through any medium that it
reasonably considers advisable, and each Grantor, at such Grantor’s sole cost
and expense, shall furnish all such assistance and information as the
Administrative Agent may require in connection therewith.

 

19

--------------------------------------------------------------------------------


 

Section 6.12                            Instruments and Tangible Chattel Paper. 
If any amount payable under or in connection with any of the Collateral shall be
or become evidenced by any Instrument (other than checks received in the
ordinary course of business) or Tangible Chattel Paper and the value of such
Instruments and Tangible Chattel Paper in the aggregate is $250,000 or more,
each such Instrument or Tangible Chattel Paper, shall be delivered to the
Administrative Agent as soon as practicable, duly endorsed in a manner
reasonably satisfactory to the Administrative Agent to be held as Collateral
pursuant to this Agreement.

 

Section 6.13                            Intellectual Property.  (a)  Such
Grantor (either itself or through licensees) will, except with respect to any
Trademark that such Grantor shall reasonably determine is immaterial,
(i) maintain as in the past the quality of services offered under such
Trademark, (ii) maintain such Trademark in full force and effect, free from any
claim of abandonment for non-use, (iii) employ such Trademark with the
appropriate notice of registration, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent, for the ratable benefit of the Secured Parties, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby any Trademark may become invalidated.

 

(b)                                 Such Grantor will not, except with respect
to any Patent that such Grantor shall reasonably determine is immaterial, do any
act, or knowingly omit to do any act, whereby any Patent may become abandoned or
dedicated.

 

(c)                                  Such Grantor will not, except with respect
to any Copyright that such Grantor shall reasonably determine is immaterial, do
any act, or knowingly omit to do any act, whereby any Copyright may become
abandoned or dedicated.

 

(d)                                 Such Grantor will notify the Administrative
Agent and the other Secured Parties immediately if it knows, or has reason to
know, that any material application or registration relating to any material
Copyright, Patent or Trademark may become abandoned or dedicated, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of any material Copyright, Patent or Trademark or its right to
register the same or to keep and maintain the same.

 

(e)                                  Whenever a Grantor, either by itself or
through any agent, employee, or designee, shall file an application for the
registration of any Copyright, Patent or Trademark with the United States
Copyright Office, the United States Patent and Trademark Office or any similar
office or agency in any other country or any political subdivision thereof, such
Grantor shall report quarterly such filing to the Administrative Agent and the
other Secured Parties concurrently with the delivery of the Compliance
Certificate required to be delivered pursuant to Section 5.1(c) of the Credit
Agreement.  Upon request of the Administrative Agent, such Grantor shall execute
and deliver an Intellectual Property Security Agreement substantially in the
form of Annex II, and any and all other agreements, instruments, documents, and
papers as the Administrative Agent may request to evidence the Administrative
Agent’s and the other Secured Parties’ security interest in any Copyright,
Patent or Trademark and the goodwill and General

 

20

--------------------------------------------------------------------------------


 

Intangibles of such Grantor relating thereto or represented thereby, and such
Grantor hereby constitutes the Administrative Agent its attorney-in-fact to
execute and file all such writings for the foregoing purposes, all acts of such
attorney being hereby ratified and confirmed; such power being coupled with an
interest is irrevocable until the Secured Obligations are Paid in Full.

 

(f)                                   Such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Copyright Office, the United States Patent and Trademark Office,
or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each material application (and to
obtain the relevant registration) and to maintain each material registration of
material Copyrights, Patents and Trademarks, including, without limitation,
filing of applications for renewal, affidavits of use and affidavits of
incontestability.

 

(g)                                  In the event that any material Copyright,
Patent or Trademark included in the Collateral is infringed, misappropriated or
diluted by a third party, such Grantor shall promptly notify the Administrative
Agent and the other Secured Parties after it learns thereof and shall, unless
such Grantor shall reasonably determine that such Copyright, Patent or Trademark
is immaterial to such Grantor which determination such Grantor shall promptly
report to the Administrative Agent and the other Secured Parties, promptly sue
for infringement, misappropriation or dilution, to seek injunctive relief where
appropriate and to recover any and all damages for such infringement,
misappropriation or dilution, or take such other actions as such Grantor shall
reasonably deem appropriate under the circumstances to protect such Copyright,
Patent or Trademark.

 

ARTICLE VII

 

REMEDIAL PROVISIONS

 

Section 7.1                                   Pledged Securities.  (a) Unless an
Event of Default shall have occurred and be continuing and the Administrative
Agent shall have given notice to the relevant Grantor of the Administrative
Agent’s intent to exercise its corresponding rights pursuant to subsection
(b) of this Section, each Grantor shall be permitted to receive all cash
dividends paid in respect of the Pledged Securities, to the extent permitted by
the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Pledged Securities.

 

(b)                                 If an Event of Default shall occur and be
continuing, then (A) at any time in the Administrative Agent’s discretion,
without notice, (i) the Administrative Agent shall have the right to receive any
and all cash dividends, payments or other Proceeds paid in respect of the
Pledged Securities and make application thereof to the Obligations in accordance
with Section 8.2 of the Credit Agreement, and (ii) the Administrative Agent
shall have the right to register any or all of the Pledged Securities in the
name of the Administrative Agent or its nominee, and (B) upon written notice by
the Administrative Agent to the relevant Grantor, the Administrative Agent or
its nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Pledged Securities at any meeting of shareholders (or other
equivalent body) of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including, without limitation, the right to

 

21

--------------------------------------------------------------------------------


 

exchange at its discretion any and all of the Pledged Securities upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the organizational structure of any Issuer, or upon the exercise by
any Grantor or the Administrative Agent of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c)                                  Each Grantor hereby authorizes and
instructs each Issuer of any Pledged Securities pledged by such Grantor
hereunder (and each Issuer party hereto hereby agrees) to (i) comply with any
instruction received by it from the Administrative Agent in writing (x) after an
Event of Default has occurred and is continuing and (y) that is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) after an Event of Default has
occurred and is continuing, and after written notice thereof from the
Administrative Agent, pay any dividends or other payments with respect to the
Pledged Securities directly to the Administrative Agent.

 

(d)                                 After the occurrence and during the
continuation of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of the Grantor in respect thereof to exercise the voting and other consensual
rights which such Grantor would otherwise be entitled to exercise with respect
to the Pledged Securities issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the Administrative Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

 

Section 7.2                                   Collections on Accounts.  The
Administrative Agent hereby authorizes each Grantor to collect upon the
Accounts, Instruments, Chattel Paper and Payment Intangibles consistent with its
current business practice, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default.  Upon the written request of the Administrative Agent, at any
time after the occurrence and during the continuance of an Event of Default each
Grantor shall notify the applicable Account Debtors that the applicable
Accounts, Chattel Paper and Payment Intangibles have been assigned to the
Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent. 
Upon the occurrence of an Event of Default that is continuing, the
Administrative Agent may in its own name or in the name of others communicate
with the applicable Account Debtors to verify with them to its satisfaction the
existence, amount and terms of any applicable Accounts, Chattel Paper or Payment
Intangibles.

 

22

--------------------------------------------------------------------------------


 

Section 7.3                                   Proceeds.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Accounts, Instruments, Chattel Paper and
Payment Intangibles comprising a portion of the Collateral, when collected or
received by each Grantor, and any other cash or non-cash Proceeds received by
each Grantor upon the sale or other disposition of any Collateral, shall be
forthwith (and, in any event, within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent in a special collateral account maintained by the
Administrative Agent subject to withdrawal by the Administrative Agent for the
ratable benefit of the Secured Parties only, as hereinafter provided, and, until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent for the ratable benefit of the Secured Parties segregated from other funds
of any such Grantor.  Each deposit of any such Proceeds shall be accompanied by
a report identifying in detail the nature and source of the payments included in
the deposit.  All Proceeds of the Collateral (including, without limitation,
Proceeds constituting collections of Accounts, Chattel Paper, Instruments or
Payment Intangibles comprising a portion of the Collateral) while held by the
Administrative Agent (or by any Grantor in trust for the Administrative Agent
for the ratable benefit of the Secured Parties) shall continue to be collateral
security for all of the Secured Obligations and shall not constitute payment
thereof until applied as hereinafter provided.  At such intervals as may be
agreed upon by each Grantor and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent shall apply all or any part of the
funds on deposit in said special collateral account on account of the Secured
Obligations in the order set forth in Section 8.2 of the Credit Agreement, and
any part of such funds which the Administrative Agent elects not so to apply and
deems not required as collateral security for the Secured Obligations shall be
paid over from time to time by the Administrative Agent to each Grantor or to
whomsoever may be lawfully entitled to receive the same.

 

Section 7.4                                   UCC and Other Remedies.  (a) If an
Event of Default shall occur and be continuing, the Administrative Agent, on
behalf of the Secured Parties, may exercise in its discretion, in addition to
all other rights, remedies, powers and privileges granted to them in this
Agreement, the other Loan Documents, and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights,
remedies, powers and privileges of a secured party under the UCC (regardless of
whether the UCC is in effect in the jurisdiction where such rights, remedies,
powers or privileges are asserted) or any other applicable law or otherwise
available at law or equity.  Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, presentments, protests, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.  The Administrative
Agent or any other Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon

 

23

--------------------------------------------------------------------------------


 

any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  If an Event of Default
shall occur and be continuing, each Grantor further agrees, at the
Administrative Agent’s request, to assemble the Collateral and make it available
to the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere.  Any such
sale or transfer by the Administrative Agent either to itself or to any other
Person shall be absolutely free from any claim of right by any Grantor,
including any equity or right of redemption, stay or appraisal which such
Grantor has or may have under any rule of law, regulation or statute now
existing or hereafter adopted.  Upon any such sale or transfer, the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser or transferee thereof the Collateral so sold or transferred.  The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in accordance with
Section 8.2 of the Credit Agreement, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615 of the UCC, need
the Administrative Agent account for the surplus, if any, to any Grantor.  To
the extent permitted by applicable law, each Grantor waives all claims, damages
and demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by them of any rights hereunder.  If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other disposition.

 

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity and to apply the proceeds of
the same towards payment of the Secured Obligations in accordance with
Section 8.2 of the Credit Agreement.  Each and every method of disposition of
the Collateral described in this Agreement shall constitute disposition in a
commercially reasonable manner.  The Administrative Agent may appoint any Person
as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

 

(c)                                  IP Licenses.  For the purposes of enabling
the Administrative Agent to exercise rights and remedies under this Section 7.4
(including in order to take possession of, collect, receive, assemble, process,
appropriate, remove, realize upon, sell, assign, convey, transfer or grant
options to purchase any Collateral), at such time as the Administrative Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to the Administrative Agent, for the benefit of the Secured
Parties, (i) an irrevocable, nonexclusive, worldwide license (exercisable
without payment of royalty or other compensation to such Grantor), including in
such license the right to sublicense, use and practice any Intellectual Property
now owned or hereafter acquired by such Grantor and access to all media in which
any of the licensed items may be recorded or stored and to all Software and
programs used for the compilation or printout thereof and (ii) an irrevocable
license (without payment of rent or other compensation to such Grantor) to use,
operate and occupy all Real Estate owned, operated,

 

24

--------------------------------------------------------------------------------


 

leased, subleased or otherwise occupied by such Grantor in connection with the
exercise by the Administrative Agent of its rights under clause (i) above.  The
rights granted pursuant to this Section 7.4(c) shall be subject to the rights of
any third parties with respect to such Intellectual Property or Real Estate.

 

Section 7.5                                   Private Sales of Pledged
Securities.  Each Grantor recognizes that the Administrative Agent may be unable
to effect a public sale of any or all the Pledged Securities, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not,
solely as a result of being conducted as a private sale, be deemed to have not
been made in a commercially reasonable manner.  The Administrative Agent shall
be under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.  Each Grantor agrees
to use its commercially reasonable efforts to do or cause to be done all such
other acts as may reasonably be necessary to make such sale or sales of all or
any portion of the Pledged Securities pursuant to this Section valid and binding
and in compliance with any and all other applicable Requirements of Law;
provided that no Grantor shall be required to register any securities for public
sale under the Securities Act, or under applicable state securities laws.  Each
Grantor further agrees that a breach of any of the covenants contained in this
Section will cause irreparable injury to the Administrative Agent and the other
Secured Parties, that the Administrative Agent and the other Secured Parties
have no adequate remedy at law in respect of such breach and, as a consequence,
that each and every covenant contained in this Section shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants.

 

Section 7.6                                   Waiver; Deficiency.  Each Grantor
waives and agrees not to assert any rights or privileges which it may acquire
under the UCC or any other applicable law.  Each Grantor shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations or Guaranteed
Obligations, as the case may be, and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.

 

Section 7.7                                   Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and, to the extent permitted by law, each Grantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

 

25

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

 

Section 8.1                                   The Administrative Agent’s
Appointment as Attorney-in-Fact.  Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of such Grantor and in
the name of such Grantor or in its own name, for the purpose of carrying out the
terms of this Agreement, to, upon the occurrence and continuation of an Event of
Default, take any and all reasonably appropriate action and to execute any and
all documents and instruments which may be reasonably necessary or desirable to
accomplish the purposes of this Agreement, and, without limiting the generality
of the foregoing, each Grantor hereby gives the Administrative Agent the power
and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following:

 

(i)                                     pay or discharge Taxes and Liens levied
or placed on or threatened against the Collateral (other than Permitted Liens),
effect any repairs or any insurance called for by the terms of this Agreement
which the Grantors have not made or provided and pay all or any part of the
premiums therefor and the costs thereof;

 

(ii)                                  execute, in connection with any sale
provided for in Section 7.4 or Section 7.5, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

 

(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account, Instrument, General Intangible, Chattel
Paper or Payment Intangible or with respect to any other Collateral, and to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the Administrative Agent for the
purpose of collecting any or all such moneys due under any Account, Instrument
or General Intangible or with respect to any other Collateral whenever payable;
(C) ask or demand for, collect, and receive payment of and receipt for any and
all moneys, claims and other amounts due or to become due at any time in respect
of or arising out of any Collateral; (D) sign and indorse any invoices, freight
or express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (E) receive, change the address for delivery, open
and dispose of mal addressed to any Grantor, and execute, assign and indorse
negotiable and other instruments for the payment of money, documents of title or
other evidences of payment, shipment or storage for any form of Collateral on
behalf of and in the name of any Grantor; (F) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (G) defend any suit, action or
proceeding brought against such Grantor with

 

26

--------------------------------------------------------------------------------


 

respect to any Collateral; (H) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem appropriate; (I) assign any Patent
or Trademark (along with the goodwill of the business to which any such
Trademark pertains) throughout the world for such term or terms, on such
conditions, and in such manner as the Administrative Agent shall in its sole
discretion determine; and (J) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this subsection to the contrary notwithstanding, the Administrative
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this subsection unless an Event of Default shall have occurred
and be continuing.  The Administrative Agent shall give the relevant Grantor
notice of any action taken pursuant to this subsection when reasonably
practicable; provided that the Administrative Agent shall have no liability for
the failure to provide any such notice.

 

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

 

(c)                                  The expenses of the Administrative Agent
incurred in connection with actions undertaken as provided in this Section shall
be payable by such Grantor to the Administrative Agent in accordance with
Section 10.3 of the Credit Agreement.

 

(d)                                 Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof and in
compliance herewith.  All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable until this Agreement
is terminated and the security interests created hereby are released.

 

Section 8.2                                   Duty of the Administrative Agent. 
The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Administrative Agent deals with similar property for its own
account and shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which comparable secured parties accord
comparable collateral.  Neither the Administrative Agent, any other Secured
Party nor any of their respective officers, directors, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of any Grantor or any other
Person or to take any other action whatsoever with regard to the

 

27

--------------------------------------------------------------------------------


 

Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the other Secured Parties hereunder are solely to protect the
Administrative Agent’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.  The Administrative Agent and
the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable judgment.  To the fullest extent
permitted by applicable law, unless otherwise required under the Loan Documents,
the Administrative Agent shall be under no duty whatsoever to make or give any
presentment, notice of dishonor, protest, demand for performance, notice of
non-performance, notice of intent to accelerate, notice of acceleration, or
other notice or demand in connection with any Collateral, or to take any steps
necessary to preserve any rights against any Grantor or other Person or
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
it has or is deemed to have knowledge of such matters.  Each Grantor, to the
extent permitted by applicable law, waives any right of marshaling in respect of
any and all Collateral, and waives any right to require the Administrative Agent
or any other Secured Party to proceed against any Grantor or other Person,
exhaust any Collateral or enforce any other remedy which the Administrative
Agent or any other Secured Party now has or may hereafter have against any
Grantor or other Person.

 

Section 8.3                                   Filing of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record financing statements, continuation statements,
amendments thereto and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect the security interests of the Administrative Agent under this Agreement,
subject to Excluded Perfections.  Additionally, each Grantor authorizes the
Administrative Agent, its counsel or its representative, at any time and from
time to time, to file or record such financing statements that describe the
collateral covered thereby as “all assets of the Grantor”, “all personal
property of the Grantor” or words of similar effect.  A photographic or other
reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction.

 

Section 8.4                                   Authority of the Administrative
Agent.  Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.  By accepting the
benefits of this Agreement, each

 

28

--------------------------------------------------------------------------------


 

Secured Party expressly acknowledges and agrees that this Agreement may be
enforced only by the action of the Administrative Agent (including upon
instruction of Required Lenders) and that no other Secured Party shall have any
right individually to seek to enforce or to enforce this Agreement or to realize
upon the security purported to be granted hereby, it being understood and agreed
that such rights and remedies may only be exercised by the Administrative Agent
for the benefit of the Secured Parties upon the terms of this Agreement and the
Loan Documents.

 

ARTICLE IX

 

SUBORDINATION OF INDEBTEDNESS

 

Section 9.1                                   Subordination of All Guarantor
Claims.  As used herein, the term “Guarantor Claims” shall mean all debts and
obligations of the Borrower or any other Grantor to any Grantor, whether such
debts and obligations now exist or are hereafter incurred or arise, or whether
the obligation of the debtor thereon be direct, contingent, primary, secondary,
several, joint and several, or otherwise, and irrespective of whether such debts
or obligations be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts or obligations
may, at their inception, have been or may hereafter be created, or the manner in
which they have been or may hereafter be acquired.  After the occurrence and
during the continuation of an Event of Default, until Payment in Full of the
Secured Obligations, no Grantor shall receive or collect, directly or
indirectly, from any obligor in respect thereof any amount upon the Guarantor
Claims.

 

Section 9.2                                   Claims in Bankruptcy.  In the
event of receivership, bankruptcy, reorganization, arrangement, debtor’s relief
or other insolvency proceedings involving any Grantor, the Administrative Agent
on behalf of the Secured Parties shall have the right to prove their claim in
any proceeding, so as to establish their rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable upon Guarantor Claims.  Each Grantor hereby assigns
such dividends and payments to the Administrative Agent for the benefit of the
Secured Parties for application against the Secured Obligations as provided
under Section 8.2 of the Credit Agreement.  Should the Administrative Agent or
any other Secured Party receive, for application upon the Secured Obligations,
any such dividend or payment which is otherwise payable to any Grantor, and
which, as between such Grantor, shall constitute a credit upon the Guarantor
Claims, then upon Payment in Full of the Secured Obligations and termination of
all Commitments, the intended recipient shall become subrogated to the rights of
the Administrative Agent and the other Secured Parties to the extent that such
payments to the Administrative Agent and the other Secured Parties on the
Guarantor Claims have contributed toward the liquidation of the Secured
Obligations, and such subrogation shall be with respect to that proportion of
the Secured Obligations which would have been unpaid if the Administrative Agent
and the other Secured Parties had not received dividends or payments upon the
Guarantor Claims.

 

Section 9.3                                   Payments Held in Trust.  In the
event that, notwithstanding Section 9.1 and Section 9.2, any Grantor should
receive any funds, payments, claims or distributions which are prohibited by
such Sections, then it agrees (a) to hold in trust for the Administrative Agent
and the other Secured Parties an amount equal to the amount of all funds,
payments, claims or distributions so received, and (b) that it shall have
absolutely no dominion over the amount of

 

29

--------------------------------------------------------------------------------


 

such funds, payments, claims or distributions except to pay them promptly to the
Administrative Agent, for the benefit of the Secured Parties; and each Grantor
covenants promptly to pay the same to the Administrative Agent.

 

Section 9.4                                   Liens Subordinate.  Each Grantor
agrees that, until the Secured Obligations are Paid in Full, any Liens securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any Liens securing payment of the Secured Obligations, regardless of whether
such encumbrances in favor of such Grantor, the Administrative Agent or any
other Secured Party presently exist or are hereafter created or attach.  Without
the prior written consent of the Administrative Agent, no Grantor, until the
Secured Obligations have been Paid in Full, shall (a) exercise or enforce any
creditor’s right it may have against any debtor in respect of the Guarantor
Claims, or (b) foreclose, repossess, sequester or otherwise take steps or
institute any action or proceeding (judicial or otherwise, including, without
limitation, the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

 

Section 9.5                                   Notation of Records.  Upon the
reasonable request of the Administrative Agent, all promissory notes and all
accounts receivable ledgers or other evidence of the Guarantor Claims accepted
by or held by any Grantor shall contain a specific written notice thereon that
the indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.1                            Waiver.  No failure on the part of the
Administrative Agent or any other Secured Party to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges provided herein are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.  The exercise by the
Administrative Agent of any one or more of the rights, powers and remedies
herein shall not be construed as a waiver of any other rights, powers and
remedies, including, without limitation, any rights of set-off.

 

Section 10.2                            Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 10.1 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.

 

Section 10.3                            Payment of Expenses; Indemnities. (a) 
Each Grantor agrees to pay or promptly reimburse the Administrative Agent and
each other Secured Party for all reasonable out-of-pocket costs and expenses
(including, without limitation, all reasonable out-of-pocket

 

30

--------------------------------------------------------------------------------


 

costs and expenses of holding, preparing for sale and selling, collecting or
otherwise realizing upon the Collateral and the reasonable and documented fees,
charges and disbursements of counsel) in connection with the exercise of its
respective rights and remedies hereunder, including, without limitation, any
reasonable out-of-pocket advances, charges, costs and expenses that may be
incurred in any effort to enforce any of the provisions of this Agreement or any
obligation of any Grantor in respect of the Collateral or in connection with
(i) the preservation of the Lien of, or the rights of the Administrative Agent
or any other Secured Party under, this Agreement, (ii) any actual or attempted
sale, lease, disposition, exchange, collection, compromise, settlement or other
realization in respect of, or care of, the Collateral, including all such costs
and expenses incurred in any bankruptcy, reorganization, workout or other
similar proceeding, or (iii) collecting against such Grantor under the guarantee
contained in ARTICLE II or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Grantor is a party;
provided that the fees, charges and disbursements of counsel shall be limited to
(x) one primary outside counsel and one local counsel in each applicable
jurisdiction not covered by the primary outside counsel for the Administrative
Agent and its Affiliates, and (y) solely in circumstances in which there is an
actual or potential conflict of interest between the Administrative Agent and/or
its Affiliates and one or more of the Lenders, one additional counsel for all
similarly situated Lenders and one local counsel in each applicable jurisdiction
not covered by the primary counsel for such Lenders.

 

(b)                                 Each Grantor agrees to pay, and to save the
Administrative Agent and the other Secured Parties (each such Person being
called an “Indemnitee”) harmless from, any and all losses, claims, damages,
liabilities and related expenses (which, in the case of counsel, shall be
limited to the reasonable and documented fees, charges and disbursements of
(x) one primary counsel and one local counsel in each applicable jurisdiction
not covered by the primary counsel for the Indemnitees, and (y) solely in
circumstances in which there is an actual or potential conflict of interest
between the Administrative Agent and one or more of the other Indemnitees, one
additional primary counsel and one local counsel in each applicable jurisdiction
not covered by the primary counsel for such Indemnitees), court costs and any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable with respect to any of the Collateral or in connection with any of
the transactions contemplated by this Agreement) incurred because of, incident
to, or with respect to the Collateral (including, without limitation, any
exercise of rights or remedies in connection therewith) or the execution,
delivery, enforcement, performance or administration of this Agreement, to the
extent the Borrower would be required to do so pursuant to Section 10.3 of the
Credit Agreement.  All amounts for which any Grantor is liable pursuant to this
Section shall be due and payable by such Grantor to the Administrative Agent or
any Secured Party promptly upon written demand.

 

Section 10.4                            Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 10.2 of the Credit
Agreement.

 

Section 10.5                            Successors and Assigns.  This Agreement
shall be binding upon the successors and assigns of each Grantor and shall inure
to the benefit of the Administrative Agent and the other Secured Parties, the
future holders of the Loans, and their respective successors and assigns;
provided, except as permitted pursuant to the Credit Agreement that no Grantor
may

 

31

--------------------------------------------------------------------------------


 

assign, transfer or delegate any of its rights or Secured Obligations under this
Agreement without the prior written consent of the Administrative Agent and the
Lenders.

 

Section 10.6                            Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

Section 10.7                            Counterparts.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties hereto may
execute this Agreement by signing any such counterpart.

 

Section 10.8                            Survival.  The obligations of the
parties under Section 10.3 shall survive the repayment of the Secured
Obligations and the termination of the Credit Agreement, the Letters of Credit,
the Commitments, the Hedging Obligations and the Bank Product Obligations.  To
the extent that any payments on the Secured Obligations or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then, to such extent, the Secured Obligations so satisfied
shall be revived and continue as if such payment or proceeds had not been
received and the Administrative Agent’s and the other Secured Parties’ Liens,
security interests, rights, powers and remedies under this Agreement and each
other applicable Collateral Document shall continue in full force and effect. 
In such event, each applicable Collateral Document shall be automatically
reinstated and each Grantor shall take such action as may be reasonably
requested by the Administrative Agent and the other Secured Parties to effect
such reinstatement.

 

Section 10.9                            Captions.  Captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

 

Section 10.10                     No Oral Agreements.  The Loan Documents embody
the entire agreement and understanding between the parties and supersede all
other agreements and understandings between such parties relating to the subject
matter hereof and thereof.  The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.  There are no
unwritten oral agreements between the parties.

 

Section 10.11                     Governing Law; Submission to Jurisdiction. 
(a) This Agreement and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Agreement or any other Loan Document
(except, as to any other Loan Document, as expressly set forth therein) and the
transactions contemplated hereby and thereby shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of New York.

 

32

--------------------------------------------------------------------------------


 

(b)                                 Each Grantor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York, and of the Supreme Court of the State of New York sitting in New York
county, and of any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or such New York
state court or, to the extent permitted by applicable law, such appellate
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

 

(c)                                  Each Grantor irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in subsection
(b) of this Section and brought in any court referred to in subsection (b) of
this Section.  Each of the parties hereto irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 10.2.  Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by law.

 

Section 10.12                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.13                     Acknowledgments.  Each Grantor hereby
acknowledges that:

 

(iii)                               it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

33

--------------------------------------------------------------------------------


 

(iv)                              neither the Administrative Agent nor any other
Secured Party has any fiduciary relationship with or duty to any Grantor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Grantors, on the one hand, and the
Administrative Agent and the other Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(v)                                 no joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

 

(a)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement and the other Loan Documents to
which it is a party and agrees that it is charged with notice and knowledge of
the terms of this Agreement and the other Loan Documents to which it is a party;
that it has in fact read this Agreement and the other Loan Documents to which it
is a party and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement and the other Loan Documents to which
it is a party; that it has been represented by independent legal counsel of its
choice throughout the negotiations preceding its execution of this Agreement and
the other Loan Documents to which it is party; and has received the advice of
its attorney in entering into this Agreement and the other Loan Documents to
which it is a party; and that it recognizes that certain of the terms of this
Agreement and other Loan Documents to which it is a party result in one party
assuming the liability inherent in some aspects of the transaction and relieving
the other party of its responsibility for such liability.  Each Grantor agrees
and covenants that it will not contest the validity or enforceability of any
exculpatory provision of this Agreement or the other Loan Documents to which it
is a party on the basis that such Grantor had no notice or knowledge of such
provision or that the provision is not “conspicuous”.

 

(b)                                 Each Grantor warrants and agrees that each
of the waivers and consents set forth in this Agreement are made voluntarily and
unconditionally after consultation with outside legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which such Grantor otherwise may have against
any other Grantor, the Administrative Agent, the other Secured Parties or any
other Person or against any Collateral.  If, notwithstanding the intent of the
parties that the terms of this Agreement shall control in any and all
circumstances, any such waivers or consents are determined to be unenforceable
under applicable law, such waivers and consents shall be effective to the
maximum extent permitted by law.

 

Section 10.14                     Additional Grantors.  Each Person that is
required to become a party to this Agreement pursuant to Section 5.12 of the
Credit Agreement and is not a signatory hereto shall become a Grantor for all
purposes of this Agreement upon execution and delivery by such Person of an
Assumption Agreement in the form of Annex I.

 

Section 10.15                     Set-Off.  Each Grantor agrees that, in
addition to (and without limitation of) any right of set-off, bankers’ lien or
counterclaim a Secured Party may otherwise have, each Secured Party shall have
the right and be entitled (after consultation with the Administrative

 

34

--------------------------------------------------------------------------------


 

Agent and if an Event of Default has occurred and is continuing), at its option,
to offset (i) balances held by it or by any of its Affiliates for account of any
Grantor or any of its Subsidiaries at any of its offices, in dollars or in any
other currency, and (ii) Obligations then due and payable to such Secured Party
(or any Affiliate of such Secured Party), which are not paid when due, in which
case it shall promptly notify the Borrower and the Administrative Agent thereof,
provided that such Secured Party’s failure to give such notice shall not affect
the validity thereof.

 

Section 10.16                     Termination; Release. (a)  When all the
Secured Obligations have been Paid in Full, this Agreement shall terminate. 
Upon termination of this Agreement, the Collateral shall immediately and
automatically be released from the Lien of this Agreement and all guarantees and
other obligations (other than those that expressly survive termination) of each
Grantor shall immediately and automatically terminate, all without delivery of
any instrument or performance of any action by any party, and all rights to the
Collateral shall automatically revert to the Grantors.  Upon such release or any
release of the Collateral in accordance with the provisions of the Credit
Agreement, the Administrative Agent shall promptly, upon the request and at the
sole cost and expense of the Grantors, assign, transfer and deliver to the
Grantors, against receipt and without recourse to or warranty by the
Administrative Agent except as to the fact that the Administrative Agent has not
encumbered the released assets, such of the Collateral released (in the case of
a release) as may be in possession of the Administrative Agent and as shall not
have been sold or otherwise applied pursuant to the terms hereof and, with
respect to any other Collateral, proper documents and instruments (including
UCC-3 termination statements or releases) acknowledging the termination hereof
or the release of such Collateral, as the case may be.  Administrative Agent
hereby authorized each Grantor to file UCC amendments and terminations or any
other documentation at such time evidencing the termination of the Liens so
released.

 

(b)                                 Other Releases.  If any of the Collateral
shall be sold, transferred or otherwise disposed of by any Grantor in a
transaction permitted by and in accordance with the Credit Agreement, then such
Collateral shall automatically be released from the security interest created
hereby all without delivery of any instrument or performance of any act by any
party and all rights to the released Collateral shall automatically revert to
the applicable Grantor.  In the event that all the Capital Stock of any Grantor
shall be sold, transferred or otherwise disposed of in a transaction expressly
permitted by and in accordance with the Credit Agreement, such Grantor shall
automatically be released from its obligations hereunder, without the need for
any delivery of any instrument or performance of any act by any party, and all
rights to the Collateral of such Grantor shall revert to such Grantor.  In
connection therewith, the Administrative Agent, at the request and sole expense
of such Grantor, shall promptly deliver to such Grantor any such released
Collateral held by the Administrative Agent and execute and deliver to such
Grantor all releases or other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral of such Grantor; and

 

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9-620 of the UCC, no action taken or
omission to act by the Administrative Agent or the other Secured Parties
hereunder, including, without limitation, any exercise of voting or consensual
rights or any other action taken or inaction, shall be deemed to constitute a
retention of the Collateral in satisfaction of the Secured Obligations or
otherwise to be in full satisfaction of the Secured Obligations, and the Secured
Obligations shall remain in full force and effect,

 

35

--------------------------------------------------------------------------------


 

until the Administrative Agent and the other Secured Parties shall have applied
payments (including, without limitation, collections from Collateral) towards
the Secured Obligations in the full amount then outstanding or until such
subsequent time as is provided in subsection (a) of this Section.

 

Section 10.17                     Reinstatement.  The obligations of each
Grantor under this Agreement (including, without limitation, with respect to the
guarantee contained in ARTICLE II and the provision of collateral herein) shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any other Grantor, or upon or as a result of
the appointment of a receiver, intervenor or conservator of, or trustee or
similar officer for, the Borrower or any other Grantor or any substantial part
of its property, or otherwise, all as though such payments had not been made.

 

Section 10.18                     Acceptance.  Each Grantor hereby expressly
waives notice of acceptance of this Agreement, acceptance on the part of the
Administrative Agent and the other Secured Parties being conclusively presumed
by their request for this Agreement and delivery of the same to the
Administrative Agent.

 

ARTICLE XI

 

KEEPWELL

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this ARTICLE XI for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this ARTICLE XI, or otherwise
under this Agreement, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until this Agreement has been terminated pursuant to
Section 10.16(a) or such Qualified ECP Guarantor is released pursuant to
Section 10.16(b). Each Qualified ECP Guarantor intends that this ARTICLE XI
constitute, and this ARTICLE XI shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

 

 

LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, as Grantor

 

 

 

 

 

By:

 

 

Name:

Keith M. Drucker

 

Title:

Senior Vice President – Investments

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS LP, as a Grantor and Guarantor

 

 

 

 

 

 

By:

Landmark Infrastructure Partners GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

Keith M. Drucker

 

Title:

Senior Vice President – Investments

 

 

 

 

 

LD ACQUISITION COMPANY LLC

 

LD ACQUISITION COMPANY 2 LLC

 

LD ACQUISITION COMPANY 5 LLC

 

LD ACQUISITION COMPANY 6 LLC

 

VERUS MANAGEMENT TWO, LLC

 

MD7 FUNDING ONE, LLC

 

MD7 CAPITAL THREE, LLC

 

LD ACQUISITION COMPANY 7 LLC

 

LD ACQUISITION COMPANY 9 LLC

 

LANDMARK INFRASTRUCTURE ASSET OPCO LLC, each as a Grantor and a Guarantor

 

 

 

 

 

By:

 

 

Name:

Keith M. Drucker

 

Title:

Senior Vice President – Investments

 

Signature Page to
Guaranty and Security Agreement

 

--------------------------------------------------------------------------------


 

Signature Page to
Guaranty and Security Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

 

 

Name:

Mark Kelley

 

Title:

Managing Director

 

 

Signature Page to
Guaranty and Security Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Notice Addresses

 

To the Borrower:

Landmark Infrastructure Operating Company LLC

or any Guarantor:

2141 Rosecrans Ave, Ste 2100

 

El Segundo, CA 90245

 

Attention: George Doyle, Chief Financial Officer and Treasurer

 

Telecopy Number: 310-361-5791

 

 

With a copy to (for

 

informational purposes only):

Latham & Watkins, LLP

 

355 South Grand Avenue

 

Los Angeles, California 90071

 

Attn: Glen B. Collyer, Esq.

 

Fax No.: 213-891-8763

 

 

To the Administrative Agent:

SunTrust Bank

 

c/o SunTrust Robinson Humphrey Inc.

 

3333 Peachtree Street, N.E.

 

A-Atlanta-2020

 

Atlanta, Georgia 30326

 

Attention: Cynthia Burton

 

Telecopy Number: (404) 439-7409

 

 

With a copy to (for

 

informational purposes only):

SunTrust Bank

 

Agency Services

 

303 Peachtree Street, N.E. / 25th Floor

 

Atlanta, Georgia 30308

 

Attention: Doug Weltz

 

Telecopy Number: (404) 221-2001

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Pledged Securities

 

Owner

 

Issuer

 

Class of
Capital Stock

 

No. of Shares

 

Certificated or
Uncertificated

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Filings and Other Actions
Required to Perfect Security Interests

 

Uniform Commercial Code Filings (UCC-1)

 

Grantor

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

Fixture Filings

 

Owner

 

Address

 

Fixture Filing (Yes/No)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bailee Agreements

 

Bailee

 

Owner

 

Location

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Legal Name, Organizational Status, Chief Executive Office

 

Legal Name

 

Jurisdiction of
Organization

 

Tax ID#

 

Organizational #

 

Location of
Office

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Prior Names and Prior Chief Executive Offices

 

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Deposit Accounts

 

--------------------------------------------------------------------------------


 

ANNEX I

 

Form of Assumption Agreement

 

THIS ASSUMPTION AGREEMENT, dated as of [          ] (this “Assumption
Agreement”), is made by [NAME OF NEW SUBSIDIARY], a [state of incorporation]
[corporation] (the “Additional Grantor”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Guaranty and Security Agreement referred to
below).  All capitalized terms not defined herein shall have the meanings
assigned to them in the Guaranty and Security Agreement.

 

WHEREAS, LANDMARK INFRASTRUCTURE OPERATING COMPANY, a Delaware limited liability
company (the “Borrower”), the lenders from time to time parties thereto, the
issuing bank party thereto, the swingline lender party thereto and the
Administrative Agent have entered into that certain Amended and Restated Credit
Agreement, dated as of November 19, 2014 (as amended, restated, supplemented,
replaced, increased, refinanced or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, LANDMARK
INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership and certain of the
Borrower’s Subsidiaries have entered into the Guaranty and Security Agreement,
dated as of November 19, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty and Security Agreement”), in favor of
the Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guaranty and Security Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guaranty and Security
Agreement;

 

NOW, THEREFORE, it is agreed:

 

SECTION 1.  Guaranty and Security Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 10.14 of
the Guaranty and Security Agreement, hereby becomes a party to the Guaranty and
Security Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder and expressly grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all Collateral now owned
or at any time hereafter acquired by such Additional Grantor to secure all of
such Additional Grantor’s obligations and liabilities thereunder.  The
information set forth in Schedule A hereto is hereby added to the information
set forth in Schedules 1 through 9 to the Guaranty and Security Agreement.  The
Additional Grantor hereby represents and warrants that each of the
representations and warranties contained in Article V of the Guaranty and
Security Agreement is

 

--------------------------------------------------------------------------------


 

true and correct on and as of the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.

 

SECTION 2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Supplement to Schedules of
Guaranty and Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX II

 

Form of Intellectual Property Security Agreement

 

THIS [COPYRIGHT][PATENT][TRADEMARK] SECURITY AGREEMENT, dated as of [          ]
(this “Security Agreement”), is made by [NAME OF GRANTOR], a [state of
incorporation] [corporation] (the “Grantor”), in favor of SUNTRUST BANK, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties (as defined in the Guaranty and Security Agreement referred to
below).

 

WHEREAS, LANDMARK INFRASTRUCTURE OPERATING COMPANY, a Delaware limited liability
company (the “Borrower”), the lenders from time to time parties thereto, the
issuing bank party thereto, the swingline lender party thereto and the
Administrative Agent have entered into that certain Amended and Restated Credit
Agreement, dated as of November 19, 2014 (as amended, restated, supplemented,
replaced, increased, refinanced or otherwise modified from time to time, the
“Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, LANDMARK
INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership and certain of the
Borrower’s Subsidiaries have entered into the Guaranty and Security Agreement,
dated as of November 19, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty and Security Agreement”), in favor of
the Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, the Guaranty and Security Agreement requires the Grantor to execute and
deliver this Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

 

SECTION 1.        Defined Terms.  Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.

 

SECTION 2.        Grant of Security Interest in [Copyright][Patent][Trademark]
Collateral.  The Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral (the “[Copyright][Patent][Trademark]
Collateral”):

 

[(i)           all of its Copyrights providing for the grant by or to the
Grantor of any right under any Copyright, including, without limitation, those
referred to on Schedule I hereto;

 

(ii)           all renewals, reversions and extensions of the foregoing; and

 

--------------------------------------------------------------------------------


 

(iii)          all income, royalties, proceeds and liabilities at any time due
or payable or asserted under and with respect to any of the foregoing,
including, without limitation, all rights to sue and recover at law or in equity
for any past, present and future infringement, misappropriation, dilution,
violation or other impairment thereof.]

 

[(i)           all of its Patents providing for the grant by or to the Grantor
of any right under any Patent, including, without limitation, those referred to
on Schedule I hereto;

 

(ii)           all reissues, reexaminations, continuations,
continuations-in-part, divisions, renewals and extensions of the foregoing; and

 

(iii)          all income, royalties, proceeds and liabilities at any time due
or payable or asserted under and with respect to any of the foregoing,
including, without limitation, all rights to sue and recover at law or in equity
for any past, present and future infringement, misappropriation, dilution,
violation or other impairment thereof.]

 

[(i)           all of its Trademarks providing for the grant by or to the
Grantor of any right under any Trademark, including, without limitation, those
referred to on Schedule I hereto;

 

(ii)           all renewals and extensions of the foregoing;

 

(iii)          all goodwill of the business connected with the use of, and
symbolized by, each such Trademark; and

 

(iv)          all income, royalties, proceeds and liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]

 

SECTION 3.        Guaranty and Security Agreement.  The security interest
granted pursuant to this Security Agreement is granted in conjunction with the
security interest granted to the Administrative Agent pursuant to the Guaranty
and Security Agreement, and the Grantor hereby acknowledges and agrees that the
rights and remedies of the Administrative Agent with respect to the security
interest in the [Copyright][Patent][Trademark] Collateral made and granted
hereby are more fully set forth in the Guaranty and Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein.

 

SECTION 4.        Grantor Remains Liable.  The Grantor hereby agrees that,
anything herein to the contrary notwithstanding, the Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with its
[Copyrights][Patents][Trademarks] subject to a security interest hereunder.

 

SECTION 5.        Counterparts.  This Security Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement.  Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart.

 

--------------------------------------------------------------------------------


 

SECTION 6.        Governing Law.  This Security Agreement and the rights and
obligations of the parties hereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this [Copyright][Patent][Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

 

[NAME OF GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Acknowledged and Agreed to as of the date hereof:

 

ADMINISTRATIVE AGENT:

 

SUNTRUST BANK

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT OF GRANTOR

 

State of

)

 

  )   ss.

County of

)

 

On this        day of                         , 20     before me personally
appeared                                         , proved to me on the basis of
satisfactory evidence to be the person who executed the foregoing instrument on
behalf of                                         , who being by me duly sworn
did depose and say that he is an authorized officer of said company, that the
said instrument was signed on behalf of said company as authorized by its Board
of Directors and that he acknowledged said instrument to be the free act and
deed of said company.

 

 

 

 

Notary Public

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

[Copyrights][Patents][Trademarks]

 

I.             REGISTERED [COPYRIGHTS][PATENTS][TRADEMARKS]

 

[Include registration number and date]

 

II.            [COPYRIGHT][PATENT][TRADEMARK] APPLICATIONS

 

[Include application number and date]

 

III.          IP LICENSES RELATED TO THE FOREGOING

 

[Include complete legal description of agreement (name of agreement, parties and
date)]

 

--------------------------------------------------------------------------------


 

ANNEX III

 

Form of Supplement

 

THIS SUPPLEMENT TO GUARANTY AND SECURITY AGREEMENT, dated as of [          ]
(this “Supplement”), is made by [NAME OF GRANTOR], a [state of incorporation]
[corporation] (the “Grantor”), in favor of SUNTRUST BANK, as administrative
agent (in such capacity, the “Administrative Agent”) for the Secured Parties (as
defined in the Guaranty and Security Agreement referred to below).  All
capitalized terms not defined herein shall have the meanings assigned to them in
the Guaranty and Security Agreement.

 

WHEREAS, LANDMARK INFRASTRUCTURE OPERATING COMPANY, a Delaware limited liability
company (the “Borrower”), the lenders from time to time parties thereto, the
issuing bank party thereto and the Administrative Agent have entered into that
certain Amended and Restated Credit Agreement, dated as of November 19, 2014 (as
amended, restated, supplemented, replaced, increased, refinanced or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrower, LANDMARK
INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership and certain of the
Borrower’s Subsidiaries have entered into the Guaranty and Security Agreement,
dated as of November 19, 2014 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty and Security Agreement”), in favor of
the Administrative Agent for the benefit of the Secured Parties; and

 

WHEREAS, it is a condition precedent to the continued extension of the Loans and
the continued issuance of the Letters of Credit under the Credit Agreement that
the Grantor grant to the Administrative Agent a security interest in all of its
Additional Pledged Collateral (as defined below), and the Grantor wishes to
fulfill said condition precedent;

 

NOW, THEREFORE, in consideration of the premises and in order to ensure
compliance with the Credit Agreement, the Grantor hereby agrees as follows:

 

SECTION 1.        Additional Pledge.  As security for the payment and
performance of the Secured Obligations, the Grantor hereby:

 

(a)           pledges, hypothecates, assigns, charges, mortgages, delivers, sets
over, conveys and transfers to the Administrative Agent, for the benefit of the
Secured Parties, and grants to the Administrative Agent, for the benefit of the
Secured Parties, a security interest in all of the Grantor’s right, title and
interest in and to:

 

(i)            the shares of Capital Stock and Stock Equivalents more
particularly described in Schedule I hereto and the certificates, if any,
evidencing such shares (the “Additional Pledged Securities”) and all cash,
instruments and other property from time to time received, receivable or
otherwise distributed in exchange for any and all of such Additional Pledged
Securities; and

 

--------------------------------------------------------------------------------


 

(ii)           all other Collateral (as defined in the Guaranty and Security
Agreement) relating to the Additional Pledged Securities (together with the
items described in clause (i) above, the “Additional Pledged Collateral”); and

 

(b)           delivers to the Administrative Agent, for the benefit of the
Secured Parties, all of the Grantor’s right, title and interest in and to the
certificates and instruments, if any, evidencing the Additional Pledged
Collateral, accompanied by instruments of transfer or assignment, duly executed
in blank.

 

SECTION 2.        Representations and Warranties.  The Grantor hereby
(a) represents and warrants that it is the legal and beneficial owner of the
Additional Pledged Collateral, free and clear of any lien, security interest,
option or other charge or encumbrance except for the security interest created
by the Guaranty and Security Agreement as supplemented by this Supplement and
Permitted Liens; and (b) restates each representation and warranty set forth in
Article 5 of the Guaranty and Security Agreement, as supplemented by this
Supplement, as of the date hereof with respect to the Additional Pledged
Collateral.

 

SECTION 3.        Additional Pledged Collateral.  By execution and delivery of
this Supplement, the Additional Pledged Col-lateral shall become a part of the
Collateral referred to in the Guaranty and Security Agreement and shall secure
the Secured Obligations as if such Additional Pledged Collateral were Collateral
on the Closing Date, and shall be subject to all of the terms and conditions
governing Collateral under the Guaranty and Security Agreement.  From and after
the date hereof, Schedule 2 to the Guaranty and Security Agreement is hereby
amended to add the Additional Pledged Collateral.

 

SECTION 4.        Binding Effect.  This Supplement shall become effective when
it shall have been executed by the Grantor and thereafter shall be binding upon
the Grantor and shall inure to the benefit of the Administrative Agent and the
Secured Parties.  Upon the effectiveness of this Supplement, this Supplement
shall be deemed to be a part of and shall be subject to all of the terms and
conditions of  the Guaranty and Security Agreement.  The Grantor shall not have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

 

SECTION 5.        Governing Law.  THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE
STATE OF NEW YORK.

 

SECTION 6.        Execution in Counterparts.  This Supplement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Grantor has caused this Supplement to be duly executed
and delivered by its duly authorized officer as of the date first above written.

 

 

[NAME OF GRANTOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof:

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Additional Pledged Securities

 

--------------------------------------------------------------------------------


 

ANNEX IV

 

Form of Acknowledgment and Consent

 

The undersigned hereby acknowledges receipt of a copy of the Guaranty and
Security Agreement, dated as of November 19, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), made by
LANDMARK INFRASTRUCTURE OPERATING COMPANY LLC, a Delaware limited liability
company, LANDMARK INFRASTRUCTURE PARTNERS LP, a Delaware limited partnership and
the other Grantors party thereto for the benefit of SUNTRUST BANK, as
administrative agent (in such capacity, the “Administrative Agent”).  The
undersigned agrees for the benefit of the Administrative Agent and the Secured
Parties defined therein as follows:

 

1.             The undersigned will be bound by the terms of the Agreement
relating to the Pledged Securities issued by the undersigned and will comply
with such terms insofar as such terms are applicable to the undersigned.

 

2.             The undersigned will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 6.9(a) of
the Agreement with respect to the Pledged Securities issued by the undersigned.

 

3.             The terms of Sections 7.1(c) and 7.5 of the Agreement shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Sections 7.1(c) or 7.5 of the Agreement with respect to the Pledged
Securities issued by the undersigned.

 

 

[NAME OF ISSUER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

[          ]

 

[          ]

 

Attention: [          ]

 

Telecopy Number: [          ]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF OMNIBUS MORTGAGE AMENDMENT

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

 

Sidley Austin LLP

1000 Louisiana St.

Suite 6000

Houston, Tx 77002

Attn:  Lori Horvilleur

 

 

[SPACE ABOVE LINE FOR RECORDER’S USE ONLY]

 

MODIFICATION OF [                                        ]

 

This MODIFICATION OF [                                                      ]
(as amended, amended and restated, supplemented or otherwise modified from time
to time, this “Modification Agreement”) is made as of
[                        ], 2014 by and between
[                                          ] , with an address at
[                                                                      ] (“Lien
Grantor”), and SUNTRUST BANK, with an address at 303 Peachtree Street N.E. /
25th Floor, Atlanta, Georgia 30308, as Administrative Agent for the Secured
Parties (each as defined in the Amended and Restated Credit Agreement (as
defined below)), in such capacity, and together with its permitted successors
and assigns, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, Lien Grantor and certain other Persons party thereto as borrowers (the
“Original Borrowers”), the lenders from time to time party thereto (the
“Original Lenders”), and the Administrative Agent (as defined in the Original
Lien Document (as defined below)) (the “Original Agent”), entered into the
Credit Agreement (as defined in the Original Lien Document) (as amended prior to
the date hereof, the “Original Credit Agreement”), pursuant to which the
Original Lenders made certain loans and other extensions of credit to the
borrowers under the Original Credit Agreement;

 

WHEREAS, in order to secure the obligations under the Original Credit Agreement
and other obligations, Lien Grantor executed and delivered to the Original
Agent, that certain
[                                                                      ] as more
particularly described on Schedule 1 (the “Original Lien Document”, as modified
by this Modification Agreement, being the “Modified Lien Document”),
establishing liens over the property covered therein (the “Secured Property”,
[including the land more particularly described on Exhibit “A” attached hereto];

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to that certain Master Assignment of Notes, Security
Instruments and Liens, dated as of the date hereof (the “Assignment”), entered
into by and among the Original Agent (as administrative agent under the Original
Credit Agreement) and the Original Lenders in favor of Administrative Agent (as
administrative agent under the Amended and Restated Credit Agreement (as defined
below)) on its own behalf and on behalf of the Secured Parties (and also
executed by the Original Borrowers and the Borrower (as defined below)), the
Original Agent and Original Lenders have assigned certain rights, titles and
interests to the Administrative Agent and the New Lenders, and the
Administrative Agent and the New Lenders have assumed certain obligations of the
Original Agent and the Original Lenders, under the Original Credit Agreement,
the Original Lien Document and the other loan documents related thereto, which
Assignment has been further evidenced by an assignment of the Original Lien
Document, dated as of the date hereof (the “Recorded Assignment”), executed by
the Original Agent in favor of the Administrative Agent and recorded in the same
real property records as this Modification Agreement;

 

WHEREAS, in connection with the Assignment, Landmark Infrastructure Operating
Company LLC, a Delaware limited liability company (“Borrower”), Landmark
Infrastructure Partners LP, a Delaware limited partnership (the “MLP”), the
Administrative Agent and the New Lenders have agreed to amend and restate the
Original Credit Agreement pursuant to that certain Amended and Restated Credit
Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Amended and Restated
Credit Agreement”), by and among Borrower, MLP, the Administrative Agent, and
the lenders under the Amended and Restated Credit Agreement (the “New Lenders”);

 

WHEREAS, in connection with the Amended and Restated Credit Agreement, Lien
Grantor and certain other guarantors party thereto have entered into a Guaranty
and Security Agreement, dated as of the date hereof (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
guaranteeing all of Borrower’s Obligations under the Amended and Restated Credit
Agreement;

 

WHEREAS, as a condition to entering into the Amended and Restated Credit
Agreement, the New Lenders have required Lien Grantor to enter into this
Modification Agreement; and

 

NOW, THEREFORE, in consideration of the foregoing and legal sufficiency of which
is hereby acknowledged, Lien Grantor and the Administrative Agent (on behalf of
the Secured Parties) hereby agree and give notice as follows:

 

1.                                      All of the foregoing recitals are
acknowledged by Lien Grantor as being true and correct and shall be deemed
incorporated by reference herein.  Lien Grantor hereby acknowledges and agrees
that the Modified Lien Document secures all of Lien Grantor’s obligations under
the Guaranty and the Modified Lien Document.

 

2.                                      From and after the date hereof, all
references in the Modified Lien Document to the “Credit Agreement” shall mean
the Amended and Restated Credit Agreement.  From and after the date hereof, all
references in the Modified Lien Document to the “Notes” shall mean the

 

--------------------------------------------------------------------------------


 

Amended and Restated Credit Agreement and any promissory notes issued pursuant
to the terms thereof.

 

3.                                      [To the extent the Original Lien
Document contains a statement of the maximum principal amount secured thereby,
such maximum principal amount is hereby modified from $[70,000,000]
$[32,900,000] to $[390,000,000].]

 

4.                                      The Original Lien Document is hereby
amended to delete any specifically listed events or circumstances listed as
“Events of Default”, and any phrase such as “Default” or “Event of Default”
shall refer to the Events of Default as defined in the Amended and Restated
Credit Agreement.  To the extent the Original Lien Document contains a
definition of “Event of Default”, such definition is hereby deleted in its
entirety and is replaced with the definition that an “Event of Default” shall
have the meaning ascribed to such term in the Amended and Restated Credit
Agreement.

 

5.                                      To the extent the Original Lien Document
is required by applicable law to contain an express statement of the maturity of
the loan secured by the Original Lien Document is hereby amended to refer to
“                               , 2019”, and to the extent the Original Lien
Document is not required by applicable law to set forth an express statement of
the maturity of the loan secured by the Original Lien Document is hereby
deleted.

 

6.                                      The following shall be deleted in their
entirety from the Original Lien Document and such terms and provisions shall be
governed by the Amended and Restated Credit Agreement:

 

(a)                                 All representations and warranties of Lien
Grantor set forth in the Original Lien Document, other than representations and
warranties required pursuant to applicable law in order to establish or maintain
the Secured Property as commercial property rather than residential property or
any other classification of property as to which special enforcement procedures
or rights as to deficiency judgments or other enforcement rights would apply, or
required by applicable law or custom to establish or maintain the existence or
priority of the liens, assignments and security interests created under the
Original Lien Document.

 

(b)                                 All affirmative covenants of Lien Grantor,
other than those related to the establishment or maintenance of the existence or
priority of the liens, assignments and security interests created under the
Original Lien Document, or the enforcement of remedies by the Administrative
Agent, any trustee thereof, any receiver or similar trustee after an Event of
Default under the Amended and Restated Credit Agreement.

 

(c)                                  All terms and provisions with respect to
release and indemnification or expense reimbursement obligations of the
applicable Lien Grantor, other than indemnification and expense reimbursement
obligations in favor of any trustee, receiver or similar position under the
Original Lien Document.

 

(d)                                 All terms and provisions with respect to the
time and place for payments of amounts due under the Notes or Amended and
Restated Credit Agreement, or as to the application of payments and/or proceeds
from the enforcement of remedies under the

 

--------------------------------------------------------------------------------


 

Original Lien Document, except to the extent such rules for the application of
payments and/or proceeds are required by applicable law.

 

(e)                                  All terms and provisions with respect to
the subrogation of proceeds (other than such terms and provisions as may be
necessary for the liens and assignments of the Modified Lien Document to retain
the priority of the liens and assignments under the Original Lien Document) of
the Loans (as defined in the Amended and Restated Credit Agreement) advanced by
the Lenders for the repayment of any outstanding Indebtedness.

 

(f)                                   All terms and provisions with respect to
the creation, perfection and enforcement of security interests in personal
property collateral; provided that any terms and provisions with respect to any
assignment of rents or the enforcement thereof shall not be deleted and shall
remain in full force and effect.

 

(g) Any rights of the Administrative Agent to notify account debtors or
obligors, other than lessees under the Leases with respect to any assignment of
rents after and during the continuance of an Event of Default under the Amended
and Restated Credit Agreement.

 

7.                                      [The Original Lien Document is hereby
amended as follows:

 

The sentence “This grant is made WITH POWER OF SALE AND RIGHT OF ENTRY.” is
hereby added at the end of the granting clause.]

 

8.                                      Notwithstanding any provision in the
Original Lien Document to the contrary, (i) in no event shall any Building or
Manufactured (Mobile) Home (as such terms are defined in applicable Flood
Insurance Regulations) be included in the Secured Property, including in any
definition of “Property” or “Collateral” or “Additional Collateral” contained in
the Original Lien Document and (ii) in the event the Original Lien Document
encumbers any Building or Manufactured (Mobile) Home, the lien of such Original
Lien Document on such Building(s) and/or Manufactured (Mobile) Home(s) is hereby
released.  As used herein, “Flood Insurance Regulations” shall mean (a) the
National Flood Insurance Act of 1968, (b) the Flood Disaster Protection Act of
1973, (c) the National Flood Insurance Reform Act of 1994 (amending 42 USC 4001
et seq.), and (d) the Flood Insurance Reform Act of 2004, in each case as now or
hereafter in effect and including any regulations promulgated thereunder.

 

9.                                      The Modified Lien Document cannot be
further altered, amended, modified, terminated, waived, released or discharged
except in a writing signed by the parties hereto or their respective successors
or assigns.  To the fullest extent permitted by applicable law, any future
amendment or modification of the Loan Documents (as defined in the Amended and
Restated Credit Agreement) may or may not be recorded; all holders of any
interest or claim that affects all or any portion of the Property (as defined in
the Modified Lien Document or any estate or interest therein, which interest or
claim is recorded after the date the Modified Lien Document was originally
recorded or that is otherwise or is intended to be junior and subordinate to the
lien of the Modified Lien Document (collectively, “Junior Lien Claimants”), are
hereby placed on notice of the possibility that the Loan Documents or the
Obligations that the Modified Lien Document secures may be amended but any such
amendment may or may not be placed of

 

--------------------------------------------------------------------------------


 

record; any such amendment shall be fully effective whether or not recorded,
without thereby impairing or reducing the priority of the lien of the Modified
Lien Document or constituting a novation; Junior Lien Claimants should not
assume they will be notified of any amendment of the Loan Documents or of any of
Lien Grantor’s obligations that occur before or after the recording of their
lien; and by accepting their interest in the Property, Junior Lien Claimants
shall be deemed to acknowledge and consent to the foregoing.

 

10.                               As modified herein, the terms of the Modified
Lien Document shall continue in full force and effect.  It is understood by and
is the intention of the parties hereto that any legal or equitable priorities of
any Secured Party over any party which were in existence before the date of
execution of this Modification Agreement shall remain in effect after the
execution of this Modification Agreement.  Neither this Modification Agreement
nor the transactions pursuant to the Amended and Restated Credit Agreement shall
be deemed to constitute a novation or to extinguish any of the Obligations
secured by the Modified Lien Document.

 

11.                               Lien Grantor hereby represents and warrants to
Administrative Agent and each Secured Party as follows:

 

(a)                                 the execution, delivery and performance by
such Lien Grantor of this Modification Agreement: (i) have been duly authorized
by all necessary organizational and, if required, shareholder, partner or member
action; (ii) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect or maintain perfection of the liens, collateral assignments
and security interests created under Modified Lien Document; and (iii) will not
violate any Requirement of Law (as defined in the Amended and Restated Credit
Agreement) applicable to such Lien Grantor or any judgment, order or ruling of
any Governmental Authority.

 

(b)                                 This Modification Agreement constitutes
valid and binding obligations of such Lien Grantor, enforceable against it in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity.

 

12.                               Lien Grantor hereby confirms and acknowledges
that it has no existing offsets, defenses, claims, counterclaims, setoffs, or
other basis for reduction of the amounts secured hereby under the Amended and
Restated Credit Agreement.

 

13.                               APPLICABLE LAW.  THIS MODIFICATION AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL RESPECTS BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT GIVING EFFECT TO NEW YORK’S PRINCIPLES OF CONFLICTS
OF LAW) AND THE LAW OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN THE STATE
OF NEW YORK, EXCEPT FOR THOSE PROVISIONS IN THIS MODIFICATION AGREEMENT
PERTAINING TO THE CREATION, PERFECTION

 

--------------------------------------------------------------------------------


 

OR VALIDITY OF OR EXECUTION OF LIENS OR SECURITY INTERESTS ON PROPERTY LOCATED
IN THE STATE WHERE THE PROPERTY IS LOCATED, WHICH PROVISIONS SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE PROPERTY IS
LOCATED AND APPLICABLE UNITED STATES FEDERAL LAW.

 

14.                               This Modification Agreement may be executed in
any number of counterparts, and all such counterparts shall together constitute
the same agreement.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Modification Agreement
as of the day and year first above written:

 

 

LIEN GRANTOR:

 

 

 

[                                                              ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

STATE OF

)

 

 

)

SS

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this        day of
                            , 2014, by                                   , as
                                         of [                      ], a
[                              ], on behalf of the
[                            ].

 

 

 

Notary Public for

 

 

My Commission Expires

 

 

 

[NOTARIAL SEAL]

 

[Signatures continuing on following page]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

SUNTRUST BANK

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

STATE OF

)

 

 

)

SS

COUNTY OF

)

 

 

The foregoing instrument was acknowledged before me this        day of
                            , 2014, by                                   , as
[                              ] of [                      ], a
[                              ], on behalf of the
[                            ].

 

 

 

Notary Public for

 

 

My Commission Expires

 

 

 

[NOTARIAL SEAL]

 

--------------------------------------------------------------------------------